 



EXHIBIT 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

DATED 1st March 2005

(1) BIOTECHNOLOGY RESEARCH CORPORATION LIMITED

(2) GERON CORPORATION

_________________________________________

JOINT VENTURE AGREEMENT
_________________________________________

Baker & Mc. Kenzie
14th Floor Hutchison House
Hong Kong
Telephone: (852) 2846-1888
Fax: (852) 2846-0476

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the 1st day of March 2005 (the “Effective Date”)

BETWEEN:



(1)   BIOTECHNOLOGY RESEARCH CORPORATION LIMITED, a company incorporated under
the laws of Hong Kong whose registered office is at The Hong Kong University of
Science and Technology, Clear Water Bay, Kowloon, Hong Kong (“BRC”).



(2)   GERON CORPORATION, a company incorporated under the laws of the state of
Delaware whose registered office is at 230 Constitution Drive, Menlo Park,
California 94025, United States of America ( “Geron”).

RECITALS:



(A)   BRC and Geron wish to establish a joint venture company in Hong Kong (the
“Company”), for the purposes of carrying on the Business (as defined below). The
primary objective of the Company shall be to be commercially successful. The
secondary objective of the Company shall be to promote and grow the
biotechnology industry and drug development in Hong Kong.   (B)   The details of
the Company immediately before Completion (as defined below) are set out in
Schedule 1.   (C)   The Shareholders now wish to invest in and operate the
Company as a joint venture for the purposes and on the terms set out below.  
(D)   Each of the Parties enters into this Agreement in consideration of each of
the other Parties entering into this Agreement and accepting the terms,
undertakings and covenants contained herein.

TERMS AGREED:



1.   Definitions and Interpretation



1.1   In this Agreement and the Recitals, where the context so admits, the
following words and expressions shall have the following meanings:

     
“Affiliated Company”
  means in relation to any company, any Associated Company of such company and
any company in which such company or any holding company of such company holds
or controls directly or indirectly not less than 20% of the issued share
capital;

2



--------------------------------------------------------------------------------



 



     
“Agreed Accounting Policies”
  means the accounting policies as set out in Schedule 6, with such amendments
as may from time to time be agreed in writing by the Shareholders;
 
   
“Ancillary Agreements”
  means the BRC Licence Agreement, the BRC Services Agreement, the Geron Licence
Agreement and the Geron Services Agreement;
 
   
“Articles of Association”
  means the Articles of Association of the Company, a copy of which is attached
as Schedule 3 and any reference to an “Article” shall be a reference to that
article of the Articles of Association;
 
   
“A Share”
  means a class A share of US$1 par value in the share capital of the Company
having the rights and benefits and being subject to the restrictions set out in
the Articles of Association, which initially shall have the same rights,
benefits and restrictions as a B Share (except as to the rights of conversion
and redemption that attach only to B Shares);
 
   
“Associated Company”
  means, in relation to any company, any subsidiary or holding company of that
company or any other subsidiary of such holding company (and for this purpose,
HKUST shall be deemed to be a holding company of BRC until such time as when BRC
ceases to be a subsidiary of HKUST);
 
   
“Background IP”
  means present or future Intellectual Property other than the Existing IP, a
licence under which is necessary for the development and/or commercialisation of
products in the Field of Use;
 
   
“Board”
  means the Company’s board of directors;

3



--------------------------------------------------------------------------------



 



     
“BRC Background IP”
  means Background IP owned by or licensed to BRC or HKUST or any Affiliated
Companies Controlled by BRC or HKUST, under which BRC or such Affiliated Company
of BRC or HKUST is legally permitted to grant licences;
 
   
“BRC Director”
  means a Director appointed by BRC pursuant to Clause 5.1;
 
   
“BRC Existing IP”
  means Existing IP owned by or licensed to BRC or HKUST or any Affiliated
Companies Controlled by BRC or HKUST under which BRC, HKUST or such Affiliated
Company of BRC or HKUST is legally permitted to grant licences;
 
   
“BRC Licence Agreement”
  means the licence agreement to be entered into between the Company and BRC in
the form attached hereto as Schedule 8;
 
   
“BRC Services Agreement”
  means the services agreement to be entered into between the Company and BRC in
the form attached hereto as Schedule 9;
 
   
“B Share”
  means a class B Share of US$1 par value in the share capital of the Company
having the rights and benefits and being subject to the restrictions set out in
the Articles of Association, which initially shall have the same rights,
benefits and restrictions as an A Share (except as to the rights of conversion
and redemption that attach only to B Shares);
 
   
“Business”
  means the business of the Company as described in Clause 4 and such other
business as the Shareholders may agree from time to time (in accordance with
Clause 6.1) should be carried on by the Company;
 
   
“Business Day”
  means a day (other than a Saturday or a Sunday) on which banks are open for
business in both Hong Kong and California;

4



--------------------------------------------------------------------------------



 



     
“Collaboration Inventions”
  means any and all inventions, discoveries, improvements, modifications,
innovations, or Intellectual Property (including without limitation materials
and rights therein), whether or not patentable, that are made, created,
developed, discovered, conceived, or reduced to practice (i) by an employee of
the Company or of either BRC or Geron or any of the Affiliated Companies
Controlled by either BRC or Geron in the course of activities in the
Collaboration Program, or (ii) by a Third Party or an Affiliated Company of
either BRC or Geron which is not Controlled by either BRC or Geron in the
performance of a contract in support of the Collaboration Program (but only to
the extent that the Company, BRC or Geron or their relevant Affiliated Companies
has rights in such invention);
 
   
“Collaboration Product”
  means any product that is described in, is claimed in, incorporates or
contains any Collaboration Technology;
 
   
“Collaboration Program”
  means the research, development, commercialization, and other activities of
the Parties under this Agreement;
 
   
“Collaboration Technology”
  means Background IP, Existing IP and Collaboration Inventions;
 
   
“Companies Ordinance”
  means the Companies Ordinance (Chapter 32 of the Laws of Hong Kong);
 
   
“company”
  means any company or body corporate wherever incorporated;
 
   
“Completion”
  means completion of the matters referred to in Schedule 2;
 
   
“Completion Date”
  means a date agreed in writing by the Parties for Completion to take place;

5



--------------------------------------------------------------------------------



 



     
“Control”
  a person or persons (each a “controller”) shall be taken to have Control of
another person (“the controlled person”) if one or more of the controllers,
whether by law or in fact, has, or is entitled to acquire, the right or the
power to secure directly or indirectly that the controlled person’s affairs are
conducted in accordance with the wishes of the controller and in particular, but
without prejudice to the generality of the foregoing, if one or more of the
controllers holds:
 
   

         

  (i)   the greater part of the share capital of the controlled person or of the
voting rights attaching to the controlled person’s shares; or
 
       

  (ii)   the power to control the composition of any board of directors or
governing body of the controlled person;
 
       

     

  For the purposes of the foregoing and without limitation there shall be
attributed to any controller:

         

  (i)   any rights or powers which another person possesses on his behalf or is
or may be required to exercise on his direction or behalf; and
 
       

  (ii)   all rights and powers of any body corporate of which any controller
alone or together with another or other controllers has control or of any two or
more such bodies corporate;

     

  and a “change in Control” shall be deemed to have occurred if any person
having previously controlled the relevant person, ceases to do so, or if any
person acquires Control of the relevant person;

6



--------------------------------------------------------------------------------



 



     
“Deadlock”
  means any situation which has persisted for not less than 90 days in which, by
virtue of a substantial disagreement in good faith amongst the Shareholders,
whether at Board or Shareholder level or both, and which is manifested by the
inability of the Board (or the Shareholders, as the case may be) at three
(3) consecutive regular or special meetings to approve an action, the failure to
approve which:

         

      (i) makes it impossible or impracticable for the Company to conduct the
Business, or
 
       

      (ii) makes it impossible or impracticable for the Company to obtain
additional capital necessary to sustain the operations of the Company, or
 
       

      (iii) makes it impossible or impracticable for the Company to comply with
its material obligations under any material agreements under which it is bound.

     

  The Deadlock shall be deemed to have arisen upon written notice of Deadlock
given by one Shareholder to the other(s) no earlier than the expiry of the
90-day period referred to above;
 
   
“Deed of Adherence”
  means a deed in the form attached as Schedule 4 pursuant to which a transferee
or allottee of Shares agrees to be bound by all the terms of this Agreement as
if it had been a signatory;
 
   
“Default Notice”
  means the written notice given by the non- defaulting Shareholder to the
Defaulter of the occurrence of an Event of Default;

7



--------------------------------------------------------------------------------



 



     
“Defaulter”
  means with respect to an Event of Default, the Shareholder who has committed
or suffered the Event of Default;
 
   
“Derivative Compound”
  means any molecule or substance derived by or on behalf of the Company from
any Existing Compound, including, without limitation, any modification,
purification, analog, or synthetic reproduction of any Existing Compound;
 
   
“Director”
  means any director of the Company from time to time;
 
   
“Effective Date”
  means the date of this Joint Venture Agreement as specified on the first page
hereof;
 
   
“Event of Default”
  means the occurrence of any of the following:
 
   

  (i) if (A) a proceeding is commenced in a court of competent jurisdiction and
is not dismissed within 30 days, or an order is made by a court of competent
jurisdiction or an effective resolution is passed, for the winding-up,
insolvency, administration, reorganisation, reconstruction, dissolution or
bankruptcy of the Defaulter (in each case, other than in the course of a bona
fide reorganisation or restructuring whilst solvent, including without
limitation by merger, consolidation, or sale of assets) or for the appointment
of a liquidator, receiver, administrator, trustee or similar officer of the
Defaulter or of all or substantially all of its business or assets; (B) the
Defaulter stops or suspends payments to its creditors generally or is unable or
admits its inability to pay its debts as they fall due or enters into any
composition or other arrangement with its creditors or is declared or becomes
bankrupt or insolvent; or (C) a creditor takes possession of all or
substantially all of the

8



--------------------------------------------------------------------------------



 



     

  business or assets of the Defaulter or any execution or other legal process is
enforced against all or substantially all of the business or assets of the
Defaulter and is not discharged within 30 days;
 
   

  (ii) if the Defaulter is in material breach of its obligations hereunder (or
under any of the Ancillary Agreements) and such breach, if capable of remedy,
has not been remedied to the reasonable satisfaction of the other Shareholder
(or of the Company, in the case of the Ancillary Agreements) at the expiry of
60 days following receipt by the Defaulter of written notice from the non-
defaulting Shareholder specifying the breach and reasonably indicating the steps
required to be taken to remedy the failure;
 
   

  (iii) if the Defaulter ceases to carry on its business or any substantial part
thereof, or disposes of, or any governmental or other authority expropriates,
all or substantially all of its business or assets, provided that this shall not
apply to a bona fide reorganisation or restructuring of the Defaulter whilst
solvent (including without limitation by merger or consolidation or sale of
assets); or
 
   

  (iv) if the Defaulter disagrees with the other Shareholder in bad faith in
order to create a Deadlock, and either (a) gives a written notice of Deadlock to
the other Shareholder based on such bad faith disagreement, or (b) persists in
such bad faith disagreement for 60 days after written notice by the other
Shareholder that such other Shareholder believes the Defaulter’s disagreement is
in bad faith;
 
   
“Existing Compounds”
  means the compounds described in Schedule 12;

9



--------------------------------------------------------------------------------



 



     
“Existing IP”
  means the Intellectual Property that exists on the Effective Date to the
extent it is directed to TA or TA Compounds;
 
   
“Expert”
  has the meaning given to it in Clause 19.1;
 
   
“Field of Use”
  means the use of TA for Human Therapeutics;
 
   
“Funding Schedule”
  means the funding schedule in Schedule 7 which sets out the capital
contributions to be made by each of BRC and Geron to the Company and the timing
of such contributions;
 
   
“Geron Background IP”
  means Background IP owned by or licensed to Geron or any of the Affiliated
Companies Controlled by Geron, under which Geron or such Affiliated Company is
legally permitted to grant licences or sublicences (as the case may be);
 
   
“Geron Director”
  means a Director appointed by Geron pursuant to Clause 5.1;
 
   
“Geron Existing IP”
  means Existing IP owned by or licensed to Geron or any of the Affiliated
Companies Controlled by Geron, under which Geron or such Affiliated Company is
legally permitted to grant licences or sublicences (as the case may be);
 
   
“Geron Licence Agreement”
  means the licence agreement dated as of the date hereof between the Company
and Geron in the form attached hereto as Schedule 10;
 
   
“Geron Services Agreement”
  means the services agreement dated as of the date hereof between the Company
and Geron in the form attached hereto as Schedule 11;
 
   
“HKUST”
  means The Hong Kong University of Science and Technology;

10



--------------------------------------------------------------------------------



 



     
“holding company”
  has the meaning attributed to it in section 2 of the Companies Ordinance;
 
   
“Hong Kong”
  means the Hong Kong Special Administrative Region of the People’s Republic of
China;
 
   
“Human Therapeutics”
  means any therapeutic or prophylactic products or applications of products the
marketing, use or sale of which in the U. S. requires approval by the U.S. Food
and Drug Administration of any such product as a therapeutic or prophylactic
drug, biologic or combination product;
 
   
“Intellectual Property”
  means patents, registered designs, design rights, knowhow, trade marks,
service marks, copyrights, trade secrets and other confidential information,
Internet domain names of any level, design rights, rights in circuit layouts,
topography rights, business names, registrations of, applications to register
(including without limitation patent applications) and rights to apply for
registration of any of the aforesaid items, rights in the nature of any of the
aforesaid items in any country, rights in the nature of unfair competition
rights and rights to sue for passing off;
 
   
“Joint Operating Committee”
  has the meaning given to it in Clause 5.11;
 
   
“Licensed Geron Products”
  means any and all products within the Field of Use that are sold by Geron or
its sublicensees and (a) contain or incorporate any Existing Compound or
Derivative Compound, or (b) are created, developed, or result from the use of
any Existing Compound or Derivative Compound, or further purification thereof,
or from the use of any Geron Trade Secret (as defined in the Geron Licence
Agreement);

11



--------------------------------------------------------------------------------



 



     
“Net”
  means, in relation to revenue, gross revenue received by the seller, less any
applicable sales and value added taxes but excluding income tax and in the case
of revenue from sales of products less (a) government- imposed duties, (b) trade
or cash discounts and rebates, and (c) shipping, insurance and freight costs
borne by the seller and reflected in the relevant invoice;
 
   
“Operations Plan”
  means the most recent operations plan of the Company approved by the
Shareholders in accordance with Clause 14.3, with the first operations plan of
the Company to be prepared and presented to the Shareholders for approval before
the commencement date of Phase I;
 
   
“Parties”
  means the parties to this Agreement and “Party” means any one of them
including any other person who becomes a Shareholder of the Company and who
agrees to be bound by the provisions of this Agreement by executing a Deed of
Adherence;
 
   
“Phase I”
  means the period commencing on the date of commencement of work under the
Phase I Work Plan and ending on the date of the completion of the Phase I Work
Plan;
 
   
“Phase I Work Plan”
  means the work plan for Phase I agreed between BRC and Geron attached hereto
as Schedule 13 as such work plan may be modified pursuant to this Agreement;
 
   
“Phase II”
  means the period commencing on the date of commencement of work under the
Phase II Work Plan and ending on the date of the completion of the Phase II Work
Plan;
 
   
“Phase II Work Plan”
  means the preliminary draft of the work plan for Phase II agreed between BRC
and Geron attached hereto as Schedule 14, as such

12



--------------------------------------------------------------------------------



 



     

  work plan may be modified pursuant to this Agreement;
 
   
“PRC”
  means the People’s Republic of China (but excluding, for the purposes of this
Agreement, Hong Kong, Macau and Taiwan);
 
   
“Prescribed Price”
  means the price per Share (as of the date of the written notice specified
under either Clause 8.2, Clause 12.3.1 or Clause 12.4.1) (i) as agreed by the
Shareholders, or (ii) in the event the Shareholders do not agree on the
Prescribed Price per Share within 30 days of the relevant written notice, as
determined by an Expert in accordance with Clause 19 below;
 
   
“Prospective Purchaser”
  has the meaning given to it in paragraph (C) of Schedule 5;
 
   
“Purchase Notice”
  has the meaning given to it in paragraph (E) of Schedule 5;
 
   
“Recipient”
  has the meaning given to it in paragraph (C) of Schedule 5;
 
   
“Relevant Percentage”
  means, in relation to a Shareholder, a fraction, the numerator of which is the
total number of Shares held by that Shareholder at the time in question and the
denominator of which is the total number of Shares in issue at that time;
 
   
“Relevant Shares”
  has the meaning given to it in paragraph (C) of Schedule 5;
 
   
“SIAC”
  means the Singapore International Arbitration Centre;
 
   
“Share”
  means any share (of whatever class or denomination) in the share capital from
time to time of the Company;

13



--------------------------------------------------------------------------------



 



     
“Shareholder”
  means any registered holder of one or more Shares from time to time;
 
   
“subsidiary”
  has the meaning attributed to it in section 2 of the Companies Ordinance;
 
   
“TA”
  means directly or indirectly inducing the expression, or increasing the level
of expression, or otherwise increasing the activity of endogenous telomerase in
a cell or organism;
 
   
“TA Compounds”
  means compounds that induce TA, including the Existing Compounds;
 
   
“Third Party”
  means any person other than BRC, Geron or any of their Affiliated Companies;
 
   
“Third Party Interest”
  means and includes any interest or equity of any person (including any right
to acquire, option or right of pre-emption), voting arrangement, mortgage,
charge, pledge, bill of sale, lien, deposit, hypothecation, assignment or any
other encumbrance, priority or security interest or arrangement or interest
under any contract or trust or any other Third Party interest of whatsoever
nature over or in the relevant property;
 
   
“Transfer Notice”
  has the meaning given to it in paragraph (C) of Schedule 5;
 
   
“Transferor”
  has the meaning given to it in paragraph (C) of Schedule 5;
 
   
“U.S.”
  means the United States of America; and
 
   
“US$”
  means United States dollars, the lawful currency of the United States of
America.



1.2   Save where the context otherwise requires words and phrases the
definitions of which are contained or referred to in the Companies Ordinance
shall be construed as having the meaning thereby attributed to them.

14



--------------------------------------------------------------------------------



 



1.3   Any references, express or implied, to statutes or statutory provisions
shall be construed as references to those statutes or provisions as respectively
amended or re-enacted or as their application is modified from time to time by
other provisions (whether before or after the date hereof) and shall include any
statutes or provisions of which they are re-enactments (whether with or without
modification) and any orders, regulations, instruments or other subordinate
legislation under the relevant statute or statutory provision. References to
sections of consolidating legislation shall wherever necessary or appropriate in
the context be construed as including references to the sections of the previous
legislation from which the consolidating legislation has been prepared.   1.4  
References to any document (including this Agreement) are references to that
document as amended, consolidated, supplemented, novated or replaced from time
to time;   1.5   References in this Agreement to recitals, clauses, paragraphs
and schedules are to clauses and paragraphs in and recitals and schedules to
this Agreement (unless the context otherwise requires). The Recitals and
Schedules to this Agreement shall be deemed to form part of this Agreement.  
1.6   Headings are inserted for convenience only and shall not affect the
construction of this Agreement.   1.7   References to the Shareholders and the
Company include their respective successors and permitted assigns.   1.8  
References to “persons” shall include any individual, any form of body
corporate, unincorporated association, firm, partnership, joint venture,
consortium, association, organisation or trust (in each case whether or not
having a separate legal personality).   1.9   References to writing shall
include any methods of reproducing words in a legible and non-transitory form.  
1.10   The masculine gender shall include the feminine and neuter and the
singular number shall include the plural and vice versa.   1.11   A document
expressed to be “ in the approved terms ” means a document the terms of which
have been approved by or on behalf of the Shareholders and a copy of which has
been signed for the purposes of identification by or on behalf of the
Shareholders.   1.12   In construing this Agreement:

15



--------------------------------------------------------------------------------



 



  1.12.1   the rule known as the ejusdem generis rule shall not apply and,
accordingly, general words introduced by the word “other” shall not be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things; and     1.12.2  
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.



2.   Conditions   2.1   This Agreement is conditional upon:



  2.1.1   the passing by the directors of BRC and the directors of Geron of a
resolution approving this Agreement;     2.1.2   all necessary approvals and
consents to the execution of this Agreement and the performance of the
transactions hereby contemplated being obtained;     2.1.3   BRC entering into
the BRC Services Agreement;     2.1.4   HKUST and BRC entering into the BRC
Licence Agreement;     2.1.5   Geron entering into the Geron Licence Agreement
and the Geron Services Agreement; and     2.1.6   the Company having been duly
incorporated with the details set out in Schedule 1.



2.2   BRC and Geron shall use all reasonable endeavours to ensure that the
conditions set out in Clause 2.1 shall be fulfilled by the date referred to in
Clause 2.3.   2.3   If the conditions set out in Clause 2.1 shall not have been
fulfilled or waived in writing by BRC and Geron within 30 days after the
Effective Date, this Agreement (other than Clauses 1, 17, 21, 25, 29, 30, 31 and
34) shall, subject to the liability of either Shareholder to the other in
respect of any breaches of the terms hereof, including the obligations under
Clause 2.2 antecedent thereto, be null and void and of no effect.   3.  
Subscription for Shares and Completion   3.1   BRC and Geron shall make their
respective capital contributions to the Company in accordance with the
provisions of the Funding Schedule.

16



--------------------------------------------------------------------------------



 



3.2   Completion, subject to the satisfaction or waiver of the provisions of
Clause 2, shall take place on the Completion Date at the time and place agreed
by the Parties when all (but not some only) of the events described in
Schedule 2 shall be performed.   3.3   If, in any respect, any of the provisions
of Schedule 2 are not complied with on the Completion Date by any of the
Parties, the remaining Party may at its option defer Completion until 1
April 2005 (and so that the provisions of this Clause shall apply to Completion
as so deferred). Unless in such circumstances the remaining Party so defers
Completion, this Agreement shall terminate on the Completion Date, but without
prejudice to any claim which any Party may have against any other Party for
breach of contract.   4.   The Business   4.1   The Parties shall procure that
the Business shall be the carrying on of the following activities: to conduct
research, development and commercialisation of Intellectual Property and
technology in the Field of Use, including without limitation the development and
commercialisation of the Collaboration Products.   4.2   The Business shall be
conducted during Phase I and Phase II in accordance with the Phase I Work Plan
and the Phase II Work Plan respectively. The first Operations Plan shall be
prepared and presented to the Shareholders for approval before the commencement
date of Phase I. After the end of Phase II, the Business shall be conducted in
accordance with the business plan approved by the Shareholders from time to
time. Each of the Parties shall use its respective reasonable endeavours,
without being required to incur any financial obligation (other than as
expressly set out in this Agreement), to promote the interests of the Company,
to ensure that the Company conducts the Business with energy and efficiency and
to facilitate the promotion of the Business. Each Shareholder hereby covenants
with the other Shareholder that it shall at all times act in good faith towards
the other in connection with this Agreement and in relation to the conduct of
the Business and the interests of the Company, and further, shall act in what it
reasonably believes to be the best interest of the Company and not act contrary
to what it reasonably believes to be the interests of the Company or the
Company’s conduct of the Business.   5.   Directors   5.1   The maximum number
of Directors shall be six, unless otherwise agreed in writing by the
Shareholders. For so long as BRC and Geron each own 50% of the total issued
Shares, BRC shall be entitled to appoint and at any time remove or substitute
three BRC Directors and Geron shall be entitled to appoint and at any

17



--------------------------------------------------------------------------------



 



    time remove or substitute three Geron Directors. At such times as a
Shareholder owns (i) at least 10% but less than 25% of the total issued Shares,
such Shareholder shall be entitled to appoint and at any time remove or
substitute one Director; (ii) at least 25% but not more than 40% of the total
issued Shares, such Shareholder shall be entitled to appoint and at any time
remove or substitute two Directors; (iii) more than 40% but less than 60% of the
total issued Shares, such Shareholder shall be entitled to appoint and at any
time remove or substitute three Directors; (iv) at least 60% but not more than
75% of the total issued Shares, such Shareholder shall be entitled to appoint
and at any time remove or substitute four Directors; (v) more than 75% but not
more than 90% of the total issued Shares, such Shareholder shall be entitled to
appoint and at any time remove or substitute five Directors; and (vi) more than
90% of the total issued Shares, such Shareholder shall be entitled to appoint
and at any time remove or substitute six Directors.   5.2   A Shareholder may
appoint or remove a Director by depositing written notice at the Company’s
registered office and by sending a copy of the same to the other Shareholder.  
5.3   In the event that any Shareholder disposes of all its Shares, such
Shareholder shall immediately procure the resignation of all the Directors at
the time holding office by reason of their nomination by such Shareholder. In
the event that the Relevant Percentage of a Shareholder falls below any of the
relevant shareholding thresholds set out in Clause 5.1, such Shareholder shall
comply with Clause 5.1 and immediately procure the resignation of the relevant
number of Director(s) at the time holding office by reason of their nomination
by such Shareholder.   5.4   Any Shareholder removing a Director in accordance
with this Clause 5 and the relevant provisions of the Articles of Association
shall be responsible for and shall hold harmless the other Shareholder and the
Company from and against any claim for damages, loss of office, wrongful
dismissal or otherwise arising out of such removal and any reasonable costs and
expenses incurred in defending such proceedings including, but without prejudice
to the generality of the foregoing, legal costs actually incurred.   5.5   The
Board shall meet at least once every financial quarter and as required in
accordance with and subject to the Articles of Association. At each meeting of
the Board and in respect of each resolution proposed to the Board each Director
shall have one vote. Subject to Clause 5.10, Clause 5.11 and Clause 6.1, all
resolutions of the Board shall be passed by simple majority vote.   5.6   Unless
waived by a majority of the Directors, not less than seven days’ notice, which
period of notice shall be exclusive of the day on which the notice is served or
deemed to be served and the day for which the meeting is called, of all

18



--------------------------------------------------------------------------------



 



    meetings of the Board shall be given to each Director and shall be
accompanied by an agenda of the business to be transacted at such meeting
together with all papers to be circulated or presented to the same. Within no
more than ten days after each such meeting, a certified copy of the minutes of
that meeting shall be delivered to each Director.   5.7   The chairman of the
Board (the “Chairman”) shall at all times be a Director, with each of Geron and
BRC rotating to have the right to appoint and remove the Chairman every twelve
months. The first Chairman shall be appointed by Geron. In the case of an
equality of votes at any meeting of the Board or of the Shareholders, the
Chairman shall not be entitled to a second or casting vote.   5.8   No meeting
of the Board may proceed to business nor transact any business unless a quorum
is present at the start of and throughout such meeting. A quorum of the Board
shall be two BRC Directors and two Geron Directors present in person or
represented by an alternate. In the event that a quorum of the Directors is not
so present at the start of and throughout a duly convened Board meeting, that
meeting shall be adjourned to the same time and place on the same day in the
next week or as otherwise agreed by a simple majority of the Directors and a
quorum at such adjourned meeting shall consist of two BRC Directors and two
Geron Directors present in person or represented by an alternate. In the event
that a quorum of the Directors is not so present at the start of and throughout
such duly adjourned Board meeting, that meeting shall be further adjourned to
the same time and place on the same day in the next week or as otherwise agreed
by a simple majority of the Directors and a quorum at such adjourned meeting
shall consist of any three Directors present in person or represented by an
alternate.   5.9   Each Director may in accordance with and subject to the
Articles of Association, appoint an alternate to represent him at meetings of
the Board which he is unable to attend. Such alternate shall be entitled to
attend and vote at meetings of the Board and to be counted in determining
whether a quorum is present. Each alternate director shall have one vote for
every Director whom he represents in addition to any vote of his own.   5.10  
Subject only to Clause 6.1, a resolution of the Board shall be validly passed if
the text of the resolution has been signed or approved by each Director or his
alternate in accordance with the Articles. Such resolution shall be sent to each
Director and shall require a response within a period specified in the notice of
such resolution, being not less than seven days after its date of despatch and
no resolution shall take effect until the expiry of such period unless a
majority of the Board has waived this requirement.   5.11   Subject only to
Clause 6, the business of the Company shall be managed by the Board which may
delegate any of its powers, including the day-to-day running of

19



--------------------------------------------------------------------------------



 



    the Business, to a joint operating committee (the “Joint Operating
Committee”) as described in Clause 7. The Joint Operating Committee shall, in
the exercise of the powers so delegated, conform to any regulations that may be
imposed on it by the Board. If the Board so authorises or requests, auditors,
consultants, advisers and employees shall be permitted to attend and speak at
meetings of the Board, but not to vote.   5.12   Directors may participate in a
meeting of the Board by means of telephone conference, video conferencing or
similar communications equipment whereby all persons participating in the
meeting can hear each other and such participation shall constitute presence in
person.   5.13   Each Shareholder hereby consents to receiving not less than
seven days’ notice (or such shorter notice as consented to by the Shareholders
in writing) of each Shareholders’ meeting, which period of notice shall be
exclusive of the day on which the notice is served or deemed to be served and
the day for which the meeting is called and each such notice shall specify the
business to be transacted thereat. The quorum for Shareholders’ meetings shall
be at least one duly authorised representative of BRC and at least one duly
authorised representative of Geron, with each Share having one vote. A quorum
must be present at the beginning of and throughout each meeting. In the event
that a quorum of Shareholders is not present at the start of and throughout a
duly convened Shareholders’ meeting, that meeting shall be adjourned to the same
time and place on the same day in the next week and a quorum at such adjourned
meeting shall consist of at least one duly authorised representative of BRC and
at least one duly authorised representative of Geron, with each Share having one
vote. In the event that a quorum of Shareholders is not present at the start of
and throughout such duly adjourned Shareholders’ meeting, that meeting shall be
further adjourned to the same time and place on the same day in the next week
and a quorum at such adjourned meeting shall consist of the duly authorised
representative of any Shareholder present at such adjourned meeting. The
Chairman shall preside as chairman at every Shareholders’ meeting. Questions
arising at any Shareholders’ meeting shall be decided by a simple majority vote
of those present or participating via other permitted means and entitled to
vote, except where a greater majority is required by the Articles of
Association, any agreement between the Shareholders or by any relevant law and
in the case of an equality of votes, the Chairman shall not have a casting vote.
Shareholders may participate in a Shareholders’ meeting by means of telephone
conference, video conferencing or similar communications equipment whereby all
persons participating in the meeting can hear each other and such participation
shall constitute presence in person or by proxy or representative. Shareholders’
resolutions may be passed by circular resolutions signed by or on behalf of all
the Shareholders.

20



--------------------------------------------------------------------------------



 



5.14   Each Shareholder shall exercise or refrain from exercising any voting
rights or other powers of control so as to ensure the passing of any and every
resolution necessary or desirable to procure that the affairs of the Company are
conducted in accordance with the provisions of this Agreement and otherwise to
give full effect to the provisions of this Agreement and likewise to ensure that
no resolution is passed which does not accord with such provisions.   5.15   The
remuneration (if any) of the Directors shall be determined by, and subject to
the unanimous approval of, the Shareholders.   6.   Prior Approval Required for
Certain Board and Shareholders Actions   6.1   Following Completion and save as
otherwise provided in this Agreement, the Shareholders shall exercise all voting
rights and other powers of control available to them in relation to the Company
to procure that the Company and/or the Board shall not, without the prior
written approval of BRC and Geron:



  6.1.1   make or agree to make any change to the authorised or issued share
capital from time to time of the Company or grant any option over or interest
in, or issue any instrument carrying rights of conversion into, any other
security or share of the Company or redeem or purchase any of its own shares or
effect any other re-organisation of its share capital;     6.1.2   permit the
registration of any person as a shareholder (whether by way of subscription or
transfer) other than as permitted by this Agreement;     6.1.3   make any change
to the Company’s Memorandum or Articles of Association;     6.1.4   create or,
where appropriate, issue any fixed or floating charge, debenture, lien (other
than a lien arising by operation of law or in the ordinary course of business)
or other mortgage, encumbrance or security over the whole or any part of the
undertaking, business, property or assets (tangible or intangible) of the
Company, except for the purpose of securing the indebtedness of the Company to
its bankers for sums borrowed in the ordinary and proper course of the Business;
    6.1.5   permit the Company to incur any indebtedness in excess of that
provided in the Operations Plan;     6.1.6   make any loan or advance or give
any credit (other than normal trade credit) to any person;

21



--------------------------------------------------------------------------------



 



  6.1.7   give any guarantee, indemnity or security to secure the liabilities or
obligations of any person;     6.1.8   except as otherwise specifically provided
for in the Operations Plan, (i) sell, transfer, lease, assign, dispose of or
part with control of any interest in all or any material part of the
undertaking, business, property or assets (tangible or intangible) of the
Company (whether by a single transaction or a series of transactions) or
contract to do so or (ii) acquire or contract to acquire any business, property
or assets (tangible or intangible) or any interest therein which would,
following such acquisition constitute a material part of the business, property
or assets of the Company;     6.1.9   set up or close down any branch or office
or create, acquire or dispose of any subsidiary or of any shares or any security
or any interest in any subsidiary;     6.1.10   take or agree to take any
leasehold interest in, or licence over, any land;     6.1.11   enter into any
partnership or profit sharing agreement or joint venture with any person;    
6.1.12   approve the semi-annual operations plan, budget and capital expenditure
programme or make any substantial alteration to the Operations Plan including
any material change to the nature and/or geographical area of the Business or
take or ratify any action materially in conflict with the Operations Plan;    
6.1.13   acquire, purchase or subscribe for any shares, loan stock, debentures,
mortgages or securities (or any interest therein) or any other interest in any
person;     6.1.14   grant any power of attorney, delegate directors’ powers
(other than as provided in this Agreement) or fail to comply with any guidelines
or directives issued by the Board which are consistent with the remainder of
this Agreement;     6.1.15   enter into, vary or terminate any contract or
transaction for the disposal or licensing to any other person of any rights in
respect of Collaboration Inventions or whereby any person would or might receive
remuneration calculated by reference to its income or profits;

22



--------------------------------------------------------------------------------



 



  6.1.16   make any composition or arrangement with its creditors, move for
insolvency, receivership or administration or do or permit or suffer to be done
any act or thing whereby the Company may be wound up (whether voluntarily or
compulsorily), save as otherwise expressly provided for in this Agreement;    
6.1.17   declare or make any dividend or other distribution in cash or in specie
and whether out of revenue profits, capital profits or capital reserves save as
required by Clause 15;     6.1.18   commence the prosecution or defence of, or
settle, any legal or arbitration proceedings other than routine debt collection,
except for any such action which involves a Shareholder or any of its Associated
Companies and in such case, such Shareholder and its nominated Directors shall
not be permitted to vote on such matters;     6.1.19   enter into, vary or
terminate any of the Ancillary Agreements (other than in accordance with its
terms), any agreement between the Company and any of the Shareholders or any of
the Associated Companies of any Shareholder;     6.1.20   establish, cancel, or
vary the terms of any pension, retirement, profit sharing, share option, profit
related, bonus or incentive scheme;     6.1.21   enter into, effect or vary any
claim, disclaimer, surrender, election or consent of a material nature for tax
purposes;     6.1.22   change its name or trade under any corporate or trade
name;     6.1.23   change its financial year, auditors or registered office;    
6.1.24   factor or assign any of its book debts;     6.1.25   open or close any
bank account or change the terms of the mandate of any bank account of the
Company;     6.1.26   adopt the annual accounts or, otherwise than as required
by law, amend the Agreed Accounting Policies;     6.1.27   engage or agree to
engage any person as an employee of the Company, set the terms of employment of
any such person or vary or terminate the terms of employment of any employee of
the Company;     6.1.28.   make any gift or political or charitable donation;

23



--------------------------------------------------------------------------------



 



  6.1.29   file an IND, NDA, or similar application or filing with any U.S. or
foreign regulatory agency;     6.1.30   repay any loan made by any Shareholder
to the Company, other than pro rata with repayments by the Company of other
loans made by the other Shareholders or other than in accordance with the
Operations Plan;     6.1.31   incur any capital expenditure or liability in
excess of US$100,000 (or the equivalent in any other currency) per transaction,
or which when aggregated with previous transactions of a similar nature in any
12 month period would exceed US$100,000 (or the equivalent in any other
currency) for that 12 month period, unless expressly provided for in the
Operations Plan;     6.1.32   enter into any reorganization, recapitalization,
reconstruction of share capital or consolidation or any scheme of arrangement of
the Company; and     6.1.33   make any calls upon the Shareholders in respect of
all or any part of the monies unpaid on the Shares held by them respectively.



6.2.   The Parties shall procure that the Company shall (so far as it is legally
able to do so) observe and comply with the provisions, prohibitions and
restrictions in this Clause 6.   7.   Joint Operating Committee   7.1   The
Joint Operating Committee shall consist of two representatives of Geron (one of
whom shall serve as Chair) and two representatives of BRC, and shall communicate
frequently (at least monthly) in formal or informal meetings and/or telephone
conferences.   7.2   Subject to the final authority of the Board, the Joint
Operating Committee shall oversee and provide day-to-day management of all
aspects of the Collaboration Program and of the development and
commercialisation of the Collaboration Products, including without limitation
the plans for conducting preclinical and clinical research and development,
manufacturing, obtaining regulatory approvals, and sales and marketing of the
Collaboration Products. The Joint Operating Committee shall (i) implement the
Phase I Work Plan and the Phase II Work Plan as approved by the Board, including
defining the specific projects or tasks to be performed, determining the best
place to perform each project or task (whether at the Company, Geron, BRC, or
elsewhere), determining the appropriate funding

24



--------------------------------------------------------------------------------



 



    and personnel for each, and monitoring and otherwise managing the
performance of each project or task; (ii) if appropriate in the Joint Operating
Committee’s judgment, propose modifications to the Phase I Work Plan and/or the
Phase II Work Plan and submit them to the Board for approval; and (iii) perform
such other functions as are assigned to it by the Board.   7.3   The Joint
Operating Committee shall seek to achieve unanimity on all issues coming before
it. In the event that the Joint Operating Committee is unable to reach a
unanimous decision on any issue, then the matter shall be decided by a simple
majority vote and in the case of an equality of votes, the Chair of the Joint
Operating Committee shall not have a casting vote. If the vote on a matter
before the Joint Operating Committee is a tie, any member of the Joint Operating
Committee may refer the matter to the Board for decision by a written notice to
the Board, with copies to the members of the Board and the Joint Operating
Committee, that describes the matter as presented to the Joint Operating
Committee.   8.   Finance   8.1   In the event that the Company’s financial
resources are at any stage insufficient to satisfy its working capital
requirements as determined by the Board, the Shareholders will at the option of
the Board be offered the opportunity, but without any obligation, to either:



  8.1.1   advance loans to the Company on a pro rata basis in accordance with
their then Relevant Percentage (a “New Advance”); or     8.1.2   subscribe for
additional Shares on a pro rata basis in accordance with their then Relevant
Percentage (as “New Subscription”).



8.2   If either Shareholder (an “Electing Shareholder”) elects not to make a New
Advance or a New Subscription in accordance with this Clause 8 within a period
of twenty-one days from the Board’s call therefor, then the other Shareholder
shall have the right, upon written notice to the Board and to the Electing
Shareholder, to make both its own New Advance or New Subscription and the New
Advance or New Subscription of the Electing Shareholder, at the Prescribed Price
per Share in the case of New Subscriptions, as of the date of such written
notice, and the Shareholders shall procure that the necessary authorisations are
given and steps taken for such Shares to be allotted and issued to such other
Shareholder.   8.3   Save as provided in this Clause 8 and the Funding Schedule,
no Shareholder undertakes to provide any loan or share capital to the Company
nor to give any

25



--------------------------------------------------------------------------------



 



    guarantee, security or indemnity in respect of any of the liabilities or
obligations of the Company.   9.   Transfer of Shares   9.1   No transfer of any
Share to any other party shall be registered before the end of Phase II without
the express written consent of the non-transferor Shareholder (to be granted or
withheld in its sole discretion) and thereafter only if:



  9.1.1   the proposed transferee (if not already bound by the provisions of
this Agreement) has entered into a Deed of Adherence; and     9.1.2   such
transfer is made in compliance with this Clause 9 and the provisions contained
in Schedule 5; and     9.1.3   except where the transfer is in accordance with
Clause 9.2, the transferor assigns and the transferee accepts an assignment of
the benefit of all or, in the case of a transfer of part of the Shares of a
Shareholder a proportionate part, of any loans made to the Company by the
transferor or any of its Associated Companies and for the time being outstanding
and assumes all the obligations of the transferor in respect of all, or a
proportionate part, of any guarantee given by the transferor on behalf of the
Company



    and save as otherwise provided in this Agreement no Shareholder shall
otherwise sell, transfer or dispose of any Share or Shares or any interest
therein or create any Third Party Interest in respect thereof.   9.2  
Notwithstanding Clause 9.1, the Parties agree that a transfer of all of the
Shares owned by a Shareholder to a transferee who is and remains either (i) a
wholly-owned subsidiary of the ultimate holding company of the transferor
Shareholder; (ii) the ultimate holding company of the transferor Shareholder; or
(iii) a wholly-owned subsidiary of the transferor Shareholder, shall be
permitted provided that:



  9.2.1   the obligations of the transferor Shareholder under this Agreement
will remain unaffected by the proposed transfer;     9.2.2   the transferee
executes a Deed of Adherence contemporaneously with such transfer; and    
9.2.3   the Shares will be re-transferred to the transferor Shareholder (or, at
the election of the transferor Shareholder by prior written notice to the other
Shareholder, to another transferee that is either (i) a wholly-owned subsidiary
of the ultimate holding company of the transferor

26



--------------------------------------------------------------------------------



 



      Shareholder; (ii) the ultimate holding company of the transferor
Shareholder; or (iii) a wholly-owned subsidiary of the transferor Shareholder,
in which case this Clause 9.2 shall apply to such transfer of Shares to another
transferee) immediately upon the relevant transferee ceasing to be either a
wholly-owned subsidiary of the ultimate holding company of the transferor
Shareholder, the ultimate holding company of the transferor Shareholder or a
wholly-owned subsidiary of the transferor Shareholder, as the case may be.



    Each Shareholder shall provide to the other such information as the other
may reasonably require to ascertain that the transferee has not ceased to be
such a wholly-owned subsidiary.   9.3   The Shareholders will procure that the
Directors shall register any transfer of Shares which complies with the
provisions of this Clause and Schedule 5.   10.   Undertakings not to Compete  
10.1   Each of the Shareholders undertakes to and with the Company and the other
Shareholder that for as long as it owns any Shares and for a period of * months
thereafter (“the Period”):



  10.1.1   it shall not and it shall procure that none of its Associated
Companies shall, other than by means of the Company, either on its own account
or in conjunction with or on behalf of any other person, carry on or be engaged,
concerned or interested directly or indirectly whether as shareholder, director,
employee, partner, agent or otherwise in carrying on any activity or business
within the Field of Use;     10.1.2   without the prior written consent of the
other Shareholder granted specifically with respect to the individual(s) in
question, it shall not and it shall procure that none of its Associated
Companies shall either on its own account or in conjunction with or on behalf of
any other person, employ, solicit or entice away or attempt to employ, solicit
or entice away from the Company or other Shareholder or any Associated Company
of the other Shareholder any person who is or shall have been at the date of, or
within one year prior to, the commencement of the Period an officer, manager,
consultant or employee of the



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

27



--------------------------------------------------------------------------------



 



      Company or other Shareholder or any Associated Company of the other
Shareholder including but not limited to any person who had been seconded to the
Company, whether or not such person would commit a breach of contract by reason
of leaving such employment, provided that nothing in this Clause 10.1.2 shall
restrict a Shareholder or its Associated Companies from (a) continuing as the
employer of any person who is appointed a director or officer of the Company or
who is seconded to the Company, or (b) with respect to any person who is
seconded to the Company, re-employing or continuing to employ such person after
the expiry of the agreed term of their secondment; and     10.1.3   it shall not
in relation to any trade, business or company use a name, word or symbol or its
Chinese equivalent in such a way as to be capable of or likely to be confused
with the name or symbol of the Company and shall use all reasonable endeavours
to procure that no such name shall be used by any person with which it is
connected.



10.2   Each and every obligation under this Clause 10 shall be treated as a
separate obligation and shall be severally enforceable as such, and in the event
of any obligation or obligations being or becoming unenforceable in whole or in
part, such part or parts as are unenforceable shall be deleted from this Clause,
and any such deletion shall not affect the enforceability of all such parts of
this Clause as remain not so deleted.   10.3   While the restrictions contained
in this Clause 10 are considered by the Parties to be reasonable in all the
circumstances, it is recognised that restrictions of the nature in question may
fail for technical reasons and accordingly it is hereby agreed and declared that
if any of such restrictions shall be adjudged to be void as going beyond what is
reasonable in all the circumstances for the protection of the interest of the
Parties but would be valid if part of the wording thereof were deleted or the
periods thereof reduced or the range of activities or area dealt with thereby
reduced in scope the said restriction shall apply with such modifications as may
be necessary to make it valid and effective.   11.   Deadlock   11.1   In the
event of a Deadlock and the issue by a Shareholder to the other of a notice in
writing confirming that a Deadlock exists, the Shareholders shall, if either
Shareholder so requests:



  11.1.1   within 28 days of the date of such request make or concur in the
making of, or procure that their appointees on the Board shall make, a

28



--------------------------------------------------------------------------------



 



      statutory declaration in the terms mentioned in the relevant statute to
place the Company in members’ voluntary liquidation (if the state of the
Company’s affairs admits of the making of such a declaration);     11.1.2  
subsequently within the period specified by the relevant statute, convene an
Extraordinary General Meeting of the Company to consider the matter from which
the Deadlock arose and the passing of a special or extraordinary resolution to
place the Company in members’ voluntary liquidation (if such a declaration as is
mentioned in Clause 11.1.1 has been made) or (in any other case) in creditors’
voluntary liquidation; and     11.1.3   where the state of the Company’s affairs
does not admit of the making of such a declaration as is mentioned in Clause
11.1.1, convene a meeting of the Company’s creditors in accordance with the
relevant statute to place the Company in creditors’ voluntary liquidation.



11.2   If at the Extraordinary General Meeting referred to in Clause 11.1.2, no
resolution is carried in relation to the matter from which the Deadlock arose by
reason of an equality of votes for and against any proposal for dealing with
such matter, the Shareholders shall vote in favour of the special or
extraordinary (as the case may be) resolution for winding up the Company.  
11.3   Immediately upon the commencement of the winding up of the Company in
accordance with Clause 11.1 or Clause 11.2 above, the Ancillary Agreements shall
be deemed to be terminated in accordance with the termination provisions thereof
and Geron shall grant the following rights:



  11.3.1   Geron shall grant to BRC, HKUST and the Associated Companies of HKUST
a non-exclusive, non-transferable and fully paid-up licence to use, reproduce
and exploit for research purposes (i) all Geron Existing IP; and (ii) all Geron
Background IP (including without limitation trade secrets and knowhow) which has
been made available to the Company prior to the commencement of the winding up
of the Company; and     11.3.2   (i) Geron shall grant to BRC the right to
receive royalties equal to *% of Geron’s Net worldwide annual revenues
(generated after the date of such grant) from sales of Licensed Geron Products
or from sublicences granted by Geron under the Geron Existing IP and/or the
Geron



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

29



--------------------------------------------------------------------------------



 



Background IP in the Field of Use until the total amount of such royalty
payments received by BRC has equalled the excess of BRC’s cash contributions to
the Company over Geron’s cash contributions to the Company, which royalty
payments will be reduced to zero percent on a country-by-country basis when the
relevant patents under the Geron Existing IP and the Geron Background IP expire;
and (ii) Geron shall grant to BRC the right to receive royalties equal to *% of
Geron’s subsequent Net worldwide annual revenues from sales of Licensed Geron
Products or from sublicences granted by Geron under the Geron Existing IP and/or
the Geron Background IP in the Field of Use after the total amount of royalty
payments received by BRC under (i) above has exceeded the excess of BRC’s cash
contributions to the Company over Geron’s cash contributions to the Company, but
so that the relevant royalty payments under this sub-paragraph (ii) will be
reduced to zero percent on a country-by-country basis when the relevant patents
under the Geron Existing IP and the Geron Background IP expire.



11.4   For the purposes of Clause 11.3.1, 12.3.2(a) and 12.4.2, the Parties
acknowledge and agree that the licence granted by Geron for research purposes
includes, without limitation, the following rights:



  11.4.1   the right to publish the results of such research;     11.4.2   the
right to own all Intellectual Property arising from such research and to file
patent applications in respect of all such Intellectual Property; and    
11.4.3   the right to commercialise all Intellectual Property arising from such
research. The Parties acknowledge that it is possible that commercialisation of
such Intellectual Property may require a licence under other Intellectual
Property owned or controlled by Geron (including, for example, Geron Existing IP
or Geron Background IP), and that nothing in this Clause 11.4 shall be
interpreted as granting the licensee any commercialisation rights under any of
that other Intellectual Property.



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

30



--------------------------------------------------------------------------------



 



11.5   Geron shall pay to BRC the royalties specified in Clauses 11.3.2,
12.3.2(b) and 12.3.2(c) on a quarterly basis within 60 days after the end of
each calendar quarter. All payments shall be made by wire transfer to the bank
account designated by BRC in writing from time to time and shall be considered
received on the date such funds actually are received in the account. Geron
shall be solely responsible for any and all payments due from its sublicencees.
With each payment Geron shall provide BRC with a written report that includes,
for each calendar quarter, on a product-by-product and country-by-country basis:
(i) the identity and quantity of Licensed Geron Products sold by Geron or its
sublicencees; (ii) the identity of the countries in which such sales have been
made; (iii) the gross and Net revenues from such sales; and (iv) the gross and
Net sublicence revenues received by Geron on a sublicence-by-sublicence basis.
After the first such report of sales with respect to any country, the reports
shall include that country whether or not Geron or its sublicencees have engaged
in any sales in that country during said quarter. Geron shall provide a copy of
its audited financial statements for each relevant financial year to BRC as soon
as practicable after they are prepared together with a written statement from a
director or officer of Geron certifying the amount of the royalties payable to
BRC in respect of such financial year. Any discrepancy as to the amount of
royalties payable as shown by the audited financial statements for the relevant
financial year shall be promptly corrected, within five (5) Business Days after
such audited financial statements are made available to Geron, by payment or
refund by either Geron or BRC (as appropriate) of the difference in the amount
of royalties payable, together with the accrued interest. All payments of
royalties by Geron to BRC hereunder shall be made in US$, without any set-off,
deduction or withholding of any kind. If Geron is overdue with any payment of
royalties to BRC hereunder, then Geron shall be liable to pay interest on the
overdue amount at an annual rate of 3% above the prevailing prime lending rate
of The Hongkong and Shanghai Banking Corporation Limited, which interest shall
accrue on a daily basis from the due date for payment until BRC has received
payment of all outstanding sums in full.   11.6   Geron shall keep proper and
adequate records and accounts of revenues in sufficient detail to enable the
amounts payable to BRC under Clause 11 and Clause 12.3 to be reasonably
determined. Geron shall require its sublicencees to keep such records as
required by this Clause 11.6 and shall be solely responsible to BRC for such
sublicencees’ compliance with this Clause 11.6. Upon reasonable notice to Geron,
BRC shall have the right to have an independent certified public accountant,
selected by BRC and reasonably acceptable to Geron, and under an appropriate
obligation of confidentiality, audit Geron’s and Geron’s sublicencees’ records
pertaining to sales and sublicences in the Field of Use to verify the amounts
payable pursuant to this Agreement; provided, however, that such audit:
(i) shall take place during normal business hours; (ii) shall not take

31



--------------------------------------------------------------------------------



 



    place more frequently than once a year; and (iii) shall not cover such
records for more than the preceding five (5) years. Such audit shall be at BRC’s
expense unless Geron has paid BRC less than ninety percent (90%) of the amount
determined to be due for any full calendar year, in which case Geron shall
reimburse BRC for all expenses related to such audit. Any discrepancy between
the amount of royalties payable as shown by the results of such audit and the
amount of royalties actually paid shall be promptly corrected, within ten
(10) Business Days after the results of such audit are made available to Geron,
by payment or refund, by either Geron or BRC (as appropriate) of the difference
in the amount of royalties payable, together with the accrued interest. Geron
shall (and shall require its sublicencees to) preserve and maintain all such
records and accounts required for audit for a period of at least five (5) years
after the quarter to which such records and accounts apply.   11.7   If Geron or
any other person is required by any law or regulation to make any deduction or
withholding (on account of tax or otherwise) from any payment, Geron shall, or
(as the case may be) shall procure that its sublicensee or such other person
shall, together with such payment, pay such additional amount as will ensure
that BRC receives (free and clear of any tax or other deductions or
withholdings) the full amount which it would have received if no such deduction
or withholding had been required. Geron shall forward to BRC with its royalty
report copies of official receipts or other evidence showing that the full
amount of any such deduction or withholding has been paid over to the relevant
taxation or other authority.   12.   Termination   12.1   This Agreement shall
become effective as of the Effective Date and shall continue in full force and
effect until terminated in accordance with the provisions herein.   12.2   In
the event that either Shareholder shall commit or suffer an Event of Default,
the Defaulter shall within five Business Days of the occurrence of such Event of
Default notify the non-defaulting Shareholder in writing and the non-defaulting
Shareholder shall (whether or not such notice is given by the Defaulter) be
entitled but not obliged to give a Default Notice to the Defaulter.   12.3   In
the event a Default Notice is given pursuant to Clause 12.2 and the Defaulter is
Geron, BRC may elect to do either (but not both) of the following:



  12.3.1   BRC may exercise a call option to purchase all, but not less than
all, of Geron’s Shares (a “Call Option”) by serving on Geron, within 30 days of
the later of either the date a Default Notice is served on the Defaulter or the
expiration of any applicable cure period for the relevant Event of Default
without such Event of Default (if capable of

32



--------------------------------------------------------------------------------



 



      remedy) having been remedied to the reasonable satisfaction of BRC (or of
the Company in the case of the Ancillary Agreements), written notice (a “Call
Option Notice”) of its wish to exercise the Call Option. Upon service of a valid
Call Option Notice in accordance with this Agreement, Geron shall be bound to
sell all of its Shares to BRC at the Prescribed Price. Completion of the
purchase of all of Geron’s Shares shall take place no later than 14 days after
the date on which the Prescribed Price applicable thereto shall have been
determined or, if later, the date on which all governmental and other consents
necessary for the purchase of such Shares have been obtained. On the date of
completion of the purchase of all of Geron’s Shares, Geron and the Company shall
enter into the Amendment to Licence Agreement (a copy of which is attached
hereto as Schedule 10-A) to amend the Geron Licence Agreement; or     12.3.2  
BRC may exercise an option to wind up the Company in accordance with Clauses
11.1 and 11.2 (a “Wind Up Option”) by serving on Geron, within 30 days of the
later of either the date a Default Notice is served on the Defaulter or the
expiration of any applicable cure period for such Event of Default without such
Event of Default (if capable of remedy) having been remedied to the reasonable
satisfaction of BRC (or of the Company, in the case of the Ancillary
Agreements), written notice (a “Wind Up Notice”) of its wish to exercise the
Wind Up Option. Upon service of a valid Wind Up Notice in accordance with this
Agreement, the Ancillary Agreements shall be deemed to be terminated in
accordance with the termination provisions thereof and Geron shall grant the
following rights:



  (a)   Geron shall grant to BRC, HKUST and the Associated Companies of HKUST a
non-exclusive, non-transferable and fully paid-up licence to use, reproduce and
exploit for research purposes, (i) all Geron Existing IP; and (ii) all Geron
Background IP (including without limitation trade secrets and knowhow) which has
been made available to the Company prior to the commencement of the winding up
of the Company; and;     (b)   Geron shall grant to BRC the right to receive
royalties equal to *% of Geron’s Net worldwide annual revenues (generated after
the date of such grant) from sales of Licensed Geron Products or from
sublicences granted by Geron under the



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

33



--------------------------------------------------------------------------------



 



      Geron Existing IP and/or the Geron Background IP in the Field of Use until
the total amount of such royalty payments received by BRC has equalled the
excess of BRC’s cash contributions to the Company over Geron’s cash
contributions to the Company, which royalty payments will be reduced to zero
percent on a country-by-country basis when the relevant patents under the Geron
Existing IP and the Geron Background IP expire; and     (c)   Geron shall grant
to BRC the right to receive royalties equal to *% of Geron’s subsequent Net
worldwide annual revenues from sales of Licensed Geron Products or from
sublicences granted by Geron under the Geron Existing IP and/or Geron Background
IP in the Field of Use after the total amount of royalty payments received by
BRC under (b) above has exceeded the excess of BRC’s cash contributions to the
Company compared with Geron’s cash contributions to the Company, but so that the
relevant royalty payments under this sub-paragraph (c) will be reduced to zero
percent on a country-by-country basis when the relevant patents under the Geron
Existing IP and the Geron Background IP expire.



12.4   In the event a Default Notice is given pursuant to Clause 12.2 and the
Defaulter is BRC, Geron may elect to do either (but not both) of the following:



  12.4.1   Geron may exercise a Call Option to purchase all, but not less than
all, of BRC’s Shares by serving on BRC, within 30 days of the later of either
the date a Default Notice is served on the Defaulter or the expiration of any
applicable cure period for such Event of Default without such Event of Default
(if capable of remedy) having been remedied to the reasonable satisfaction of
Geron (or the Company, in the case of the Ancillary Agreements), a Call Option
Notice. Upon service of a valid Call Option Notice in accordance with this
Agreement, BRC shall be bound to sell all of its Shares to Geron at the
Prescribed Price. Completion of the purchase of all of BRC’s Shares shall take
place no later than 14 days after the date on which the Prescribed Price
applicable thereto shall have been determined or, if later, the date on which
all governmental and other consents necessary for the purchase of such Shares
have been obtained. Effectively upon the completion of the purchase of all of
BRC’s Shares, the Geron Licence Agreement shall be amended as mutually agreed
between Geron and the Company; or



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

34



--------------------------------------------------------------------------------



 



  12.4.2   Geron may exercise a Wind Up Option by serving on BRC, within 30 days
of the later of either the date a Default Notice is served on the Defaulter or
the expiration of any applicable cure period for such Event of Default without
such Event of Default (if capable of remedy) having been remedied to the
reasonable satisfaction of Geron (or the Company, in the case of the Ancillary
Agreements), a Wind Up Notice. Upon service of a valid Wind Up Notice in
accordance with this Agreement, (a) the Ancillary Agreements shall be deemed to
be terminated in accordance with the termination provisions thereof; and
(b) Geron shall grant to BRC, HKUST and the Associated Companies of HKUST a
non-exclusive, non-transferable and fully paid-up licence to use, reproduce and
exploit for research purposes, (i) all Geron Existing IP; and (ii) all Geron
Background IP which had been used by the Company in accordance with the Geron
Licence Agreement prior to the commencement of the winding up of the Company;
and (iii) any Geron Background IP to the extent necessary to use, reproduce and
exploit the Geron Existing IP.



13.   Effect of Winding Up of the Company or a Shareholder Transferring its
Shares   13.1   Save as otherwise provided herein, if the Company is placed in
winding up pursuant to the provisions of Clause 11 or Clause 12 or otherwise,
then:



  13.1.1   the Ancillary Agreements shall be deemed to be terminated in
accordance with the termination provisions thereof; and     13.1.2   the
provisions of this Agreement (other than Clauses 1, 10, 11.3-11.6,12, 13, 16,
17, 18, 19, 21, 23, 24, 29, 30, 31 and 34) shall cease to have effect save as
may be necessary to give effect to the provisions of Clause 11 and Clause 12 or
in relation to any antecedent claims which may have arisen between the Parties.



13.2   Save as otherwise provided herein if a Party ceases to be a Shareholder
by reason of the transfer of all of its Shares to another Shareholder or person,
whether pursuant to Clause 12 or otherwise, then the provisions of this
Agreement (other than Clauses 1, 10, 12, 13, 16, 17, 18, 19, 21, 23, 24, 29, 30,
31 and 34) shall cease to have effect in relation to the former Shareholder save
as may be necessary to give effect to the provisions of Clauses 11 and 12
respectively or in relation to any antecedent claims which may have arisen
between the Parties.   14.   Undertakings Regarding the Operations of the
Company   14.1   Each of the Shareholders shall procure that the Company shall:

35



--------------------------------------------------------------------------------



 



  14.1.1   maintain with a well established and reputable insurer adequate
liability insurance against all risks usually insured against by companies
carrying on the same or similar business to the Business;     14.1.2   keep
books of account and therein make true and complete entries of all its dealings
and transactions of and in relation to the Business and, where applicable, the
business of the Company; such books of account and all other records and
documents relating to the business affairs of the Company shall be open to
inspection by each of the Shareholders during normal business hours and on
reasonable prior notice and they shall be permitted to take and remove copies
thereof;     14.1.3   provide each Shareholder with such periodic management
accounts and reports as may be agreed upon by the Shareholders, in a form
acceptable to the Shareholders;     14.1.4   prepare such accounts in respect of
each accounting period as are required by statute such accounts being prepared
on an historical cost basis and using the Agreed Accounting Policies and procure
that such accounts are audited as soon as practicable and in any event not later
than 4 months after the end of the relevant accounting period; and     14.1.5  
keep each of the Shareholders fully informed as to all its financial and
business affairs and in particular shall provide each of the Shareholders with
full details of any actual or prospective material change in such affairs as
soon as such details are available.



14.2   The Shareholders shall procure that not later than 30 days before the
beginning of each semi-annual financial period, the Board prepares and delivers
to them a draft operations plan, incorporating the proposed semi-annual budget
and cash flow forecast for the next semi-annual financial period.   14.3   The
Shareholders shall within such 30 day period approve the draft operations plan,
subject to any amendments which they deem appropriate, whereupon it shall become
the Operations Plan for that semi-annual financial period.   14.4   At any time
during a semi-annual financial period, the Board may propose to the Shareholders
changes to the Operations Plan, to which they shall respond within 30 days of
receipt of each such proposal.

36



--------------------------------------------------------------------------------



 



15.   Distribution Policy

Unless otherwise expressly agreed by each of the Shareholders in writing and in
compliance with the applicable laws, the Parties shall procure that the Company
distributes to the Shareholders by way of dividend in respect of each of its
accounting periods such amount, if any, as shall be determined from time to time
by the Board. Any such distribution shall be made within 120 days of the end of
the financial year in question or, if later, 21 days after the date of the
auditor’s report on the relevant accounts, provided that nothing in this Clause
15 shall require the Company to declare any dividend, and that in no event shall
the Company declare a dividend of an amount which would prevent it from
retaining sufficient working capital to enable it to carry on business in a
prudent and business-like manner.



16.   Warranties   16.1   Each of BRC and Geron represents and warrants to the
other that:



  16.1.1   It is duly incorporated;     16.1.2   It has the power to enter into
and to exercise its rights and to perform its obligations under this Agreement;
    16.1.3   It has taken and will take all necessary action to authorise the
execution of and the performance of its obligations under this Agreement;    
16.1.4   The obligations expressed to be assumed by it under this Agreement are
legal, valid and binding;     16.1.5   Neither the execution nor performance of
this Agreement will contravene any provision of:



  (a)   Any existing law, treaty or regulation;     (b)   Its memorandum and
articles of association or equivalent constitutive documents; or     (c)   Any
obligation (contractual or otherwise) which is binding upon it, or upon any of
its assets.



17.   Confidentiality   17.1   Each Shareholder undertakes to the other and to
the Company that it will not and will procure that its respective officers,
employees, agents, subsidiaries and other

37



--------------------------------------------------------------------------------



 



    persons under its Control and the respective officers, employees and agents
of each such person, will not during the period of this Agreement, and after its
termination (for whatever reason but subject to Clause 18.8 in the event of the
winding up of the Company):



  17.1.1   save in the proper course of the provision of services on behalf of
the Company, use or divulge to any person, or publish or disclose or permit to
be published or disclosed, any secret or confidential information relating to
the Company or any of the other Shareholders which it has received or obtained,
or may receive or obtain (whether or not, in the case of documents, they are
marked as confidential); and/or     17.1.2   other than as required by the
Company and save as specifically allowed herein, retain, duplicate or remove
from the premises of the Company information relating to the Company or the
other Shareholder in whatever form (whether written, or recorded in some other
form, or oral) which is supplied by the Company or the other Shareholder to it
or which comes to its notice during the period of this Agreement,

PROVIDED THAT the obligations of this Clause shall not apply to:



  (i)   the disclosure of information which the recipient can reasonably
demonstrate is in the public domain through no fault of its own;     (ii)   the
disclosure of information which the recipient can reasonably demonstrate was in
its possession prior to the date of this Agreement without any confidentiality
obligations, as evidenced by written documents in its files;     (iii)   the
disclosure of information where the disclosure is required by law, pursuant to a
court order or by any recognised stock exchange or governmental or other
regulatory body when the Party concerned shall, if practicable, supply an
advance copy of the required disclosure to the other Parties and incorporate any
additions or amendments reasonably requested by them;     (iv)   the disclosure
of information in confidence to any professional adviser to any of the Parties
for the purposes of obtaining advice or assistance in connection with its
obligations or rights, or the obligations or rights of any other Shareholder or
the Company hereunder or pursuant to any of the Ancillary Agreements; or

38



--------------------------------------------------------------------------------



 



  (v)   the disclosure of information in confidence to or by any adviser to any
of the Parties for the purposes of giving or obtaining advice or acting on
behalf of the relevant Party in connection with a matter where disclosure of
information is permitted pursuant to the provisions hereof; or     (vi)   the
disclosure of information by any Party to a potential purchaser of all or any of
its Shares which is not a competitor of the Company and which has entered into
obligations of confidentiality similar to those contained in this Clause.



17.2   For the purposes of this Clause 17, “information” includes, without
limitation, the following:



  17.2.1   information concerning the affairs or property of the Company or the
other Shareholder or any business property or transaction in which the Company
or the other Shareholder may be or may have been concerned or interested;    
17.2.2   the names and addresses of any client of the Company or the other
Shareholder;     17.2.3   information on the terms of this Agreement; or    
17.2.4   information relating to the business methods of the Company or the
other Shareholder.



18.   Intellectual Property   18.1   Subject to the rights of Third Parties in
Intellectual Property, the Company shall own all Collaboration Inventions
generated by or on behalf of the Company, its employees, secondees and
contractors and sub-contractors in the course of carrying out the Business.  
18.2   In the case of a Collaboration Invention made by employees, agents or
contractors of a Shareholder (alone or in collaboration with others), such
Shareholder shall assign to the Company all its right, title and interest in
such Collaboration Invention.   18.3   The Shareholders shall procure that the
Company shall ensure that, and the Shareholders shall reasonably co-operate to
ensure that, employees and secondees (and any contractors and sub-contractors)
of the Company shall, where necessary, have agreed to assign to the Company (or
assign to the relevant Shareholder for

39



--------------------------------------------------------------------------------



 



    assignment to the Company under Clause 18.2) their interest in any
Collaboration Inventions generated by them in the course of the Business.  
18.4   The Shareholders shall reasonably co-operate to ensure that the Company
uses all reasonable endeavours to procure the employees and secondees (and any
contractors and sub-contractors) of the relevant Shareholder to fully disclose
and record all Collaboration Inventions to enable the Company to fully collect,
protect, exploit and commercialise the Collaboration Inventions.   18.5   The
Shareholders shall reasonably co-operate to ensure that the Company procures
that, where necessary, written and irrevocable waivers of any such moral or
other non-transferable rights have been given by the employees and secondees
(and any contractors and sub-contractors) of the Company and the Shareholders,
as the case may be.   18.6   Without limiting any other provision of this
Agreement, the Shareholders acknowledge and agree that during the continuance of
this Agreement, the Collaboration Inventions shall not be sold, transferred,
assigned, licensed or otherwise disposed of by a Shareholder or any member of
the Company except in accordance with Clause 6.1.15.   18.7   Each of the
Shareholders agrees that any Collaboration Technology owned by a Shareholder or
any of its Associated Companies which is made available for the use of the
Company (under the BRC Licence Agreement, the Geron Licence Agreement, or
otherwise) shall remain the property of the relevant Shareholder or its
Associated Company.   18.8   Each Shareholder shall do all things reasonably
necessary, co-operate in good faith and provide such assistance as may be
necessary and do all things as may be required to disclose, protect, maintain,
enforce and/or transfer or assign the Collaboration Inventions, and shall
procure that employees and secondees (and any contractors and sub-contractors)
of the relevant members of the Company shall co-operate in the provision of such
assistance including preparing and signing all forms, applications, documents,
agreements and deeds to give effect to and complete the transactions,
assignments, and licences contemplated by this Clause 18.   18.9   Upon the
commencement of the winding up of the Company, but subject to any other written
agreement between the Shareholders, the Company’s interests in the Collaboration
Inventions and in the Company’s confidential information shall be assigned to
BRC and Geron jointly and become jointly owned by BRC and Geron, each of whom
shall be free to use, reproduce, exploit and commercialise such interests, and
to grant licences to Third Parties to do so, without any obligation to account
to the other.

40



--------------------------------------------------------------------------------



 



18.10   The provisions of this Clause 18 shall survive any termination of this
Agreement.   19.   Expert Determination of Certain Matters   19.1   Each of BRC
and Geron shall in good faith use its best endeavours to agree upon the
Prescribed Price within 30 days of the written notice specified under either
Clause 8.2, Clause 12.3.1 or Clause 12.4.1. In the absence of agreement by BRC
and Geron within such 30 day period, the Prescribed Price for purposes of Clause
8 shall be determined by a director of an independent investment bank of
international repute (the “Expert”) who shall be selected (i) by agreement of
the Shareholders, or (ii) if the Shareholders fail to agree within ten
(10) Business Days after either Shareholder requests such selection, by two
investment bankers (with each Shareholder having the right to designate one),
who shall notify the Shareholders promptly upon making such selection, or
(iii) upon request of either BRC or Geron if the two designated investment
bankers fail to agree on the appointment of the Expert within ten (10) Business
Days after the expiration of the ten (10) Business Day period in sub-clause (ii)
above, by the Chairman of SIAC.   19.2   The Expert shall determine the
Prescribed Price in accordance with the following procedures:



  19.2.1   Within five (5) Business Days after selection of the Expert, each
Shareholder may submit to the Expert and to the other Shareholder in writing its
proposal for the Prescribed Price (“Proposal”);     19.2.2   Within five
(5) Business Days after each Shareholder has submitted its Proposal to the
Expert, each Shareholder may submit to the Expert and to the other Shareholder
concise written facts and arguments (not more than 20 pages) in support of its
position;     19.2.3   Within ten (10) Business Days after the date for
submission of such written facts and arguments, the Expert may, in his
discretion, hold a single meeting with both Shareholders, at a place determined
by the Expert and lasting not more than one day, in which to hear directly from
the Shareholders and ask them any questions he wishes;     19.2.4   Within ten
(10) Business Days after such meeting (or, in the absence of a meeting, after
the expiry of the 5 Business Day period for the submission of written facts and
arguments), the Expert shall determine the Prescribed Price, based on his
professional judgment, and in making his determination, the Expert may, at his
sole discretion,

41



--------------------------------------------------------------------------------



 



      decide whether or not to take into consideration the Shareholders’
Proposals and written submissions;     19.2.5   The Expert shall act as an
expert and not as an arbitrator and his written determination shall be final and
binding on the Shareholders. The Expert shall make his working papers relating
thereto available to each Shareholder upon request; and     19.2.6   The costs
and expenses of the Expert shall be borne by the Shareholders according to the
Relevant Percentages.



20.   Mutual Co-operation   20.1   Each of the Shareholders agrees that it will
use all reasonable endeavours to promote the business and profitability of the
Company.   20.2   Each of the Parties shall do and execute or procure to be done
and executed all such acts, deeds, documents and things as may be within its
power including in relation to the Shareholders (without prejudice to the
generality of the foregoing) the passing of resolutions (whether by the Board or
in general meeting or any class meeting of the Company) to give full effect to
this Agreement and to procure that all provisions of this Agreement are observed
and performed.   20.3   Each of the Shareholders agrees with the other that this
Agreement is entered into between them and will be performed by each of them in
a spirit of mutual co-operation, trust and confidence and that it will use all
means reasonably available to it (including its voting power whether direct or
indirect, in relation to the Company) to give effect to the objectives of this
Agreement and to ensure compliance by the Company with its obligations.   20.4  
Each Shareholder undertakes with the other that whilst it remains a Shareholder,
it will not (except as expressly provided for in this Agreement) cast any of the
voting rights exercisable in respect of any of the Shares held by it in
accordance with the directions, or subject to the consent of, any other person
(other than an Associated Company or in the case of BRC, other than The Hong
Kong Jockey Club Charities Trust or an Associated Company).   21.   Restrictions
on Announcements       Each of the Parties undertakes that it will not (save as
required by law or any applicable regulatory body) make any announcement in
connection with this Agreement unless the other Parties shall have given their
respective consents to such announcement (which consents may not be unreasonably
withheld and may

42



--------------------------------------------------------------------------------



 



         be given either generally or in a specific case or cases and may be
subject to conditions).



22.   No Partnership       Nothing contained or implied in this Agreement shall
constitute or be deemed to constitute a partnership between the Parties and save
as expressly agreed herein none of the Parties shall have any authority to bind
or commit any other Party.   23.   Conflict with Articles of Association      
The Shareholders hereby agree that if and to the extent that the Articles of
Association conflict with the provisions of this Agreement, this Agreement shall
prevail for so long as it is in force and each Shareholder shall take all such
further steps as may be necessary or requisite to ensure that the provisions of
this Agreement shall prevail, including without limitation assisting, on request
by either Shareholder, in convening a general meeting and voting in favor of
amendments to the Articles of Association to conform with the terms of this
Agreement.   24.   Remedies       Each Party acknowledges and agrees that if any
of them shall breach the warranties, representations, indemnities, covenants,
agreements, undertakings, and obligations (for the purposes of this Clause
referred to as the “Agreed Terms”) on each of their parts contained in this
Agreement or any other agreement entered into pursuant to it, damages may not be
an adequate remedy in which case the Agreed Terms shall be enforceable by
injunction, order for specific performance or such other equitable relief as a
court of competent jurisdiction may see fit to award.   25.   Costs       Each
Party shall pay its own costs and disbursements of and incidental to the
preparation and execution of this Agreement.   26.   Assignment       Save as
otherwise provided herein, the benefits and obligations conferred by this
Agreement upon each of the Parties are personal to that Party and shall not be,
and shall not be capable of being, assigned, delegated, transferred or otherwise
disposed of save with the written consent of each of the other Parties.
Notwithstanding the foregoing provisions, Geron may assign this Agreement and
the benefits and obligations thereof in connection with the merger or

43



--------------------------------------------------------------------------------



 



    consolidation of Geron with another company, or the sale of all or
substantially all of its assets (or of the portion of its business related to
the subject matter of this Agreement) provided that Geron notifies BRC and the
Company in writing prior to any such merger or consolidation or sale.   27.  
Entire Agreement       This Agreement (together with any documents referred to
herein or executed contemporaneously by the Parties in connection herewith)
constitutes the whole agreement between the Parties and supersedes any previous
agreements, arrangements or understandings between them relating to the subject
matter hereof. Each of the Parties acknowledges that it is not relying on any
statements, warranties or representations given or made by any of them relating
to the subject matter hereof, save as expressly set out in this Agreement.  
28.   Variation       No variation or amendment to this Agreement shall be
effective unless in writing signed by authorised representatives of each of the
Parties.   29.   Notices       Any notice required to be given by any Party to
any other Party may be made (i) by hand delivery by Federal Express or
comparable private courier service to the other Party’s address given herein or
such other address as may from time to time be notified for this purpose or
(ii) by facsimile transmission to a facsimile number notified in writing by the
other Party for this purpose. Any properly addressed notice served by hand shall
be deemed to have been served on delivery and any notice served by facsimile
transmission shall be deemed to have been served when received, as shown by a
confirmed transmission report.   30.   Waiver       No failure of any Party to
exercise, and no delay in exercising, any right or remedy in respect of any
provision of this Agreement shall operate as a waiver of such right or remedy.  
31.   Severability       If any provision or part of a provision of this
Agreement or its application to any Party, shall be, or be found by any
authority of competent jurisdiction to be, invalid or unenforceable, such
invalidity or unenforceability shall not affect the other provisions or parts of
such provisions of this Agreement, all of which shall remain in full force and
effect.

44



--------------------------------------------------------------------------------



 



32.   Counterparts       This Agreement may be entered into on separate
engrossments, each of which when so executed and delivered shall be an original
but each engrossment shall together constitute one and the same instrument and
shall take effect from the time of execution of the last engrossment.   33.  
Survival of Provisions       All of the provisions of this Agreement shall
remain in full force and effect notwithstanding Completion (except insofar as
they set out obligations which have been fully performed at Completion).   34.  
Governing Law and Dispute Resolution   34.1   This Agreement shall be governed
by and construed in accordance with the laws of Hong Kong.   34.2   In the event
of any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity, breach or termination, the
Parties shall attempt in good faith to reach a resolution satisfactory to all
Parties. In the event the Parties do not reach such a resolution within thirty
(30) days after the relevant dispute arises (or such longer period as the
Parties may agree in writing), then any Party may, by written notice to the
other Parties, demand arbitration, and the relevant dispute shall be referred to
and finally resolved by arbitration in Singapore in accordance with the
Arbitration Rules of SIAC for the time being in force which rules are deemed to
be incorporated by reference into this Clause. The tribunal for any arbitration
shall consist of three arbitrators to be appointed by the Chairman of SIAC. The
language of the arbitration shall be English. Judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof.

45



--------------------------------------------------------------------------------



 



Schedule 1
Details of the Company Immediately Prior to Completion

     
Name:
  TA Therapeutics Limited
 
   
Authorised Share Capital:
  US$36,000 divided into 36,000 Shares of US$1 each
 
   
Issued Share Capital:
  US$1 divided into 1 Share of US$1 each

     
Shareholder
  Number of Shares
 
   
Biotechnology Research Corporation Limited
  one (1)

46



--------------------------------------------------------------------------------



 



Schedule 2
Completion



    On the Completion Date:   1.   The Parties will procure that a meeting of
the Board shall be held to approve and pass resolutions substantially in the
form specified in draft minutes in the approved terms (including resolutions to
approve the issue of the A Shares and B Shares as referred to in this Schedule 2
and to adopt the Articles of Association);



2. (i)   BRC shall deliver to the Company an unconditional application in
writing for the allotment to it for cash (a) at par of * A Shares and * B Shares
and shall pay US$11,997 to the Company in full payment for the said A Shares and
B Shares and the Company shall accept such subscriptions and shall credit such
Shares as fully paid; (b) at an issue price of US$5,988,002 of * A Share and
shall pay US$1 to the Company in part payment for the said A Share and the
Company shall accept such subscription as so partly paid up; and (c) at an issue
price of either US$* if BRC does not make the BRC Phase II Contribution and US$*
if BRC does make the BRC Phase II Contribution of one B Share and shall pay US$*
to the Company in part payment for the said B Share and the Company shall accept
such subscription as so partly paid up;     (ii)   Geron shall deliver to the
Company an unconditional application in writing for the allotment to it for cash
(a) at par of * A Shares and * B Shares and shall pay US$11,998 to the Company
in full payment for the said A Shares and B Shares and the Company shall accept
such subscriptions and shall credit such Shares as fully paid; (b) at an issue
price of US$1,988,002 of * A Share and shall pay US$1 to the Company in part
payment for the said A Share and the Company shall accept such subscription as
so partly paid up; and (c) at an issue price of either US$* if Geron does not
make the Geron Phase II Contribution and US$* if Geron does make the Geron Phase
II Contribution of * B Share and shall pay US$1 to the Company in part payment
for the said B Share and the Company shall accept such subscription as so partly
paid up;     (iii)   BRC shall deliver duly executed copies of the BRC Licence
Agreement and the BRC Services Agreement;



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

47



--------------------------------------------------------------------------------



 



  (iv)   Geron shall deliver duly executed copies of the Geron Licence Agreement
and the Geron Services Agreement; and     (v)   the Company shall deliver duly
executed copies of the BRC Licence Agreement, the BRC Services Agreement, the
Geron Licence Agreement and the Geron Services Agreement.



3.   Subject to completion of the matters referred to in paragraph 2 above, the
Parties shall procure that:



  (i)   The initial nominees of BRC and the initial nominees of Geron shall be
appointed as BRC Directors and Geron Directors respectively; and     (ii)   the
Parties who are also parties to the any of the Ancillary Agreements shall enter
into the relevant Ancillary Agreements and the Shareholders shall procure that
their relevant Associated Companies and the Company enters into the same.

48



--------------------------------------------------------------------------------



 



Schedule 3
The Articles of Association

THE COMPANIES ORDINANCE (Chapter 32)

Company Limited by Shares

Articles of Association

of

TA Therapeutics Limited

Preliminary



1.   The regulations contained in Table “A” in the First Schedule to the
Companies Ordinance (Cap. 32) shall not apply to the Company.   2.   In these
Articles, unless the context requires otherwise:

“Affiliated Company” means in relation to any Member, any Associated Company of
such Member and any company in which such Member or any holding company of such
Member holds or controls directly or indirectly not less than 20% of the issued
share capital;

“Articles” means the Articles of Association of the Company for the time being
in force;

“A Share” means a class A share of US$1 par value in the share capital of the
Company having the rights and benefits and subject to the restrictions set out
in these Articles;

“Associated Company” means, in relation to any Member, any subsidiary or holding
company of that Member or any other subsidiary of such holding company;

“BRC” means Biotechnology Research Corporation Limited, a company incorporated
under the laws of Hong Kong;

1



--------------------------------------------------------------------------------



 



“BRC Conversion Event” means either (i) BRC has given notice in writing to Geron
and the Company (within the period specified in any agreement in writing between
the Members for such notice to be valid) that the total share premium payable
for its partly paid B Share shall be US$* and has paid up such premium in full
in cash to the Company, and Geron has given notice in writing to BRC and the
Company (within the period specified in any agreement in writing between the
Members for such notice to be valid) that the total share premium payable for
its partly paid B Share shall be US$*; or (ii) BRC has paid to the Company an
aggregate share premium of US$* in respect of its * partly paid B Share if BRC
has given (or is deemed to have given pursuant to any agreement in writing
between the Members) prior notice in writing to Geron and the Company that the
total share premium payable for its partly paid B Share shall be US$*;

“B Share” means a class B share of US$1 par value in the share capital of the
Company having the rights and benefits and subject to the restrictions set out
in these Articles;

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for business in both Hong Kong and California;

“Chairman” means the chairman of the board of directors of the Company;

“Collaboration Inventions” means any and all inventions, discoveries,
improvements, modifications, innovations, or Intellectual Property (including
without limitation materials and rights therein), whether or not patentable,
that are made, created, developed, discovered, conceived, or reduced to practice
(i) by an employee of the Company or of either BRC or Geron or any of the
Affiliated Companies Controlled by either BRC or Geron in the course of
activities in the Collaboration Program, or (ii) by a Third Party or an
Affiliated Company of either BRC or Geron which is not Controlled by either BRC
or Geron in the performance of a contract in support of the Collaboration
Program (but only to the extent that the Company, BRC or Geron or their relevant
Affiliated Companies has rights in such invention);

“Collaboration Program” means the research, development, commercialisation and
other activities of the Company;



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------



 



“Control” a person or persons (each a “controller”) shall be taken to have
Control of another person (“the controlled person”) if one or more of the
controllers, whether by law or in fact, has, or is entitled to acquire, the
right or the power to secure directly or indirectly that the controlled person’s
affairs are conducted in accordance with the wishes of the controller and in
particular, but without prejudice to the generality of the foregoing, if one or
more of the controllers holds:



  (a)   the greater part of the share capital of the controlled person or of the
voting rights attaching to the controlled person’s shares; or     (b)   the
power to control the composition of any board of directors or governing body of
the controlled person;

For the purposes of the foregoing and without limitation there shall be
attributed to any controller:



  (a)   any rights or powers which another person possesses on his behalf or is
or may be required to exercise on his direction or behalf; and     (b)   all
rights and powers of any body corporate of which any controller alone or
together with another or other controllers has control or of any two or more
such bodies corporate;

and a “change in Control” shall be deemed to have occurred if any person having
previously controlled the relevant person, ceases to do so, or if any person
acquires Control of the relevant person;

“Conversion Event” means either a BRC Conversion Event or a Geron Conversion
Event, as the case may be;

“Directors” means the Directors of the Company for the time being, the sole
Director or as the case may be the Directors assembled as a board or a committee
of the board;

“Geron” means Geron Corporation, a company incorporated under the laws of the
State of Delaware;

3



--------------------------------------------------------------------------------



 



“Geron Conversion Event” means either (i) both Geron has given notice in writing
to BRC and the Company (within the period specified in any agreement in writing
between the Members for such notice to be valid) that the total share premium
payable for its partly paid B Share shall be US$* and has paid up such premium
in full in cash to the Company, and BRC has given notice in writing to Geron and
the Company (within the period specified in any agreement in writing between the
Members for such notice to be valid) that the total share premium payable for
its partly paid B Share shall be US$*; or (ii) Geron has paid to the Company an
aggregate share premium of US$* in respect of its * partly paid B Share if Geron
has given (or is deemed to have given pursuant to any agreement in writing
between the Members) prior notice in writing to BRC and the Company that the
total share premium payable for its partly paid B Share shall be US$*;

“Hong Kong” shall have the same meaning as defined in the Interpretation and
General Clauses Ordinance (Cap.1);

“Intellectual Property” means patents, registered designs, design rights,
knowhow, trade marks, service marks, copyrights, trade secrets and other
confidential information, Internet domain names of any level, design rights,
rights in circuit layouts, topography rights, business names, registrations of,
applications to register (including without limitation patent applications) and
rights to apply for registration of any of the aforesaid items, rights in the
nature of any of the aforesaid items in any country, rights in the nature of
unfair competition rights and rights to sue for passing off;

“Member” means a person who is registered as the holder of shares in the capital
of the Company;

“Memorandum of Association” means the Memorandum of Association of the Company
for the time being in force;

“Month” means calendar month;

“Office” means the registered office for the time being of the Company;

“Ordinance” means the Companies Ordinance (Cap. 32) as modified from time to
time;

“Paid up” or “paid” includes credited as paid up or paid;



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4



--------------------------------------------------------------------------------



 



“Redemption Event” means the last to occur (determined in accordance with any
agreement in writing between the Members) of the following events: (i) BRC has
paid to the Company an aggregate share premium of US$* in respect of its *partly
paid B Share if BRC has given prior notice in writing to Geron and the Company
(within the period specified in any agreement in writing between the Members for
such notice to be valid) that the total share premium payable for its partly
paid B Share shall be US$*; (ii) BRC has paid to the Company an aggregate share
premium of US$* in respect of its * partly paid B Share if BRC has given (or is
deemed to have given pursuant to any agreement in writing between the Members)
prior notice in writing to Geron and the Company that the total share premium
payable for its partly paid B Share shall be US$*; (iii) BRC fails to pay to the
Company an aggregate share premium of US$* in respect of its * partly paid B
Shares in accordance with the timetable set out in any agreement in writing
between the Members, if BRC has given (or is deemed to have given pursuant to
any agreement in writing between the Members) prior notice in writing to Geron
and the Company that the total share premium payable for its partly paid B Share
shall be US$*; (iv) Geron has paid to the Company an aggregate share premium of
US$* in respect of its * partly paid B Share if Geron has given prior notice in
writing to BRC and the Company (within the period specified in any agreement in
writing between the Members for such notice to be valid) that the total share
premium payable for its partly paid B Share shall be US$*; (v) Geron has paid to
the Company an aggregate share premium of US$* in respect of its * partly paid B
Share if Geron has given (or is deemed to have given pursuant to any agreement
in writing between the Members) prior notice in writing to BRC and the Company
that the total share premium payable for its partly paid B Share shall be US$*;
or (vi) Geron fails to pay to the Company an aggregate share premium of U$* in
respect of its * partly paid B Share in accordance with the timetable set out in
any agreement in writing between the Members, if Geron has given (or is deemed
to have given pursuant to any agreement in writing between the Members) prior
notice in writing to BRC and the Company that the total share premium payable
for its partly paid B Share shall be US$*;

“Register” means the register of Members to be kept pursuant to Ordinance;

“Related Company” means any company that is the Company’s subsidiary or holding
company or a subsidiary of the Company’s holding company;

“Reserve Director” means a person nominated as a reserve Director of the Company
under section 153A(6) of the Ordinance;



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5



--------------------------------------------------------------------------------



 



“Seal” means the common seal of the Company or, where appropriate, any official
seal for use in any particular state, country or territory outside Hong Kong or,
where appropriate, any securities seal for use by the Company in accordance with
the Ordinance;

“Secretary” means any person appointed to perform the duties of the Secretary of
the Company and includes any person appointed to perform such duties temporarily
and any duly appointed assistant Secretary;

“Third Party” means any person other than BRC, Geron or any of their Affiliated
Companies;

“US$” means United States dollars, the lawful currency of the United States of
America;

“Year” means calendar year.

Any provision of these Articles that refers (in whatever words) to:

(a) the Directors;

(b) the Board of Directors;

(c) a majority of the Directors; or

(d) a specified number of percentage of the Directors of the Company

shall, unless the context otherwise requires, apply with necessary modifications
in case the Company has only one Director.

Any provision of these Articles that refers (in whatever words) to:

(a) the Members;

(b) a majority of Members; or

(c) a specified number or percentage of Members of the Company

shall, unless the context otherwise requires, apply with necessary modifications
in case the Company has only one Member.

Wherever any provision of these Articles (except a provision for the appointment
of a proxy) requires that a communication as between the Company, its Directors
or Members be effected in writing, the requirement may be satisfied by the
communication being given in the form of an electronic record unless the person
to whom the communication is given signifies refusal to communications being
given to him in that form.

6



--------------------------------------------------------------------------------



 



Expressions used in these Articles referring to “writing” or “written” shall,
unless the contrary intention appears, be construed as including references to
printing, lithography, photography and other modes of representing or
reproducing words in a visible form.

Unless the context otherwise requires, words or expressions used in these
Articles shall have the same meaning as in the Ordinance or any statutory
modification thereof in force at the date at which these Articles become binding
on the Company.

The singular includes the plural and vice versa. Words importing any gender
include the other genders.

The headings shall not affect the construction of these Articles.

Private Company



3.   The Company shall be a private company, and accordingly the following
provisions shall have effect:-



  (a)   the Company shall not offer any of its shares or debentures to the
public for subscription;     (b)   the number of Members (not including persons
who are in the employment of the Company and persons who, having been formerly
in the employment of the Company, were while in that employment, and have
continued after the determination of that employment to be, Members) shall not
at any time exceed fifty provided that where two or more persons hold one or
more shares in the Company jointly, they shall, for the purposes of this
Article, be treated as a single Member; and     (c)   the right to transfer
shares in the Company shall be restricted in the manner hereinafter provided.

Shares



4.   Subject to the provisions of the Ordinance (and in particular section 57B
thereof) and of the Articles relating to new shares, all unissued shares in the
Company including any new shares created upon an increase of capital shall be
under the control of the Directors who may offer, allot, grant options over or
otherwise dispose of them to such persons, on such terms and conditions and at
such times as the Directors shall in their sole and absolute discretion think
fit, but so that no shares shall be issued at a discount, except in accordance
with the provisions of the Ordinance.

7



--------------------------------------------------------------------------------



 



5.   Subject to the provisions, if any, in that regard in the Memorandum of
Association or these Articles, and without prejudice to any special rights
previously conferred on the holders of existing shares, any share may be issued
with such preferred, deferred, or other special rights, or such restrictions,
whether in regard to dividend, voting, return of share capital, or otherwise, as
the Company may from time to time by special resolution determine, (or, in the
absence of any such determination or so far as the same shall not make specific
provision, as the Directors may determine) and any A Share, B Share, preference
share or any other share may, with the sanction of a special resolution, be
issued on the terms that it is, or at the option of the Company is liable, to be
redeemed.



6.   The rights conferred upon the holders of the shares of any class shall not,
unless otherwise expressly provided by the terms of issue of the shares of that
class, be deemed to be varied by the creation or issue of further shares ranking
pari passu therewith.

Class Rights



7.   The following rights shall attach to the A Shares and the B Shares:   7.1  
As regards ranking       A Shares and B Shares shall rank pari passu with each
other in all respects.   7.2   As regards voting       Each holder of A Shares
and B Shares present in person or by proxy or (in the case of a corporation) by
authorised representative at a general meeting of the Company shall have:



  (a)   on a show of hands, one vote; and     (b)   on a poll, the number of
votes equal to the number of A Shares and B Shares registered in its name in the
register of members of the Company for which the nominal amount and the amount
of any premium thereon due at the time of the poll have been paid.



7.3   As regards conversion



  7.3.1   Conversion upon occurrence of Conversion Event. Upon the occurrence of
a BRC Conversion Event, each B Share held by BRC shall be automatically
converted without the payment of any additional consideration into a fully paid
A Share by such B Share being deemed to be reclassified as an A Share. Upon the
occurrence of a Geron Conversion Event, each B Share held by Geron shall be
automatically converted

8



--------------------------------------------------------------------------------



 



      without the payment of any additional consideration into a fully paid A
Share by such B Share being deemed to be reclassified as an A Share.     7.3.2  
Number of A Shares upon conversion. The number of A Shares to which a holder of
B Shares shall be entitled upon conversion following the occurrence of the
relevant Conversion Event shall be equal to the number B Shares held by such
holder of B Shares immediately prior to the occurrence of the relevant
Conversion Event.     7.3.3   Mechanism for conversion.     (a)   The
reclassification of a B Share into an A Share pursuant to this Article 7.3 shall
not require any action or resolution of the directors, the holder of such Share
or any other person. No payment shall be required from the holder of such B
Shares to be so converted.     (b)   The Company shall not be obliged to issue a
certificate(s) evidencing the A Shares into which the B Shares are converted
unless the holder of the B Shares: (i) delivers the certificate(s) evidencing
the B Shares to be converted to the Company; or (ii) notifies the Company that
such certificate(s) have been lost, stolen or destroyed and executes an
agreement satisfactory to the Company to indemnify the Company from any loss
that it may incur in connection with such certificate(s). Upon conversion of any
B Shares into A Shares pursuant to Article 7.3.1 and delivery of the
certificate(s) evidencing the B Shares so converted by their holder to the
Company (or the indemnity agreement referred to in (ii) above), the Company
shall promptly deliver to such holder a certificate(s) in respect of the A
Shares into which such conversion has been effected in the name as shown on the
certificate(s) evidencing the B Shares so surrendered to the Company.    
7.3.4   Sufficient authorised share capital. The Company shall ensure that at
all times there is a sufficient number of unissued A Shares in its authorised
share capital in order to satisfy the conversion rights of the B Shares pursuant
to Article 7.3.1.     7.3.5   Entry into register of members. Upon the
conversion of the B Shares into A Shares, the Company shall enter such Member in
its register of members in respect of the relevant number of A Shares arising
from such conversion.



7.4   As regards redemption



  7.4.1   Redemption Dates. Subject to the provisions of this Article 7.4 and
applicable laws, each B Share shall be redeemed by the Company upon

9



--------------------------------------------------------------------------------



 



      the occurrence of the Redemption Event. As soon as practicable after the
date of occurrence of the Redemption Event and all relevant entries having been
made in the Register in respect of any automatic conversion and reclassification
of B Shares into A Shares pursuant to Article 7.3, the Company shall give notice
in writing to each holder of B Shares specifying the date of redemption of the B
Shares (the “Redemption Date”), which shall be as soon as practicable after (but
in any event no later than ten Business Days after) the date of occurrence of
the Redemption Event or the day on which any conditions required for such
redemption to take place as provided for in the Companies Ordinance shall have
been satisfied. Subject to the provisions of this Article 7.4, any B Shares
which are not converted into A Shares pursuant to the provisions of Article 7.3
on or before the Redemption Date shall be redeemed. Notwithstanding Articles 7.1
and 7.2, with effect from the date of occurrence of the Redemption Event in
respect of B Shares pursuant to this Article 7.4.1, the B Shares to be redeemed
shall cease to confer any rights to attend or vote at general meetings of the
Company in respect of B Shares, or to rank for any dividend in respect of B
Shares declared on or after the date of occurrence of the Redemption Event, or
to have any right to participate in any return of capital in respect of B Shares
in excess of their par value in any winding up of the Company.     7.4.2  
Redemption Price. The B Shares to be redeemed pursuant to Article 7.4.1 shall be
redeemed at a price (the “Redemption Price”) equal to their * *.     7.4.3  
Redemption Price is debt due and payable. Commencing from the Redemption Date,
the Redemption Price shall become a debt due and payable by the Company to the
relevant holder(s) of the B Shares and the Company shall, subject to receipt of
the relevant share certificate(s) or an indemnity in lieu thereof in a form
reasonably satisfactory to the Company, pay the Redemption Price to the relevant
holder(s) of the B Shares.     7.4.4   Mechanism for Redemption. On the
Redemption Date, each holder of the B Shares to be redeemed shall deliver to the
Company the certificate(s) for such B Shares and the Company shall cancel the
same.



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10



--------------------------------------------------------------------------------



 



7.5 When Shares Fully Paid. If any share is issued partly paid and, by the terms
and conditions on which such share is issued, the amount of any premium payable
on such share is to be determined by the holder of such share at any time
following such issue in accordance with any agreement in writing between all of
the Members, then such share shall be deemed to be fully paid when the nominal
amount, and the premium thereon as determined by the holder in accordance with
any agreement in writing between all of the Members and such terms of issue,
shall have been paid thereon.

7.6 Calls and Forfeiture. If any share is issued partly paid and, by the terms
and conditions on which such share is issued, the amount of any premium payable
on such share is to be determined by the holder of such share in accordance with
any agreement in writing between all of the Members at any time following such
issue, then the Company shall not be entitled to make a call in respect of such
share in excess of the amount of the nominal amount of such share and the
premium thereon as determined by the holder in accordance with any agreement in
writing between all of the Members and such terms of issue, and the Company
shall not be entitled to forfeit such share if the amounts due thereon in
respect of the nominal amount, and the premium thereon as determined by the
holder in accordance with any agreement in writing between all of the Members
and such terms of issue, shall have been paid.

7.7 Winding-up. If (a) any share is issued partly paid and, by the terms and
conditions on which the share is issued, the amount of any premium payable on
such share is to be determined by the holder of such share in accordance with
any agreement in writing between all of the Members at any time following such
issue, and (b) a winding up of the Company (whether voluntarily or otherwise)
shall be commenced before the holder of the share has given notice to the
Company of its election that the premium payable on the share shall be the
lowest amount which such Member may by such terms of issue elect to be payable
as the premium payable on such share, and the period specified in any agreement
in writing between the Members for the giving of notice of such election has not
expired, then the premium payable on such share shall, with effect from the
commencement of such winding up and (notwithstanding such terms of issue)
without any notice in writing being required from such Member, be deemed to be
the lowest amount which such Member would have been entitled by such terms of
issue to elect to be payable as the premium payable on such share.

Redemption and Purchase of Shares



8. (A)    Subject always to the provisions of the Ordinance, the Company may:



  (i) issue shares which are to be redeemed or are liable to be redeemed at the
option of the Company or holder;     (ii) purchase its own shares (including any
redeemable shares); and

11



--------------------------------------------------------------------------------



 



   (iii)   make a payment in respect of the redemption or purchase of its own
shares otherwise than out of profits or the proceeds of a fresh issue of its
shares.



  (B)   Subject to the provisions of Article 7, a share which is liable to be
redeemed may be redeemed by the holder or the Company giving not less than
thirty days’ notice in writing of the intention to redeem such shares specifying
the date of such redemption which must be a Business Day.     (C)   Subject to
the provisions of Article 7, the amount payable on such redemption on each share
so redeemed shall be the * * of such share.     (D)   Subject to the provisions
of Article 7, any share in respect of which notice of redemption has been given
shall not be entitled to participate in the profits of the Company in respect of
the period after the date specified as the date of redemption in the notice of
redemption.     (E)   The redemption or purchase of any share shall not be
deemed to give rise to the redemption or purchase of any other share.     (F)  
At the date specified in the notice of redemption or purchase, the holder of the
shares being redeemed or purchased shall be bound to deliver up to the Company
at its registered office the certificate thereof for cancellation and thereupon
the Company shall pay to him the redemption or purchase monies in respect
thereof.     (G)   The Directors may when making payments in respect of
redemption or purchase of shares in accordance with the provisions of this
Article, if authorised by the terms of issue of the shares being redeemed or
purchased or with the agreement of the holder of such shares, make such payment
either in cash or in specie.

General



9.   Except as required by law, no person shall be recognised by the Company as
holding any share upon any trust, and the Company shall not be bound by or be
compelled in any way to recognise (even when having notice thereof) any
equitable, contingent, future or partial interest in any share or any other
rights in respect of any share except an absolute right to the entirety thereof
in the registered holder.



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12



--------------------------------------------------------------------------------



 



10.   Subject always to the provisions of the Ordinance, the Directors may
exercise the power of the Company to purchase or otherwise acquire its own
shares and/or warrants upon such terms and subject to such conditions as the
Directors may deem fit.



11.   Subject always to the provisions of the Ordinance, the Company may give
financial assistance for the purpose of or in connection with a purchase made or
to be made by any person of, or a subscription for, any shares in the capital of
the Company or its holding company, or for the purpose of or in connection with
reducing or discharging any liability so incurred.

Register and Share Certificates



12.   The Directors shall cause to be kept a Register and there shall be entered
therein the particulars required under the Ordinance.



13. (A)   Every person whose name is entered as a Member in the Register shall,
without payment, be entitled to a certificate under seal specifying the share or
shares held by him and the amount paid up thereon, provided that in respect of a
share or shares held jointly by several persons the Company shall not be bound
to issue more than one certificate, and delivery of a certificate for a share to
one of several joint holders shall be sufficient delivery to all.     (B)   If a
share certificate is defaced, lost or destroyed, it may be renewed on payment of
such fee, if any, not exceeding one dollar, and on such terms, if any, as to
evidence and indemnity, as the Directors think fit.



14.   If any share shall stand in the names of two or more persons, the person
first named in the Register shall be deemed the sole holder thereof as regards
service of notices and, subject to the provisions of the Articles, all or any
other matters connected with the Company, except the transfer of such share.

Lien



15.   The Company shall have a first and paramount lien on every share (not
being a fully paid share) for all moneys (whether presently payable or not)
called or payable at a fixed time in respect of that share, and the Company
shall also have a first and paramount lien on all shares (other than fully paid
shares) standing registered in the name of a single person for all monies
presently payable by him or his estate to the Company and whether the same shall
have been incurred before or after notice to the Company of any equitable or
other interest of any person other than such Member and whether the period for
the payment or discharge of the same shall have actually arrived or not and
notwithstanding that the same are joint debts or liabilities of such Member or
his estate

13



--------------------------------------------------------------------------------



 



    and any other person, whether a Member or not. Notwithstanding the
foregoing, the Directors may at any time declare any share to be wholly or in
part exempt from the provisions of this Article. The Company’s lien, if any, on
a share shall extend to all dividends, bonuses and distributions payable in
respect thereof.   16.   The Company may sell, in such manner as the Directors
think fit, any shares on which the Company has a lien, but no sale shall be made
unless some sum in respect of which the lien exists is presently payable, nor
until the expiration of 14 days after a notice in writing, stating and demanding
payment of such part of the amount in respect of which the lien exists as is
presently payable, has been given to the registered holder for the time being of
the share, or the person entitled thereto by reason of the death, mental
disorder or bankruptcy of the registered holder.



17.   For giving effect to any such sale the Directors may authorise some person
to transfer the shares sold to the purchaser thereof. The purchaser shall be
registered as the holder of the shares comprised in any such transfer and he
shall not be bound to see to the application of the purchase money, nor shall
his title to the shares be affected by any irregularity or invalidity in the
proceedings in reference to the sale.



18.   The net proceeds of the sale shall be received by the Company and applied
in payment of such part of the amount in respect of which the lien exists as is
presently payable, and the residue shall (subject to a like lien for sums not
presently payable as existed upon the shares prior to the sale) be paid to the
person entitled to the shares at the date of the sale.

Calls on Shares



19.   Subject to the provisions of Article 7 and Article 102(gg), the Directors
may from time to time, or at times determined in accordance with any agreement
in writing between the Members, make such calls as they think fit upon the
Members in respect of all or any part of the monies unpaid on the shares held by
them respectively (whether on account of the nominal value of the shares and/or
by way of premiums) and not by the conditions of allotment thereof made payable
at fixed times and each Member shall (subject to receiving at least 14 days’
notice specifying the time or times of payment) pay to the Company at the time
or times so specified the amount called on his shares. A call shall be deemed to
have been made when the resolution of the Directors authorising such call is
passed and may be made payable by instalments. A call may be revoked or
postponed as the Directors may determine. A person upon whom a call is made
shall remain liable on such call notwithstanding any subsequent transfer of the
shares in respect of which the call was made.



20.   The joint holders of a share shall be jointly and severally liable to pay
all calls and instalments due in respect of such share or other monies due in
respect thereof.

14



--------------------------------------------------------------------------------



 



21.   The Directors may from time to time at their discretion extend the time
fixed for any call and may extend such time as regards all or any of the Members
whom, by reason of residence outside Hong Kong or other cause, the Directors may
deem entitled to any such extension.



22.   If a sum called in respect of a share is not paid before or on the day
appointed for payment thereof, the person from whom the sum is due shall pay
interest upon the sum at the rate of 20 per cent per annum from the day
appointed for the payment thereof to the time of the actual payment, but the
Directors shall be at liberty to waive payment of that interest wholly or in
part.



23.   No holder of a partly paid share shall be entitled to receive any dividend
or bonus or to be present and vote (save as proxy for another Member who is
entitled) at any general meeting, either personally or by proxy or authorised
representative or be reckoned in a quorum or to exercise any other privilege as
a holder of a share unless all calls and instalments due from him to the Company
in respect of such partly paid share, whether alone or jointly with any other
person, together with interest and expenses (if any) shall have been paid.



24.   Any sum (whether on account of the nominal value of the share or by way of
premium) which by the terms of issue of a share becomes payable upon allotment
or at any fixed date or on dates determined in accordance with any agreement in
writing between the Members shall for all the purposes of the Articles be deemed
to be a call duly made, notified and payable on the date on which by the terms
of issue the same becomes payable. In case of non-payment all the relevant
provisions of the Articles as to payment of interest, forfeiture or otherwise
shall apply as if such sum had become payable by virtue of a call duly made and
notified.



25.   The Directors may make arrangements on the issue of shares for differences
in the amount of calls to be paid and in the times of payment between one holder
and another.



26.   The Directors may, if they think fit, receive from any Member willing to
advance the same all or any part of the monies uncalled and unpaid upon any
shares held by him and upon all or any of the monies so advanced may (until the
same would, but for such advance, become presently payable) pay interest at such
rate (not exceeding, without the sanction of the Company in general meeting, 6
per cent per annum) as may be agreed upon between the Member paying the sum in
advance and the Directors. The Directors may at any time repay the amount so
advanced or any part thereof upon giving to such Member not less than one
month’s notice in writing of their intention to do so, unless before the
expiration of such notice the amount proposed to be repaid shall have been
called up on the shares in respect of which it was advanced in which event the
same shall be applied in or towards satisfaction of the call under the
applicable provisions of the Articles.

15



--------------------------------------------------------------------------------



 



Forfeiture of Shares



27.   If a Member fails to pay in full any call or instalment of a call on the
day appointed for the payment thereof, the Directors may at any time thereafter
serve a notice on him requiring payment of so much of the call or instalment as
is unpaid, together with any interest which may have accrued and which may
accrue up to the date of payment and all other costs, charges and expenses
incurred or suffered by the Company in connection with the failure to pay any
call.



28.   The notice shall name a further day (not earlier than 14 days after the
date of service of the notice) on or before which the payment required by the
notice is to be made, and shall state that in the event of non-payment at or
before the time appointed the shares in respect of which the call was made will
be liable to be forfeited.



29.   If the requirements of any such notice as aforesaid are not complied with,
any share in respect of which the notice has been given may at any time
thereafter, before the payment required by the notice has been made, be
forfeited by a resolution of the Directors to that effect. Such forfeiture shall
include all dividends declared in respect of the forfeited shares but not paid
before forfeiture. The Directors may accept a surrender of any share liable to
be forfeited hereunder and, in such case, references in these Articles to
forfeiture shall include surrender.



30.   Until cancelled in accordance with the requirements of the Ordinance, any
share so forfeited shall be deemed to be the property of the Company and may be
sold, reallotted or otherwise disposed of either to the person who was, before
the forfeiture, the holder thereof or entitled thereto or to any other person on
such terms and in such manner as the Directors think fit and at any time before
a sale or disposition thereof the forfeiture may be cancelled on such terms as
the Directors think fit.



31.   A person whose shares have been forfeited shall cease to be a Member in
respect of the forfeited shares, but shall, notwithstanding, remain liable to
pay to the Company all monies which, at the date of forfeiture, were presently
payable by him to the Company in respect of the shares (together with interest
thereon at the rate of 20 per cent per annum from the date of forfeiture if the
Directors think fit to enforce payment of such interest and all other costs,
charges and expenses incurred and suffered by the Company in connection with the
failure to pay any call), but his liability shall cease if and when the Company
shall receive payment in full of all such monies in respect of the shares. For
the purposes of this Article, any sum which by the terms of issue of a share is
payable thereon at a fixed time or at a time determined in accordance with any
agreement in writing between the Members which time is subsequent to the date of
forfeiture, whether on account of the nominal value of the share and/or by way
of premium, shall, notwithstanding that such time has not yet arrived be deemed
to be payable at the date of forfeiture and the same shall become due and
payable immediately

16



--------------------------------------------------------------------------------



 



    upon the forfeiture but interest thereon shall only be payable in respect of
any period between the said fixed time and, if later, the date of actual
payment.   32.   A statement in writing from a Director or the Secretary that a
share in the Company has been duly forfeited or surrendered on a date stated in
the statement, shall be conclusive evidence of the facts therein stated as
against all persons claiming to be entitled to the share. The Company may
receive the consideration, if any, given for the share on any sale or
disposition thereof and may, subject to the restrictions contained in the
Articles execute a transfer of the share in favour of the person to whom the
share is sold or disposed of, and he shall thereupon be registered as the holder
of the share, and shall not be bound to see to the application of the purchase
money, if any, nor shall his title to the share be affected by any irregularity
or invalidity in the proceedings in reference to the forfeiture, sale or
disposal of the share.   33.   When any share shall have been forfeited, notice
of the resolution shall be given to the Member in whose name it stood
immediately prior to the forfeiture and an entry of the forfeiture, with the
date thereof, shall forthwith be made in the Register.

         
34.
  (A)   Notwithstanding any such forfeiture as aforesaid, the Directors may at
any time, before any shares so forfeited shall have been sold, reallotted or
otherwise disposed of, permit the shares forfeited to be redeemed upon the terms
of payment of all calls and interest due upon and expenses incurred in respect
of the shares and upon such further terms (if any) as they think fit.
 
       

  (B)   The forfeiture of a share shall not prejudice the right of the Company
to any call already made or instalment payable thereon.
 
       

  (C)   The provisions of these Articles as to forfeiture shall apply in the
case of non-payment of any sum which, by the terms of issue of a share, becomes
payable at a fixed time or at a time determined in accordance with any agreement
in writing between the Members, whether on account of the nominal value of the
share or by way of premium, as if the same had been payable by virtue of a call
duly made and notified.

Transfer of Shares

         
35.
  (A)   All transfers of shares shall be effected by transfer in writing in any
usual or common form or in any other form acceptable to the Directors and may be
under hand only.
 
       

  (B)   The instrument of transfer shall be signed by or on behalf of both the
transferor and the transferee.

17



--------------------------------------------------------------------------------



 



         

  (C)   The transferor shall remain the holder of the shares concerned until the
name of the transferee is entered in the Register in respect thereof.
 
       
36.
  (A)   The Directors in their absolute discretion and without assigning any
reason therefor may decline to register any transfer of shares which are not
fully paid and shall refuse to register any transfer of shares if registration
thereof would cause the number of Members to exceed the number permitted under
these Articles. The Directors shall not register a transfer to a person who is
known to them to be an infant, bankrupt or person of unsound mind provided that
the Directors shall not be bound to enquire into the age or soundness of mind of
any transferee or whether or not he is a bankrupt.
 
       

  (B)   Save as provided in paragraph (I) of this Article and subject to any
agreement in writing between all of the Members no transfer or disposal of any
shares or any interest in any shares shall be made by a Member except in
compliance with the following provisions of this Article and no Member shall
otherwise sell, mortgage, charge or otherwise dispose of or encumber any shares
or assign or otherwise purport to deal with the beneficial interest therein or
any right in relation thereto separate from the legal interest.
 
       

  (C)   A Member shall be entitled to transfer its shares to a Third Party who
has made a bona fide offer therefor provided that before transferring its shares
such Member (the “Transferor”) shall give a notice in writing (a “Transfer
Notice”) to the other Member (the “Recipient”) that it desires to transfer the
same. The Transfer Notice shall specify:



  (i)   the number of shares which the Transferor wishes to transfer (which may
be all or part only of the shares then held by the Transferor) (the “Relevant
Shares”);     (ii)   the name of the Third Party who has made the bona fide
offer for the Relevant Shares (the “Prospective Purchaser”);     (iii)   the
price which the Prospective Purchaser has offered for the Relevant Shares; and  
  (iv)   details of any other material terms of the offer made by the
Prospective Purchaser and any other material terms or circumstances known to the
Transferor which affect or may affect the offer.





18



--------------------------------------------------------------------------------



 



         
 
  (D)   The Recipient may within a period of one month after the Transfer Notice
is given require the Transferor to produce to it such further evidence as it may
reasonably require to enable it to establish the bona fides of the offer by the
Prospective Purchaser.
 
       

  (E)   The Recipient shall be entitled within a period of three months after
the Transfer Notice is given, or, if later, the provision to it of such further
evidence, to serve a purchase notice (a “Purchase Notice”) on the Transferor
requiring it to sell the Relevant Shares to it at the same price and on the same
terms as those offered by the Prospective Purchaser (as set out in the Transfer
Notice).
 
       

  (F)   Subject to paragraph (H) of this Article, if the Recipient serves a
Purchase Notice within the said three month period referred to in paragraph (E),
the Transferor shall be bound upon payment to transfer such of the Relevant
Shares to the Recipient as he has applied for. The purchase shall be completed
at a place and time to be appointed by the Directors being not less than three
days nor more than ten days after the Purchase Notice is served and the
Directors shall be bound to register the transfer.
 
       

  (G)   If the Recipient has not served a Purchase Notice within the period
referred to in paragraph (E), the Transferor shall be entitled to sell the
Relevant Shares to the Prospective Purchaser at the price and on the terms set
out in the Transfer Notice provided that if such sale is not completed within
six months after the Transfer Notice is given the right to sell the Relevant
Shares to the Prospective Purchaser shall lapse. The Directors shall be bound to
register a transfer effected pursuant to this paragraph (G).
 
       

  (H)   If Purchase Notices shall have been served in respect of part only of
the Relevant Shares, the Transferor shall be entitled to sell the remaining
Relevant Shares to the Prospective Purchaser in accordance with the provisions
of paragraph (G) of this Article or by notice in writing to the Recipient may
withdraw all the Relevant Shares from sale in which event the Transfer Notice
shall be deemed to have been withdrawn and no transfers shall take place.
 
       

  (I)   The restrictions contained in paragraph (B) of this Article shall not
apply to any transfer:



  (i)   by any Member of all of its shares to (i) a wholly-owned subsidiary of
the ultimate holding company of the transferor Member; (ii) the ultimate holding
company of the transferor Member; or (iii) a wholly-owned subsidiary of the
transferor Member; or

19



--------------------------------------------------------------------------------



 



  (ii)   by the sole Member; or     (iii)   to which the consent in writing of
all the Members for the time being is given.

         
 
  (J)   For the purpose of ensuring that a transfer of shares is a permitted
transfer or that no circumstances have arisen whereby a Transfer Notice is
required to be given or to be deemed to have been given hereunder the Directors
may from time to time require any Member or any person named as transferee in
any transfer lodged for registration to furnish to the Company such reasonable
information and evidence as the Directors may think fit regarding any matter
which they may deem relevant to such purpose. Failing such information or
evidence being furnished to the reasonable satisfaction of the Directors within
a reasonable time after request, the Directors shall be entitled to refuse to
register the transfer in question or (in case no transfer is in question) to
require by notice in writing that a Transfer Notice be given in respect of the
shares concerned. If such information or evidence discloses that a Transfer
Notice ought to have been given in respect of any shares the Directors may by
notice in writing require that a Transfer Notice be given in respect of the
shares concerned.



37.   Every instrument of transfer shall be left at the Office for registration
accompanied by the certificate of the shares to be transferred and such other
evidence as the Directors may require to prove the title of the transferor or
his right to transfer the shares. If the Directors refuse to register a transfer
they shall within 2 months after the date on which the transfer was lodged with
the Company send to the transferor and transferee notice of the refusal. All
instruments of transfer which are registered may be retained by the Company but
any instrument of transfer which the Directors may decline to register shall
(except in the case of fraud) be returned to the person depositing the same
together with the share certificate within 2 months after the date on which the
transfer was lodged with the Company.



38.   The Register may be closed during such time or times as the Directors may
from time to time think fit (not exceeding a total of 30 days in any year).

Untraced Shareholders



39.   The Company may sell any shares in the Company if:

         
 
  (i)   all cheques or warrants, being not less than 3 in total number, or any
sum payable in cash to the holder of such shares in respect of them sent in the
manner authorised by these Articles have remained uncashed for a period of
12 years;

20



--------------------------------------------------------------------------------



 



         

  (ii)   the Company has not at any time during the relevant period received any
indication of the existence of the Member or of any person who is entitled to
such shares; and
 
       

  (iii)   the Company has caused an advertisement to be inserted in at least one
leading English language and one leading Chinese language daily Hong Kong
newspaper giving notice of its intention to sell such shares and a period of
3 months has elapsed since the date of such advertisement.
 
            To give effect to any such sale the Directors may authorise any
person to transfer the said shares and an instrument of transfer signed or
otherwise executed by or on behalf of such person shall be as effective as if it
has been executed by the registered holder or the person entitled by
transmission to such shares, and the purchaser shall not be bound to see to the
application of the purchase monies nor shall his title to the shares be affected
by any irregularity or invalidity in the proceedings relating to the sale. The
net proceeds of the sale shall belong to the Company and upon receipt by the
Company of such net proceeds it shall become indebted to the former Member for
an amount equal to such net proceeds. No trust shall be created in respect of
such debt and no interest shall be payable in respect of it and the Company
shall not be required to account for any monies earned from the net proceeds
which may be employed in the business of the Company or as it thinks fit. Any
sale under this Article shall be valid and effective notwithstanding that the
Member holding the shares sold is dead, bankrupt or otherwise under any legal
disability or incapacity.

Transmission of Shares



40.   In case of the death of a Member, the survivor or survivors where the
deceased was a joint holder, and the legal personal representatives of the
deceased where he was a sole holder, shall be the only persons recognised by the
Company as having any title to his interest in the share provided that nothing
herein contained shall release the estate of the deceased (whether a sole or
joint holder) from any liability in respect of any share which had been jointly
held by him with other persons.



41.   Any person to whom the right to any share has been transmitted by
operation of law may, upon such evidence being produced as may from time to time
properly be required by the Directors and subject as hereinafter provided, elect
either to be registered himself as holder of the share or to have some person
nominated by him registered as the transferee thereof, but the Directors shall,
in either case, have the same right to decline or suspend registration as they
would have had in the case of a transfer of the share by that Member before the
event giving rise to the transmission. The merger of any two or more
corporations under the laws of one or more foreign countries or states shall
constitute a transmission by operation of law for the purposes of this Article.

21



--------------------------------------------------------------------------------



 



42.   If the person so becoming entitled shall elect to be registered himself,
whether in whole or in part, he shall deliver or send to the Company a notice in
writing signed by him stating that he so elects. If he shall elect to have
another person registered, he shall testify his election by executing to that
person a transfer of the relevant shares. All the limitations, restrictions and
provisions of the Articles (except paragraphs (B) – (I) (inclusive) of
Article 36) relating to the right to transfer and the registration of transfers
of shares shall be applicable to any such notice or transfer as aforesaid as if
the transmission had not occurred and the notice or transfer were a transfer
signed by the registered holder.



43.   Any person to whom the right to any share has been transmitted by
operation of law shall be entitled to the same dividends and other advantages to
which he would be entitled if he were the registered holder of the share.
Provided always that the Directors may at any time give notice requiring any
such person to elect either to be registered himself or to transfer the share,
and if the notice is not complied with within 90 days the Directors may
thereafter withhold payment of all dividends, bonuses or other monies payable in
respect of the share until the requirements of the notice have been complied
with but, subject to the requirements of Article 66 being met, such person may
vote at meetings of the Company.



44.   Any person to whom the right to any shares in the Company has been
transmitted by operation of law shall, if the Directors refuse to register the
transfer, be entitled to call on the Directors to furnish within 28 days a
statement of the reasons for the refusal.

Alteration of Capital



45.   Subject to Article 102, the Company may from time to time by ordinary
resolution increase the share capital by such sum, to be divided into shares of
such amount, as the resolution shall prescribe.



46.   Except so far as otherwise provided by the conditions of issue or by these
Articles, any new shares issued as a consequence of an alteration of capital
shall be subject to the same provisions with reference to the payments of calls
and instalments, liens, transfer, transmission, forfeiture, cancellation,
surrender, voting and otherwise as the shares in the original capital.

47. Subject to Article 102, the Company may by ordinary resolution:-



  (a)   consolidate and divide all or any of its share capital into shares of a
larger amount than its existing shares;     (b)   sub-divide its existing
shares, or any of them, into shares of a smaller amount than is fixed by the
Memorandum of Association subject, nevertheless, to the provisions of section
53(1)(d) of the Ordinance; and

22



--------------------------------------------------------------------------------



 



  (c)   cancel any shares which, at the date of the passing of the resolution,
have not been taken or agreed to be taken by any person.



48.   Subject to Article 102, the Company may by special resolution reduce its
share capital, any capital redemption reserve fund or any share premium account
in any manner prescribed by law.

General Meetings



49.   The Company shall in each year hold a general meeting as its annual
general meeting in addition to any other meetings in that year, and shall
specify the meeting as such in the notices calling it, and not more than
15 months shall elapse between the date of one annual general meeting of the
Company and that of the next. Provided that so long as the Company holds its
first annual general meeting within 18 months of its incorporation, it need not
hold it in the year of its incorporation or in the following year. The annual
general meeting shall be held at such time and place as the Directors shall
appoint. All general meetings other than annual general meetings shall be called
extraordinary general meetings.



50.   The Directors may, whenever they think fit, convene an extraordinary
general meeting, and extraordinary general meetings shall also be convened on
such requisition, or in default may be convened by such requisitionists, as
provided by section 113 of the Ordinance. If at any time there are not within
Hong Kong sufficient Directors capable of acting to form a quorum, any Director
or any 2 Members who are entitled to attend and vote at a general meeting may
convene an extraordinary general meeting in the same manner as nearly as
possible as that in which a meeting may be convened by the Directors.

Notice of General Meetings



51.   An annual general meeting and a meeting called for the passing of a
special resolution shall be called by 21 days’ notice in writing at the least,
and a meeting of the Company other than an annual general meeting or a meeting
for the passing of a special resolution shall be called by 14 days’ notice in
writing at the least or such shorter notice as consented to by the Members in
writing. The notice shall be exclusive of the day on which it is served or
deemed to be served and of the day for which it is given, and shall specify the
place, the day and the hour of meeting and, in case of special business, the
general nature of that business. The notice convening an annual general meeting
shall specify the meeting as such and the notice convening a meeting to pass a
special resolution shall specify the intention to propose the relevant
resolution as a special resolution.

23



--------------------------------------------------------------------------------



 



52.   All business shall be deemed special that is transacted at an
extraordinary general meeting and at an annual general meeting, with the
exception of sanctioning a dividend, the reading, consideration and adoption of
accounts, balance sheets, and the reports of the Directors and the auditors, the
election of Directors in the place of those retiring at the meeting, the
appointment of the auditors (where special notice of the resolution for such
appointment is not required by the Ordinance) and the fixing, or the
determination of the method of fixing, of the remuneration of the auditors.



53.   Subject to the foregoing Article, the notice of every general meeting
shall be given in the manner hereinafter mentioned or in such other manner, if
any, as may be prescribed by the Company in general meeting to such persons as
are under the Articles entitled to receive such notices from the Company
provided that subject to the provisions of the Ordinance a meeting of the
Company shall, notwithstanding that it is called by shorter notice than that
specified in this Article, be deemed to have been duly called if it is so
agreed:



  (a)   in the case of a meeting called as the annual general meeting, by all
the Members entitled to attend and vote thereat; and     (b)   in the case of
any other meeting, by a majority in number of the Members having a right to
attend and vote at the meeting, being a majority together holding not less than
95 per cent in nominal value of the shares giving that right.



54.   The accidental omission to give notice of a meeting to, or the non-receipt
of notice of a meeting by, any person entitled to receive notice shall not
invalidate the proceedings at any meeting.



55.   In cases where instruments of proxy are or are to be sent out with
notices, the accidental omission to send such instruments of proxy to or the
non-receipt of such instruments of proxy by any person entitled to receive
notice shall not invalidate any resolution passed or any proceedings at any such
meeting.

Proceedings at General Meetings



56.   For all purposes the quorum for a general meeting shall be at least one
duly authorised representative of BRC and at least one duly authorised
representative of Geron. If the Company has only one Member, the sole Member
present in person or by proxy shall constitute a quorum. No business shall be
transacted at any general meeting unless the requisite quorum shall be present
at the commencement of the meeting provided that the absence of a quorum shall
not preclude the appointment, choice or election of a chairman which shall not
be treated as part of the business of the meeting.

24



--------------------------------------------------------------------------------



 



57.   If within 15 minutes from the time appointed for the meeting a quorum is
not present, the meeting shall stand adjourned to the same day in the next week
and at such time and place as shall be decided by the Directors and if at the
adjourned meeting a quorum is not present within 15 minutes from the time
appointed for the meeting, at least one duly authorised representative of BRC
and at least one duly authorised representative of Geron shall be a quorum and
may transact the business for which the meeting was called. In the event that a
quorum is not present at the start of and throughout such duly adjourned meeting
of the Members, that meeting shall be further adjourned to the same time and
place on the same day in the next week and a quorum at such adjourned meeting
shall consist of the duly authorised representative(s) of any Member or Members
present at such adjourned meeting and the business for which the meeting was
called may be transacted.



58.   Each Director shall be entitled to attend and speak at any general meeting
of the Company and at any separate meeting of the holders of any class of shares
in the Company.



59.   The Chairman shall preside as chairman at every general meeting of the
Company. If at any meeting the Chairman is not present within 15 minutes after
the time appointed for holding the meeting, the Member or Members present shall
choose one of their number to be chairman.



60.   The chairman may, with the consent of any meeting at which a quorum is
present and shall if so directed by the meeting, adjourn the meeting from time
to time (or sine die) and from place to place, but no business shall be
transacted at any adjourned meeting other than the business left unfinished at
the meeting from which the adjournment took place. Where a meeting is adjourned
sine die, the time and place for the adjourned meeting shall be fixed by the
Directors. When a meeting is adjourned for 21 days or more, not less than
7 days’ notice of the adjourned meeting shall be given in like manner as in the
case of the original meeting. Save as aforesaid it shall not be necessary to
give any notice of an adjournment or of the business to be transacted at an
adjourned meeting.



61.   At any general meeting a resolution put to the vote of the meeting shall
be decided on a show of hands, unless a poll is (before or on the declaration of
the result of the show of hands) demanded by any Member entitled to vote present
in person or by proxy or representative and, unless a poll is so demanded, a
declaration by the chairman that a resolution has, on a show of hands, been
carried, or carried unanimously, or by a particular majority, or lost, and an
entry to that effect in the book of the proceedings of the Company, shall be
conclusive evidence of the fact, without proof of the number or proportion of
the votes recorded in favour of or against that resolution.



62.   If an amendment shall be proposed to any resolution under consideration
but shall in good faith be ruled out of order by the Chairman of the meeting the
proceedings on the

25



--------------------------------------------------------------------------------



 



    substantive resolution shall not be invalidated by any error in such ruling.
In the case of a resolution duly proposed as a special resolution no amendment
thereto (other than a mere clerical amendment to correct a patent error) may in
any event be considered or voted upon.



63.   All questions submitted to a meeting shall be decided by a majority of
votes except where a greater majority is required by the Articles or by the
Ordinance or by any agreement in writing between the Members. In the event of an
equality of votes the Chairman shall not have a casting vote.



64.   A poll demanded on the election of a chairman or on a question of
adjournment shall be taken forthwith at the meeting and without adjournment. A
poll demanded on any other question shall be taken at such time (being not later
than 30 days after the date of the demand) and place as the chairman of the
meeting directs and the result of the poll shall be deemed to be the resolution
of the meeting at which the poll was demanded. The demand for a poll may be
withdrawn with the consent of the chairman at any time before the close of the
meeting or the taking of the poll, whichever is the earlier.

                 
65.
  (A)     Subject to the provisions of the Ordinance, a resolution in writing
signed by all Members for the time being entitled to receive notice of and
attend and vote at general meetings (or being corporations, by a Director
thereof or by their duly authorised representative) shall be treated as a
resolution duly passed at a general meeting of the Company duly convened and
held, and, where relevant, as a special resolution so passed. Any such
resolution may consist of several documents in the like form, each signed by one
or more persons.
 
               

  (B)     Subject to the provisions of the Ordinance, all general meetings may
be held by means of video conference or by other lawful electronic means and in
such manner as may be agreed by the Company in general meeting. All the
provisions in these Articles as to general meetings shall, mutatis mutandis, be
applicable.
 
               

  (C)     (1 )   Where the Company has only one Member and that Member takes any
decision that may be taken by the Company in general meeting and that has effect
as if agreed by the Company in general meeting, he shall (unless that decision
is taken by way of a written resolution agreed in accordance with section 116B
of the Ordinance) provide the Company with a written record of that decision
within 7 days after the decision is made.
 
               

        (2 )   Where the sole Member provides the Company with a written record
of a decision in accordance with Article 65(C)(1), that record shall be

26



--------------------------------------------------------------------------------



 



                 

              sufficient evidence of the decision having been taken by the sole
Member.
 
               

        (3 )   The Company shall cause a record of all written records provided
to the Company in accordance with this Article to be entered into a book kept
for that purpose in the same way as minutes of proceedings of a general meeting
of the Company.

Votes of Members



66.   Subject to the rights or restrictions for the time being attached to any
class or classes of shares, on a show of hands every Member present in person or
by proxy or representative shall have one vote, and on a poll every Member
present in person or by proxy or representative shall have one vote for each
share of which he is the holder and which is paid up as to all amounts due on
such share. A person entitled to cast more than one vote upon a poll need not
use all his votes or cast all the votes he uses in the same way.



67.   Any person entitled under Article 42 to be registered as a Member may vote
at any general meeting in respect thereof in the same manner as if he were the
registered holder of such shares provided that at least 48 hours before the time
of the holding of the meeting or adjourned meeting (as the case may be) at which
he proposes to vote, he shall satisfy the Directors of his right to be
registered as the holder of such shares or the Directors shall have previously
admitted his right to vote at such meeting in respect thereof.



68.   In the case of joint holders the vote of the senior who tenders a vote,
whether in person or by proxy or by representative, shall be accepted to the
exclusion of the votes of the other joint holders; and for this purpose
seniority shall be determined by the order in which the names stand in the
Register. Several executors or administrators of a deceased Member in whose name
any share stands shall for the purposes of this Article be deemed joint holders
thereof.



69.   If (a) any objection shall be raised to the qualification of any voter or
(b) any votes have been counted which ought not to have been counted or which
might have been rejected or (c) any votes are not counted which ought to have
been counted, the objection or error shall not vitiate the decision of the
meeting or adjourned meeting on any resolution unless the same is raised or
pointed out at the meeting or, as the case may be, the adjourned meeting at
which the vote objected to is given or tendered or at which the error occurs.
Any objection or error shall be referred to the chairman of the meeting and
shall only vitiate the decision of the meeting on any resolution if the chairman
decides that the same may have affected the decision of the meeting. The
decision of the chairman on such matters shall be final and conclusive.

27



--------------------------------------------------------------------------------



 



70.   Any Member entitled to attend and vote at a meeting of the Company shall
be entitled to appoint another person as his proxy to attend and vote instead of
him. On a poll votes may be given either personally or by proxy. A proxy need
not be a Member of the Company. A Member may appoint more than one proxy to
attend on the same occasion.



71.   The instrument appointing a proxy shall be in writing under the hand of
the appointor or of his attorney duly authorised in writing, or, if the
appointor is a corporation, either under seal, or under the hand of an officer
or attorney duly authorised. The signature on such instrument need not be
witnessed.



72.   The instrument appointing a proxy and the power of attorney or other
authority, if any, under which it is signed or a notarially certified copy of
that power or authority shall be deposited:



  (a)   not less than 48 hours before the meeting at the Office or at the place
or one of such places (if any) as maybe specified for the purpose in or by way
of note to the notice convening the meeting or in any notice of any adjourned
meeting or, in either case, in any document sent therewith or in the instrument
of proxy issued by the Company; or     (b)   immediately before the commencement
of the meeting or adjourned meeting or poll to which the proxy relates (as the
case may be) at which the person named in the instrument proposes to vote at the
place at which the meeting or adjourned meeting is convened and in default the
instrument of proxy shall not be treated as valid. Delivery of an instrument
appointing a proxy shall not preclude a Member from attending and voting in
person at the meeting or poll concerned.



73.   No instrument appointing a proxy shall be valid after the expiration of
12 months from the date of its execution unless it states that it is valid, for
all meetings whatsoever until revoked with the exception that any instrument may
be used at any adjournment of the meeting for which it was originally intended.



74.   The instrument appointing a proxy to vote at a general meeting shall be
deemed to confer authority to demand or join in demanding a poll and to vote on
any amendment of a resolution put to the meeting for which it is given as the
proxy thinks fit.



75.   A vote given in accordance with the terms of an instrument of proxy shall
be valid notwithstanding the previous death of the principal or the revocation
of the proxy or transfer of the share in respect of which the proxy is given
provided that no intimation in writing of the death, revocation or transfer has
been received at the Office or such other place as was specified for the deposit
of proxies or by the chairman of the meeting before the vote is given.

28



--------------------------------------------------------------------------------



 



76.   An instrument appointing a proxy may be in any usual or common form or in
any other form which the Directors may approve and may be expressed to be valid
for a particular meeting or generally until revoked.



77.   Any corporation which is a Member may, by resolution of its directors or
other governing body, authorise such person as it thinks fit to act as its
representative at any meeting or of any class of Members, and the person so
authorised shall be entitled to exercise the same powers on behalf of the
corporation which he represents as that corporation could exercise if it were an
individual Member.

Directors



78.   Unless otherwise determined by the Company in general meeting, the number
of Directors shall not be less than the minimum required by the Ordinance nor
more than six. The first Directors shall be determined in writing by the
subscriber to the Memorandum of Association. A Director shall not be required to
hold any shares in the Company by way of qualification.

         
79.
  (A)   For so long as BRC and Geron each hold 50% of the total issued shares
which carry voting rights at general meetings of the Company, each of BRC and
Geron may at any time and from time to time by notice in writing signed by him
or them delivered to the Office appoint and/or remove or substitute any three
persons as Directors. Any such notice may be signed on behalf of a corporate
Member by a director thereof or by its duly authorised representative. Any such
notice may consist of several documents in the like form, each signed by one or
more persons. At such times as a Member owns (i) at least 10% but less than 25%
of the total issued shares, such Member shall be entitled to appoint and at any
time remove or substitute one Director; (ii) at least 25% but not more than 40%
of the total issued shares, such Member shall be entitled to appoint and at any
time remove or substitute two Directors; (iii) more than 40% but less than 60%
of the total issued shares, such Member shall be entitled to appoint and at any
time remove or substitute three Directors; (iv) at least 60% but not more than
75% of the total issued shares, such Member shall be entitled to appoint and at
any time remove or substitute four Directors; (v) more than 75% but not more
than 90% of the total issued shares, such Member shall be entitled to appoint
and at any time remove or substitute five Directors; and (vi) more than 90% of
the total issued shares, such Member shall be entitled to appoint and at any
time remove or substitute six Directors.
 
       

  (B)   Subject to the provisions of paragraph (A) above, the Company in general
meeting may by ordinary resolution appoint any person to be a Director for such
term as may be resolved or remove any existing Director. Special notice is
required of a resolution to remove a Director or to appoint

29



--------------------------------------------------------------------------------



 



         

      somebody in place of a Director so removed at the meeting at which he is
removed in accordance with the Ordinance.
 
       

  (C)   Subject to the provisions of paragraph (A) above, the Directors may
appoint any person to be a Director as an additional Director or to fill a
casual vacancy provided that any person so appointed shall hold office only
until the conclusion of the next following annual general meeting and shall then
be eligible for re-election.
 
       

  (D)   Any appointment of a Director pursuant to this Article shall be
ineffective if such appointment would have the result that the number of
Directors exceeds the number fixed in accordance with Article 78.



80.   The Directors shall be entitled to receive by way of remuneration for
their services such sum as shall from time to time be determined by all the
Members, such sum (unless otherwise unanimously directed by the Members) to be
divided amongst the Directors in such proportions and in such manner as the
Directors may agree or, failing agreement, equally, except that if any Director
holding office for less than the whole of the relevant period in respect of
which the remuneration is paid shall only rank in such division in proportion to
the time during such period for which he has held office.



81.   Any Director who holds any executive office or who serves on any
committee, or who otherwise performs services which in the opinion of the
Directors are outside the scope of the ordinary duties of a Director, may be
paid such extra remuneration by way of salary, commission or otherwise as the
Directors may determine.



82.   The Directors may repay to any Director all such reasonable expenses as he
may incur in attending and returning from meetings of the Directors or of any
committee of the Directors or general meetings or otherwise in or about the
business of the Company.



83.   The office of a Director shall be vacated if the Director:



  (a)   becomes bankrupt or has a receiving order made against him or suspends
payment or makes any arrangement or composition with his creditors generally;  
  (b)   becomes a lunatic or of unsound mind or a patient for any purpose of any
statute relating to mental health and the Directors resolve that his office be
vacated;     (c)   (not being a Director appointed to an office in the
management or business of the Company under Article 88(A) whose contract
precludes resignation) resigns his office by notice in writing to the Company;

30



--------------------------------------------------------------------------------



 



  (d)   is convicted of an indictable offence;     (e)   has his office vacated
or becomes prohibited from being a Director under any of the provisions of the
Ordinance or any order made under the Ordinance;     (f)   absents himself from
the meetings of the Directors during a continuous period of 6 months, without
special leave for absence from the Directors and his alternate Director (if any)
shall not during such period have attended in his stead and the Directors pass a
resolution that his office be vacated by reason of such absence; or     (g)  
shall be removed from office by a Member or the Members in accordance with
Article 79(A) or (B).



84.   The Company shall keep a register in which there shall be entered the
particulars required by the Ordinance in respect of the Directors, the Secretary
and reserve Director, and shall from time to time notify the Registrar of
Companies of any change that takes place in such particulars as required by the
Ordinance.

Powers and Duties of Directors



85.   The business of the Company shall be managed by the Directors who, without
limiting the generality of the foregoing, may pay all expenses incurred in
setting up and registering the Company and may exercise all such powers of the
Company as are not required, by the Ordinance or by the Articles, to be
exercised by the Company in general meeting subject, nevertheless, to such
regulations as may be prescribed by the Company in general meeting being not
inconsistent with any of the Articles or the provisions of the Ordinance; but no
regulation made by the Company in general meeting shall invalidate any prior act
of the Directors which would have been valid if that regulation had not been
made. The general powers given by this Article shall not be limited or
restricted by any special authority or power given to the Directors by any other
Article. A meeting of the Directors at which a quorum is present may exercise
all powers exercisable by the Directors.



86.   The Directors may establish and maintain or procure the establishment and
maintenance of any contributory or non-contributory pension or superannuation
funds or death or disability benefits for the benefit of, or give or procure the
giving of donations, gratuities, pensions, allowances or emoluments to, any
persons who are or were at any time in the employment or service of the Company
or of any company which is a subsidiary of the Company or is allied or
associated with the Company or with any such subsidiary company or who are or
were at any time Directors or officers of the Company or of any such other
company as aforesaid and holding or who have held any salaried employment or
office in the Company or such other company and the wives,

31



--------------------------------------------------------------------------------



 



    widows, families and dependants of any such persons. The Directors may also
establish and subsidise or subscribe to any institutions, associations, clubs or
funds calculated to be for the benefit of or to advance the interests and
well-being of the Company or of any such other company as aforesaid or of any
such persons as aforesaid and may make payments for or towards the insurance of
any such persons as aforesaid and subscribe or guarantee money for charitable or
benevolent objects or for any exhibition or for any public, general or useful
object. The Directors may do all or any of the matters aforesaid, either alone
or in conjunction with any such other company as aforesaid. Any Director holding
any such employment or office shall be entitled to participate in and retain for
his own benefit any such donation, gratuity, pension, allowance or emolument.  
87.   The Directors may from time to time and at any time by power of attorney
or otherwise appoint any company, firm or person or any fluctuating body of
persons, whether nominated directly by the Directors, to be the attorney or
attorneys of the Company for such purposes and with such powers, authorities and
discretions (not exceeding those vested in or exercisable by the Directors under
the Articles) and for such period and subject to such conditions as they may
think fit, and any such power of attorney may contain such provisions for the
protection and convenience of persons dealing with any such attorney as the
Directors may think fit, and may also authorise any such attorney to
sub-delegate all or any of the powers, authorities and discretions vested in
him.

         
88.
  (A)   The Directors may from time to time appoint one or more of their body to
the office of managing director or joint managing director on such terms and for
such period as they may determine and, without prejudice to the terms of any
contract entered into in any particular case, may at any time revoke any such
appointment. Such appointment shall automatically determine if the holder ceases
to be a Director but without prejudice to any claim for damages for breach of
any contract of service between him and the Company.
 
       

  (B)   The Directors may entrust to and confer upon a managing director or
joint managing director any of the powers exercisable by them as Directors upon
such terms and conditions and with such restrictions as they think fit, and
either collaterally with or to the exclusion of their own powers and may from
time to time revoke, withdraw, alter or vary all or any of such powers. The
managing director or joint managing directors shall receive such remuneration
(either by way of salary, commission, participation in profits, or otherwise
howsoever) as the Directors may determine.



89.   The Directors shall cause minutes to be duly entered in books provided for
the purpose:



  (a)     of all appointments of officers made by the Directors;

32



--------------------------------------------------------------------------------



 



  (b)   of the names of the Directors present at each meeting of the Directors
and of any committee of Directors;     (c)   of all declarations made or notices
given by any Director (either generally or specially) of his interest in any
contract or proposed contract or of his holding of any office or property
whereby any conflict of duty or interest may arise; and     (d)   of all
resolutions, written records and proceedings of general meetings of the Company
and of meetings of the Directors and any committee of Directors;

and any such minutes of any general meeting of the Company or any meeting of the
Directors or of any committee of Directors shall be signed by the chairman of
such meeting or by the chairman of the next succeeding meeting and if so signed
shall be receivable as prima facie evidence of the matters stated therein.

Borrowing Powers



90.   The Directors may exercise all powers of the Company to borrow money, to
give guarantees and to mortgage or charge the undertaking, property and uncalled
capital of the Company and to issue debentures and other securities, whether
outright or as collateral security for any debt, liability or obligation of the
Company or of any third party.

Directors’ Interests

         
91.
  (A)   A Director may be or become a director or other officer of, or otherwise
interested in, any company promoted by the Company or in which the Company may
be interested as vendor, shareholder or otherwise and, subject to the Ordinance,
no such Director shall be accountable to the Company for any remuneration or
benefits received by him as a director or officer of, or from his interest in,
such other company unless the Company otherwise directs. The Directors may
exercise the voting powers conferred by the shares in any other company held or
owned by the Company or exercisable by them as directors of such other company
in such manner in all respects as they think fit (including the exercise thereof
in favour of any resolution appointing themselves or any of them as directors or
other officers of such company) and any Director may vote in favour of the
exercise of such voting rights in the manner aforesaid notwithstanding that he
may be, or about to be, appointed a director or other officer of such a company
and that as such he is or may become interested in the exercise of such voting
rights in the manner aforesaid.

33



--------------------------------------------------------------------------------



 



         

  (B)   A Director may hold other office or place of profit under the Company
(other than the office of auditor) in conjunction with his office of Director
for such period and on such terms as to remuneration (whether by way of salary,
commission, participation in profits or otherwise) as the Directors may
determine and no Director or intending Director shall be disqualified by his
office from contracting with the Company either with regard to his tenure of any
such office or place of profit or as vendor, purchaser or otherwise nor shall
any such contract or any contract or arrangement entered into by or on behalf of
the Company in which any Director is in any way interested (whether or not such
contract or arrangement is with any person, company or partnership of or in
which any Director shall be a member) be liable to be avoided on that account
nor shall any Director so contracting or being so interested be liable to
account to the Company for any profit realised by any such contract or
arrangement by reason of such Director holding that office or of the fiduciary
relationship thereby established provided that such Director shall forthwith
disclose the nature of his interest in any contract or arrangement in which he
is interested as required by and subject to the provisions of the Ordinance and
the Articles. A Director may vote in respect of any resolution concerning his
own appointment as the holder of any office or place of profit with the Company
(including the arrangement or variation of the terms thereof or the termination
thereof).
 
       

  (C)   A Director who is in any way, whether directly or indirectly, materially
interested in a contract, arrangement or transaction or proposed contract,
arrangement or transaction with the Company and which is of significance in
relation to the Company’s business shall declare the nature of his interest at
the earliest meeting of the Directors at which it is practicable for him to do
so, in accordance with the Ordinance. A general notice to the Directors by a
Director stating that, by reason of facts specified in the notice, he is to be
regarded as interested in contracts, arrangements or transactions or proposed
contracts, arrangements or transactions of any description which may
subsequently be made or contemplated by the Company shall be deemed for the
purposes of this Article to be a sufficient declaration of his interest, so far
as attributable to those facts, in relation to any contract, arrangement or
transaction or proposed contract, arrangement or transaction of that description
which may subsequently be made or contemplated by the Company, but no such
general notice shall have effect in relation to any contract, arrangement or
transaction or proposed contract, arrangement or transaction unless it is given
before the date on which the question of entering into the same is first taken
into consideration on behalf of the Company.
 
       

  (D)   Provided such disclosure is made as aforesaid, a Director shall be
entitled to vote in respect of any contract or arrangement in which he is
interested and

34



--------------------------------------------------------------------------------



 



         

      to be counted in the quorum present at the meeting at which such contract
or arrangement is considered.
 
       

  (E)   If any question shall arise at any meeting as to the materiality of a
Director’s interest or the significance of a contract, arrangement or
transaction or proposed contract, arrangement or transaction or as to the
entitlement of any Director to vote or form part of a quorum and such question
is not resolved by his voluntarily agreeing to abstain from voting, such
question shall be referred to the chairman of the meeting and his ruling in
relation to any Director (other than himself) shall be final and conclusive
except in a case where the nature or extent of the interests of the Director
concerned as known to such Director have not been fairly disclosed.
 
       

  (F)   The Company may by Ordinary Resolution suspend or relax the provisions
of this Article to any extent or ratify any transaction not duly authorised by
reason of a contravention of this Article.
 
       

  (G)   Any Director may act by himself or his firm in a professional capacity
for the Company, and he or his firm shall be entitled to remuneration for
professional services as if he were not a Director provided that nothing herein
contained shall authorise a Director or his firm to act as auditor to the
Company.

                 
 
  (H)     (1 )   Subject to the provisions of Article 91(H)(2), in case the
Company has only one Member and the Company enters into a contract with that
Member and that Member is also a Director of the Company, unless the contract is
in writing, the terms of the contract shall be set out in a written memorandum
within 7 days after the contract is made and the memorandum shall be kept at the
same place where the books containing the minutes of the meetings of the
Directors are kept.
 
               

        (2 )   Article 91(H)(1) does not apply to contracts entered into in the
ordinary course of the Company’s business.

Proceedings of Directors



92.   The Directors may meet together for the dispatch of business, adjourn, and
otherwise regulate their meetings, at least once every financial quarter and as
they think fit. At any time any Director may, and the Secretary on requisition
of any Director shall, summon a meeting of Directors. Any Director may waive
notice of any meeting and any such waiver may be given prospectively or
retrospectively. Subject to Article 93(A) and Article 102, questions arising at
any meeting shall be decided by resolution passed by a simple majority of votes
and in the event, of an equality of votes the Chairman shall not have a second
or casting vote.

35



--------------------------------------------------------------------------------



 



         
93.
  (A)   A resolution in writing signed by all the Directors for the time being
shall be as valid and effectual as if it had been passed at a meeting of the
Directors duly convened and held. Any such resolution may consist of several
documents in like form each signed by one or more of the Directors.

                 

  (B)     (1 )   In case the Company has only one Director and that Director
takes any decision that may be taken in a meeting of the Directors and that has
effect as if agreed in a meeting of the Directors, he shall (unless that
decision is taken by way of a resolution in writing) provide the Company with a
written record of that decision within 7 days after the decision is made in
accordance with the Ordinance.
 
               

        (2 )   Where the Director provides the Company with a written record of
a decision, that record shall be sufficient evidence of the decision having been
taken by the Director.
 
               

        (3 )   The Company shall cause a record of all written records provided
to the Company to be entered into a book kept for that purpose in the same way
as minutes of proceedings of a meeting of the Directors.



94.   Meetings of the Directors may be held by means of conference telephone,
video conference or by such lawful electronic means and in such manner as may be
agreed by the Directors. All the provisions in these Articles as to Directors’
meetings shall, mutatis mutandis, be applicable.



95.   No meeting of the Directors may proceed to business nor transact any
business unless a quorum is present at the start and throughout such meeting.
The quorum of a Directors’ meeting shall be two Directors appointed by BRC and
two Directors appointed by Geron, present in person or represented by an
alternate. In the event that a quorum of the Directors is not so present at the
start of and throughout a duly convened meeting of Directors, that meeting shall
be adjourned to the same time and place on the same day in the next week or as
otherwise agreed by a simple majority of the Directors and a quorum at such
adjourned meeting shall consist of two Directors appointed by BRC and two
Directors appointed by Geron present in person or represented by an alternate.
In the event that a quorum of the Directors is not so present at the start of
and throughout such duly adjourned meeting of Directors, that meeting shall be
further adjourned to the same time and place on the same day in the next week or
as otherwise agreed by a simple majority of the Directors and a quorum at such
adjourned meeting shall consist of any three Directors present in person or
represented by an alternate . Any Director who ceases to be a Director at a
Directors’ meeting may continue to be present and to act as a Director and be
counted in the quorum until the termination of the Directors’ meeting if no
other Director objects and if otherwise a quorum of Directors would not be
present.

36



--------------------------------------------------------------------------------



 



96.   The continuing Directors may act notwithstanding any vacancy in their
body, but, if and so long as their number is reduced below the number fixed by
or pursuant to the Articles as the necessary quorum of Directors, the continuing
Directors may act for the purpose of increasing the number of Directors to that
number, or of summoning a general meeting of the Company, but for no other
purpose.



97.   The Chairman shall at all times be a Director, with each of Geron and BRC
rotating to have the right to appoint and remove the Chairman every twelve
months. In the case of an equality of votes at any meeting of the Board or of
the Members, the Chairman shall not be entitled to a second or casting vote. If
at any meeting the Chairman is not present within 10 minutes after the time
appointed for holding the same, the Directors present may choose one of their
number to be chairman of the meeting.



98.   The Directors may delegate any of their powers to committees consisting of
such member or members of their body as they think fit; any committee so formed
shall in the exercise of the powers so delegated conform to any regulations that
may be imposed on it by the Directors.



99.   A committee may elect a chairman of its meetings; if no such chairman is
elected, or if at any meeting the chairman is not present within 10 minutes
after the time appointed for holding the same, the members present may choose
one of their number to be chairman of the meeting.

         
100.
  (A)   All acts done by any such committee in conformity with such regulations
and in fulfilment of the purposes for which it is appointed, but not otherwise,
shall have the like force and effect as if done by the Directors and the
Directors shall have power, with the consent of the Company in general meeting,
to remunerate the members of any special committee and charge such remuneration
to the current expenses of the Company.
 
       

  (B)   The meetings and proceedings of any such committee consisting of two or
more members shall be governed by the provisions herein contained for regulating
the meetings and proceedings of the Directors including Articles 92 to 94 so far
as the same are applicable thereto and are not replaced by any regulations
imposed by the Directors pursuant to Article 98.



101.   All acts bona fide done by any meeting of the Directors or of a committee
of Directors or by any person acting as a Director shall, notwithstanding that
it be afterwards discovered that there was some defect in the appointment of any
such Director or person acting as aforesaid or that they or any of them were or
was disqualified, be as valid as if every such person had been duly appointed
and was qualified to be a Director or member of such committee.

37



--------------------------------------------------------------------------------



 



Prior Approval Required for Certain Actions of Directors and Members



102.   Subject to any agreement in writing between the Members, the Company
and/or the Directors shall not, without the prior written approval of BRC and
Geron:



  (a)   make or agree to make any change to the authorised or issued share
capital from time to time of the Company or grant any option over or interest
in, or issue any instrument carrying rights of conversion into, any other
security or share of the Company or redeem or purchase any of its own shares or
effect any other re-organisation of its share capital;     (b)   permit the
registration of any person as a Member (whether by way of subscription or
transfer) other than as permitted by any agreement in writing between the
Members;     (c)   make any change to the Memorandum of Association or the
Articles;     (d)   create or, where appropriate, issue any fixed or floating
charge, debenture, lien (other than a lien arising by operation of law or in the
ordinary course of business) or other mortgage, encumbrance or security over the
whole or any part of the undertaking, business, property or assets (tangible or
intangible) of the Company, except for the purpose of securing the indebtedness
of the Company to its bankers for sums borrowed in the ordinary and proper
course of the Business;     (e)   permit the Company to incur any indebtedness
in excess of that provided in the operations plan of the Company approved by the
Members;     (f)   make any loan or advance or give any credit (other than
normal trade credit) to any person;     (g)   give any guarantee, indemnity or
security to secure the liabilities or obligations of any person;     (h)  
except as otherwise specifically provided for in the operations plan of the
Company approved by the Members, (i) sell, transfer, lease, assign, dispose of
or part with control of any interest in all or any material part of the
undertaking, business, property or assets (tangible or intangible) of the
Company (whether by a single transaction or a series of transactions) or
contract to do so or (ii) acquire or contract to acquire any business, property
or assets (tangible or intangible) or any interest therein which would,
following such acquisition constitute a material part of the business, property
or assets of the Company;

38



--------------------------------------------------------------------------------



 



  (i)   set up or close down any branch or office or create, acquire or dispose
of any subsidiary or of any shares or any security or any interest in any
subsidiary;     (j)   take or agree to take any leasehold interest in, or
licence over, any land;     (k)   enter into any partnership or profit sharing
agreement or joint venture with any person;     (l)   approve the semi-annual
operations plan, budget and capital expenditure programme or make any
substantial alteration to the operations plan of the Company approved by the
Members including any material change to the nature and/or geographical area of
the business of the Company as approved by the Members, or take or ratify any
action materially in conflict with the operations plan of the Company approved
by the Members;     (m)   acquire, purchase or subscribe for any shares, loan
stock, debentures, mortgages or securities (or any interest therein) or any
other interest in any person;     (n)   grant any power of attorney, delegate
directors’ powers (other than as provided in any agreement in writing between
the Members) or fail to comply with any guidelines or directives issued by the
board of Directors which are consistent with any agreement in writing between
the Members;     (o)   enter into, vary or terminate any contract or transaction
for the disposal or licensing to any other person of any rights in respect of
Collaboration Inventions or whereby any person would or might receive
remuneration calculated by reference to its income or profits;     (p)   make
any composition or arrangement with its creditors, move for insolvency,
receivership or administration or do or permit or suffer to be done any act or
thing whereby the Company may be wound up (whether voluntarily or compulsorily),
save as otherwise expressly provided for in any agreement in writing between the
Members;     (q)   declare or make any dividend or other distribution in cash or
in specie and whether out of revenue profits, capital profits or capital
reserves save as required by any agreement in writing between the Members;    
(r)   commence the prosecution or defence of, or settle, any legal or
arbitration proceedings other than routine debt collection, except for any such
action which involves a Member or any of its Associated Companies and in such

39



--------------------------------------------------------------------------------



 



      case, such Member and its nominated Directors shall not be permitted to
vote on such matters;



  (s)   enter into, vary or terminate any of the agreements between the Company
and any of the Members or any of the Associated Companies of any Member;    
(t)   establish, cancel, or vary the terms of any pension, retirement, profit
sharing, share option, profit related, bonus or incentive scheme;     (u)  
enter into, effect or vary any claim, disclaimer, surrender, election or consent
of a material nature for tax purposes;     (v)   change its name or trade under
any corporate or trade name;     (w)   change its financial year, auditors or
registered office;     (x)   factor or assign any of its book debts;     (y)  
open or close any bank account or change the terms of the mandate of any bank
account of the Company;     (z)   adopt the annual accounts or, otherwise than
as required by law, amend the accounting policies of the Company agreed by the
Members;     (aa)   engage or agree to engage any person as an employee of the
Company, set the terms of employment of any such person or vary or terminate the
terms of employment of any employee of the Company;     (bb)   make any gift or
political or charitable donation;     (cc)   file an IND, NDA, or similar
application or filing with any U.S. or foreign regulatory agency;     (dd)  
repay any loan made by any Member to the Company, other than pro rata with
repayments by the Company of other loans made by the other Members or other than
in accordance with the operations plan of the Company approved by the Members;



  (ee)   incur any capital expenditure or liability in excess of US$100,000 (or
the equivalent in any other currency) per transaction, or which when aggregated
with previous transactions of a similar nature in any 12 month period would
exceed US$100,000 (or the equivalent in any other

40



--------------------------------------------------------------------------------



 



currency) for that 12 month period, unless expressly provided for in the
operations plan of the Company approved by the Members;



  (ff)   enter into any reorganization, recapitalization, reconstruction of
share capital or consolidation or any scheme of arrangement of the Company; and
    (gg)   make any calls upon the Members in respect of all or any part of the
monies unpaid on the shares held by them respectively.

Alternate Directors

         
103.
  (A)   A Director may at any time by notice in writing delivered to the Office
or at a meeting of the Directors appoint any person (including another Director)
to be an alternate Director in his place. Any person so appointed under this
Article shall (except when absent from Hong Kong) be entitled to receive notices
of and to attend and vote at meetings of the Directors and be counted towards a
quorum and generally at such meetings to perform all the functions of his
appointor as a Director and shall automatically vacate his office on the
expiration of the term for or the happening of the event until which he is by
the terms of his appointment to hold office or which, were he a Director, would
cause him to vacate such office or if the appointor in writing revokes the
appointment or himself ceases for any reason to hold office as a Director. An
appointment of an alternate Director under this Article shall not prejudice the
right of the appointor to receive notices of and to attend and vote at meetings
of the Directors and the powers of the alternate Director shall automatically be
suspended during such time as the Director appointing him is himself present in
person at a meeting of the Directors.
 
       

  (B)   An alternate Director shall (subject to his giving to the Company an
address at which notices may be served on him) be entitled (in addition to his
appointor) to receive and (in lieu of his appointor) to waive notices of
meetings of the Directors and of any committee of the Directors of which his
appointor is a member and shall be entitled to attend and vote as a Director and
be counted in the quorum at any such meeting at which his appointor is not
personally present and generally at such meeting to perform all functions of his
appointor as a Director and for the purposes of the proceedings at such meeting
the provisions of these Articles shall apply as if he (instead of his appointor)
were a Director. If he shall be himself a Director and shall attend any such
meeting as an alternate for more than one Director, he shall be counted in the
quorum separately in respect of himself (if a Director) and in respect of each
Director for whom he is an alternate (but so that nothing in this provision
shall enable a

41



--------------------------------------------------------------------------------



 



         

      meeting to be constituted when only one person is physically present) and
his voting rights shall be cumulative and he need not use all his votes or cast
all the votes he uses in the same way. His signature to any resolution in
writing of the Directors or of any such committee and his attestation of the
affixing of the Seal shall be as effective as the signature and attestation of
his appointor. An alternate Director shall not (save as aforesaid) have power to
act as a Director nor shall he be deemed to be a Director for the purposes of
these Articles.
 
       

  (C)   An alternate Director shall be entitled to contract and be interested in
and benefit from contracts or arrangements or transactions and to be repaid
expenses and to be indemnified to the same extent mutatis mutandis as if he were
a Director but he shall not be entitled to receive from the Company in respect
of his appointment as alternate Director any remuneration except only such part
(if any) of the remuneration otherwise payable to his appointor as such
appointor may by notice in writing to the Company from time to time direct.
 
       

  (D)   Section 153B(1) of the Ordinance shall not apply to an alternate
Director appointed pursuant to these Articles.

Reserve Director

         
104.
  (A)   In case the Company has only one Member and that Member is the sole
Director of the Company, subject to the Ordinance, the Company may in general
meeting, notwithstanding anything in these Articles, nominate a person (other
than a body corporate) who has attained the age of 18 years as a reserve
Director of the Company to act in the place of the sole Director in the event of
his death.
 
       

  (B)   The nomination of a person as a reserve Director of the Company ceases
to be valid if:



  (a)   before the death of the Director in respect of whom he was nominated,



  (i)   he resigns as reserve Director; or     (ii)   the Company in general
meeting revokes the nomination; or



  (b)   the Director in respect of whom he was nominated ceases to be the sole
Member and sole Director of the Company for any reason other than the death of
that Director.

42



--------------------------------------------------------------------------------



 



         
 
  (C)   Subject to compliance with the conditions set out in Article 104(D), in
the event of the death of the Director in respect of whom the reserve Director
is nominated, the reserve Director shall be deemed to be a Director of the
Company for all purposes until such time as:



  (a)   a person is appointed as a Director of the Company in accordance with
these Articles; or     (b)   he resigns from his office of Director,

         
 
      whichever is the earlier.
 
       

  (D)   The conditions referred to in Article 104(C) are:



  (a)   the nomination of the reserve Director has not ceased to be valid under
Article 104(B); and     (b)   the reserve Director is not prohibited by law from
acting as a Director of the Company.

         
 
  (E)   The provisions in these Articles relating to the resignation of
Directors apply to a reserve Director appointed under this Article.

Secretary

         
105.
  (A)   The Secretary shall be appointed by the Directors for such term, at such
remuneration and upon such conditions as they may think fit and any Secretary so
appointed may be removed by them. Anything by the Ordinance or the Articles
required or authorised to be done by or to the Secretary, may be done by or to
any assistant or deputy secretary or if there is no assistant or deputy
secretary capable of acting, by or to any officer of the Company authorised
generally or specially in that behalf by the Directors. In the event that the
Secretary appointed is a corporation, it may act and sign by the hand of any one
or more of its Directors or officers duly authorised.
 
       

  (B)   The Secretary shall, if an individual, ordinarily reside in Hong Kong
and, if a body corporate, have its registered office or a place of business in
Hong Kong. In case the Company has only one Director, the sole Director shall
not also be the Secretary of the Company and the Company shall not have as its
Secretary a body corporate the sole Director of which is the sole Director of
the Company.

43



--------------------------------------------------------------------------------



 



         

  (C)   A provision of the Ordinance or the Articles requiring or authorising a
thing to be done by or to a Director and the Secretary shall not be satisfied by
its being done by or to the same person acting both as Director and as, or in
place of, the Secretary.

Cheques



106.   All cheques, promissory notes, drafts, bills of exchange, and other
negotiable or transferable instruments, and all receipts for moneys paid to the
Company, shall be signed, drawn, accepted, endorsed or otherwise executed, as
the case may be, in such manner as the Directors shall from time to time by
resolution determine.

The Seal



107.   The Directors shall provide for safe custody of the Seal which shall only
be used with the authority of the Directors or of a committee authorised by the
Directors in that behalf; and every instrument to which the Seal shall be
affixed shall be signed by one Director or the Secretary or by some other person
appointed by the Directors for the purpose.



108.   The Company may exercise the powers conferred by the Ordinance with
regard to having an official seal for use outside Hong Kong and such powers
shall be vested in the Directors.

Dividends and Reserves



109.   The Company in general meeting may declare dividends, but no dividend
shall exceed the amount recommended by the Directors.



110.   The Directors may from time to time pay to the Members such interim
dividends as appear to the Directors to be justified by the profits of the
Company.



111.   No dividend shall be paid otherwise than out of profits available for the
purpose and in accordance with the Ordinance.



112.   The Company may upon the recommendation of the Directors by ordinary
resolution direct payment of a dividend in whole or in part by the distribution
of specific assets (and in particular of paid up shares or debentures of any
other company) and the Directors shall give effect to such resolution, and where
any difficulty arises in regard to such distribution, the Directors may settle
the same as they think expedient and fix the value for distribution of such
specific assets or any part thereof and may determine that cash payments shall
be made to any Member upon the footing of the value so fixed in order to adjust
the rights of all parties and may vest any such specific assets in trustees as
may seem expedient to the Directors.

44



--------------------------------------------------------------------------------



 



113.   Subject to the rights of persons, if any, entitled to shares with special
rights as to dividends, all dividends shall be declared and paid according to
the amounts paid or credited as paid on the shares in respect whereof the
dividend is paid, but no amount paid on a share in advance of calls shall be
treated for the purposes of this Article as paid on the share. All dividends
shall be apportioned and paid proportionately to the amounts paid or credited as
paid on the shares during any portion or portions of the period in respect of
which the dividend is paid; but if any share is issued on terms providing that
it shall rank for dividend as from a particular date such share shall rank for
dividend accordingly. The Directors may deduct from any dividend payable to any
Member all sums of money (if any) presently payable by him to the Company on
account of calls or otherwise in relation to the shares of the Company.   114.  
The Directors may, before recommending any dividend, set aside out of the
profits of the Company such sums as they think proper as a reserve or reserves
which shall, at the discretion of the Directors, be applicable for meeting
contingencies, or for equalizing dividends, or for any other purpose to which
the profits of the Company may be properly applied, and pending such application
may, at the like discretion, either be employed in the business of the Company
or be invested in such investments (other than shares of the Company) as the
Directors may from time to time think fit and the Directors may also without
placing the same to reserve carry forward any profits.   115.   If several
persons are registered as joint holders of any share, any one of them may give
an effectual receipt for any dividend or other moneys payable on or in respect
of the share.   116.   Any dividend may be paid by cheque or warrant sent
through the post to the registered address of the Member or person entitled
thereto or in the case of joint holders to any one of such joint holders at his
registered address or to such person at such address as the Member or person
entitled or such joint holders (as the case may be) may direct. Every such
cheque or warrant shall be made payable to the order of the person to whom it is
sent or to the order of such other person as the Member or person entitled or
such joint holders (as the case may be) may direct.   117.   No dividend shall
bear interest against the Company.   118.   The Directors may, with the sanction
of a resolution of the Company, capitalise any sum standing to the credit of any
of the Company’s reserve accounts (including share premium account and capital
redemption reserve fund) or any sum standing to the credit of any profit and
loss account or otherwise available for distribution by appropriating such sum
to the holders of shares in the proportions in which such sum would have been
divisible amongst them had the same been a distribution of profits by way of
dividend and applying such sum on their behalf in or towards paying up any
amount for the time being unpaid on any shares held by them respectively or in
paying up in full unissued

45



--------------------------------------------------------------------------------



 



    shares (or, subject to any special rights previously conferred on any shares
or class of shares for the time being issued, unissued shares of any other class
not being redeemable shares) for allotment and distribution credited as fully
paid up to and amongst them in the proportion aforesaid, or partly in the one
way and partly in the other. Notwithstanding the foregoing, the share premium
account and a capital redemption reserve fund may, for the purposes of this
Article, only be applied in the paying up of unissued shares to be allotted to
Members as fully paid bonus shares. The Directors may do all acts and things
considered necessary or expedient to give effect to any such capitalisation,
with full power to the Directors to make such provisions as they think fit for
the case of shares becoming distributable in fractions (including provisions
whereby the benefit of fractional entitlements accrue to the Company rather than
to the Members concerned). The Directors may authorise any person to enter on
behalf of all the Members interested into an agreement with the Company
providing for any such capitalisation and matters incidental thereto and any
agreement made under such authority shall be effective and binding on all
concerned.   119.          The payment by the Directors of any unclaimed
dividend or other moneys payable on or in respect of a share into a separate
account shall not constitute the Company a trustee in respect thereof and any
dividend unclaimed after a period of 12 years from the date of declaration of
such dividend shall be forfeited and shall revert to the Company.

Record Dates



120.          Notwithstanding any other provision of these Articles the Company
or the Directors may fix any date as the record date for any dividend,
distribution, allotment or issue and such record date may be on or at any time
before or after any date on which such dividend, distribution, allotment or
issue is declared, paid or made.

Accounts



121.          The Directors shall cause proper books of account to be kept with
respect to:



  (a)   all sums of money received and expended by the Company and the matters
in respect of which the receipt and expenditure takes place;     (b)   all sales
and purchases of goods by the Company; and     (c)   the assets and liabilities
of the Company.

Proper books shall not be deemed to be kept if there are not kept such books of
account as are necessary to give a true and fair view of the state of the
Company’s affairs and to explain its transactions.

46



--------------------------------------------------------------------------------



 



122.   The books of account shall be kept at the Office or, subject to the
Ordinance, at such other place or places as the Directors think fit, and shall
always be open to the inspection of any Director.   123.   The Directors shall
from time to time determine whether and to what extent and at what times and
places and under what conditions or regulations the accounts and books of the
Company or any of them shall be open to the inspection of Members not being
Directors, and no Member (not being a Director) shall have any right of
inspecting any account or book or document of the Company except as conferred by
statute or authorised by the Directors or by the Company in general meeting.  
124.   The Directors shall from time to time, in accordance with sections 122,
124 and 129D of the Ordinance, cause to be prepared and to be laid before the
Company in general meeting such profit and loss accounts, balance sheets, group
accounts (if any) and reports as are referred to in those sections.   125.  
Subject to section 129G of the Ordinance, a copy of every balance sheet
(including every document required by law to be annexed thereto) which is to be
laid before the Company in general meeting, together with a copy of the
Directors’ report and a copy of the auditors’ report, shall not less than
21 days before the date of the meeting be sent to every Member, and every holder
of debentures of the Company and to all persons other than Members or holders of
debentures of the Company, being persons entitled to receive notices of general
meetings of the Company provided that this Article shall not require a copy of
those documents to be sent to any person of whose address the Company is not
aware or to more than one of the joint holders of any shares or debentures.

Branch Registers



126.   The Company may exercise the powers conferred by the Ordinance and may
cause to be kept in any place outside Hong Kong a branch register of Members.
The Board of Directors may, subject to the Ordinance, make or vary from time to
time such provisions as it thinks fit respecting the keeping of any such branch
register and the transfer of shares to, on or from any such branch register and
shall comply with the requirements of any local law.

Audit



127.   Auditors shall be appointed and their duties regulated in accordance with
the Ordinance.

47



--------------------------------------------------------------------------------



 



Notices



128.   Any notice or other communication (except the appointment of a Secretary)
between the Company, any Director or Member may be given personally or effected
in writing or by any other means in the form of an electronic record at the
recipient’s postal or electronic address. A Member who (having no registered
address in Hong Kong) has not supplied to the Company an address, cable, telex,
or electronic address for the service of notices shall not be entitled to
receive notices from the Company.   129.   Where a notice is sent:



  (a)   by post, service of the notice shall be deemed to be effected by
properly addressing, prepaying, and posting a letter containing the notice, and
to have been effected in the case of a notice of a meeting sent to a Member at
his registered address in Hong Kong at the expiration of 48 hours after the
letter containing the same is posted, and in any other case at the time at which
the letter would be delivered in the ordinary course of post, provided always
that notices despatched to addresses outside Hong Kong shall be sent by air
mail; or     (b)   by telex when despatched with confirmed answerback (in the
case of any notice made by telex); or     (c)   by telegraph or cable, 24 hours
after delivery to the telegraph or cable company; or     (d)   by facsimile or
electronic means, on transmission provided that the transmission records reveal
that the facsimile or electronic means has no error or break.



130.   A notice may be given by the Company to the joint holders of a share by
giving the notice to the joint holder named first in the Register in respect of
the share.   131.   A notice may be given by the Company to the persons entitled
to a share in consequence of the death or bankruptcy of a Member by sending it
to them, or by the title of representatives of the deceased, or trustee of the
bankrupt, or by any like description, by the means set out in Articles 128 and
129, supplied for the purpose by the persons claiming to be so entitled, or by
giving the notice in any manner in which the same might have been given if the
death or bankruptcy had not occurred.   132.   Any person who, by operation of
law, transfer or other means whatsoever, becomes entitled to any share shall be
bound by every notice in respect of such share which, prior to his name and
address being entered in the Register, shall have been duly given to the person
from whom he derived his title to such share.

48



--------------------------------------------------------------------------------



 



Destruction of Documents



133.   The Company may destroy:



  (a)   any share certificate which has been cancelled at any time after the
expiry of one year from the date of such cancellation;     (b)   any dividend
mandate or any variation or cancellation thereof or any notification of change
of name or address at any time after the expiry of 2 years from the date of such
mandate, variation, cancellation or notification was recorded by the Company;  
  (c)   any instrument of transfer of shares which has been registered at any
time after the expiry of six years from the date of registration; and     (d)  
any other document on the basis of which any entry in the Register is made at
any time after the expiry of 6 years from the date an entry in the Register was
first made in respect of it; and it shall conclusively be presumed in favour of
the Company that every share certificate so destroyed was a valid certificate
duly and properly cancelled and that every instrument of transfer so destroyed
was a valid and effective instrument duly and properly registered and that every
other document destroyed hereunder was a valid and effective document in
accordance with the recorded particulars thereof in the books or records of the
Company, provided always that:-



  (i)   the foregoing provisions of this Article shall apply only to the
destruction of a document in good faith and without express notice to the
Company that the preservation of such document was relevant to a claim;    
(ii)   nothing contained in this Article shall be construed as imposing upon the
Company any liability in respect of the destruction of any such document earlier
than as aforesaid or in any case where the conditions of proviso (a) above are
not fulfilled; and     (iii)   references in this Article to the destruction of
any document include references to its disposal in any manner.

Winding Up



134.   If the Company is wound up and the assets available for distribution
amongst the Members as such are insufficient to repay the whole of the paid-up
capital, such assets

49



--------------------------------------------------------------------------------



 



    shall be distributed so that as nearly as may be the losses shall be borne
by the Members in proportion to the capital paid up or which ought to have been
paid up at the commencement of the winding up on the shares held by them
respectively. If in a winding up the assets available for distribution among the
Members are more than sufficient to repay the whole of the capital paid up at
the commencement of the winding up, the excess shall be distributed amongst the
Members in proportion to the nominal capital at the commencement of the winding
up paid up by them respectively. This Article shall not add to or detract from
the rights of the holders of shares issued upon special terms and conditions.  
135.   No fee or commission shall be paid by the Company to any Director or
liquidator upon any sale or realisation of the Company’s undertaking or assets
or any part thereof except with the sanction of a general meeting convened by
notice specifying the fee or commission proposed to be paid.   136.   If the
Company shall be wound up (whether voluntarily or otherwise) the liquidator may,
with the sanction of a special resolution of the Company and any other sanction
required by the Ordinance, divide amongst the Members in specie or kind the
whole or any part of the assets of the Company (whether they shall consist of
property of the same kind or not) and may, for such purpose, set such value as
he deems fair upon any property to be divided as aforesaid and may determine how
such division shall be carried out as between the Members or different classes
of Members. The liquidator may, with the like sanction, vest the whole or any
part of such assets in trustees upon such trusts for the benefit of the
contributories as the liquidator, with the like sanction, shall think fit, but
so that no Member shall be compelled to accept any shares or other securities
whereon there is any liability.

Indemnity



137. (A)  Subject to the provisions of and so far as may be permitted by the
Ordinance, the Company may indemnify any officer of the Company against all
costs, charges, losses, expenses and liabilities which he may sustain or incur
in or about the execution and discharge of his duties or in relation thereto
including any liability incurred by him:



  (a)   in defending any proceedings, whether civil or criminal, in which
judgment is given in his favour or in which he is acquitted; or     (b)   in
connection with any application under section 358 of the Ordinance in which
relief is granted to him by the court.



  (B)   The Company may purchase and maintain for any officer of the Company:

50



--------------------------------------------------------------------------------



 



  (a)   insurance against any liability to the Company, a related company or any
other party in respect of any negligence, default, breach of duty or breach of
trust (save for fraud) of which he may be guilty in relation to the Company or a
related company; and     (b)   insurance against any liability incurred by him
in defending any proceedings, whether civil or criminal, taken against him for
any negligence, default, breach of duty or breach of trust (including fraud) of
which he may be guilty in relation to the Company or a related company.



  (C)   Subject to section 165 of the Ordinance, if any Director and/or other
person shall become personally liable for the payment of any sum primarily due
from the Company, the Directors may execute or cause to be executed any
mortgage, charge, or security over or affecting the whole or any part of the
assets of the Company by way of indemnity to secure the Director and/or person
so becoming liable as aforesaid from any loss in respect of such liability.

51



--------------------------------------------------------------------------------



 



Schedule 4
Deed of Adherence

DATE:

By this Deed we
having our registered office at
of
intending to become a shareholder of [           ] Limited (“the Company”)
hereby agree with the Company and each of its shareholders to comply with and to
be bound by all of the provisions of a Joint Venture Agreement dated [
          ] 2005 between Biotechnology Research Corporation Limited and Geron
Corporation (a copy of which has been delivered to us and which we have
initialled and attached hereto for identification) in all respects as if we were
a party to such Agreement and were named therein as a Shareholder with the same
rights and obligations as the transferor Shareholder from whom we intend to
acquire shares in the Company, and a Party and on the basis that references
therein to each of Shareholder and Party include a separate reference to us.

This Deed shall be governed by and construed in accordance with the laws of Hong
Kong.

IN WITNESS WHEREOF this Deed has been executed by us and is intended to be and
is hereby delivered on the date appearing at the head hereof.

             
THE COMMON SEAL
    )      
of [                ]
    )      
was affixed to this Deed
    )      
in the presence of:
    )      

     

   

  Director  
 
   

   

  Director/Secretary

52



--------------------------------------------------------------------------------



 



Schedule 5
Pre-Emption Provisions



(A)   The Directors in their absolute discretion and without assigning any
reason therefor may decline to register any transfer of shares which are not
fully paid and shall refuse to register any transfer of shares if registration
thereof would cause the number of Shareholders to exceed the number permitted
under the Articles of Association. The Directors shall not register a transfer
to a person who is known to them to be an infant, bankrupt or person of unsound
mind provided that the Directors shall not be bound to enquire into the age or
soundness of mind of any transferee or whether or not he is a bankrupt.   (B)  
Save as provided in paragraph (I) of this Schedule and subject to any agreement
between all of the Shareholders no transfer or disposal of any shares or any
interest in any shares shall be made by a Shareholder except in compliance with
the following provisions of this Schedule and no Shareholder shall otherwise
sell, mortgage, charge or otherwise dispose of or encumber any shares or assign
or otherwise purport to deal with the beneficial interest therein or any right
in relation thereto separate from the legal interest.   (C)   A Shareholder
shall be entitled to transfer its shares to a Third Party who has made a bona
fide offer therefor provided that before transferring its shares such
Shareholder (the “Transferor”) shall give a notice in writing (a “Transfer
Notice”) to the other Shareholder (the “Recipient”) that it desires to transfer
the same. The Transfer Notice shall specify:



  (a)   the number of shares which the Transferor wishes to transfer (which may
be all or part only of the shares then held by the Transferor) (the “Relevant
Shares”);     (b)   the name of the Third Party who has made the bona fide offer
for the Relevant Shares (the “Prospective Purchaser”);     (c)   the price which
the Prospective Purchaser has offered for the Relevant Shares; and     (d)  
details of any other material terms of the offer made by the Prospective
Purchaser and any other material terms or circumstances known to the Transferor
which affect or may affect the offer.



(D)   The Recipient may within a period of one month after the Transfer Notice
is given require the Transferor to produce to it such further evidence as it may
reasonably

53



--------------------------------------------------------------------------------



 



    require to enable it to establish the bona fides of the offer by the
Prospective Purchaser.   (E)   The Recipient shall be entitled within a period
of three months after the Transfer Notice is given, or, if later, the provision
to it of such further evidence, to serve a purchase notice (a “Purchase Notice”)
on the Transferor requiring it to sell the Relevant Shares to it at the same
price and on the same terms as those offered by the Prospective Purchaser (as
set out in the Transfer Notice).   (F)   Subject to paragraph (H) of this
Schedule, if the Recipient serves a Purchase Notice within the said three month
period referred to in paragraph (E), the Transferor shall be bound upon payment
to transfer such of the Relevant Shares to the Recipient as he has applied for.
The purchase shall be completed at a place and time to be appointed by the
Directors being not less than three days nor more than ten days after the
Purchase Notice is served and the Directors shall be bound to register the
transfer.   (G)   If the Recipient has not served a Purchase Notice within the
period referred to in paragraph (E), the Transferor shall be entitled to sell
the Relevant Shares to the Prospective Purchaser at the price and on the terms
set out in the Transfer Notice provided that if such sale is not completed
within six months after the Transfer Notice is given the right to sell the
Relevant Shares to the Prospective Purchaser shall lapse. The Directors shall be
bound to register a transfer effected pursuant to this paragraph (G).   (H)   If
Purchase Notices shall have been served in respect of part only of the Relevant
Shares, the Transferor shall be entitled to sell the remaining Relevant Shares
to the Prospective Purchaser in accordance with the provisions of paragraph
(G) of this Schedule or by notice in writing to the Recipient may withdraw all
the Relevant Shares from sale in which event the Transfer Notice shall be deemed
to have been withdrawn and no transfers shall take place.   (I)   The foregoing
provisions of this Schedule shall not apply to any transfer to which the consent
in writing of all the Shareholders for the time being is given.

 



--------------------------------------------------------------------------------



 



Schedule 6
Agreed Accounting Policies

The Company’s accounts shall be maintained in accordance with Generally Accepted
Accounting Principles (“GAAP”) of Hong Kong. The Company shall produce quarterly
and annual financial statements in accordance with Hong Kong GAAP and separate
quarterly and annual financial statements in accordance with U.S. GAAP.

The Company shall provide quarterly financial information to Geron by the 12th
calendar day following the end of each calendar quarter and annual financial
information by the 20th calendar day following the end of each calendar year, so
as to permit Geron to prepare any necessary consolidating or consolidated
financial statements. The Company shall engage a “Big Four” public accounting
firm to be its auditors and conduct an annual audit of financial information as
of and for the year ended December 31. At Geron’s reasonable request, the
Company shall adopt such policies or procedures with respect to internal
controls, conduct such audits, if any, and provide to Geron such documents and
information, if any, as are reasonably necessary to permit Geron to comply and
its external auditor to assess Geron’s compliance with Section 404 of the U.S.
Sarbanes-Oxley Act of 2002 with respect to Geron’s consolidated financial
statements, provided that the Company shall have no obligation to do so to the
extent doing so would violate Hong Kong GAAP.

 



--------------------------------------------------------------------------------



 



Schedule 7
Funding Schedule

1. Phase I



1.1   During Phase I, BRC shall contribute US$6,000,000 to the Company (as
payment towards its partly paid A Share and payable in 6 equal quarterly
payments at the beginning of each quarter commencing from the commencement date
of Phase I as shown in the Phase I Work Plan) to fund development work of the
Company pursuant to the Phase I Work Plan.   1.2   During Phase I, Geron shall
contribute US$2,000,000 to the Company for the Phase I Work Plan, after BRC has
contributed to the Company all of the US$6,000,000 pursuant to paragraph 1.1 (as
payment towards its partly paid A Share and payable in 2 equal quarterly
payments commencing three months after the date BRC has contributed a total of
US$6,000,000 to the Company).   2.   Phase II   2.1   In addition to the payment
in paragraph 1.1 above, BRC shall contribute an additional aggregate sum of US$*
of Phase II as payment towards its partly paid B Share.   2.2   BRC may (but is
not required to) contribute US$* to the Company for the Phase II Work Plan (the
“BRC Phase II Contribution”). BRC shall notify Geron and the Company in writing
within 30 days after completion of Phase I whether it will make the BRC Phase II
Contribution. BRC shall be deemed to have elected to make the BRC Phase II
Contribution if Geron and the Company have not received written notice from BRC
within such 30 day period stating that BRC will not make this contribution. The
BRC Phase II Contribution, if made, will be made as payment towards its partly
paid B Share and will be payable in 5 equal payments every 45 days commencing
30 days after the date of commencement of Phase II.   2.3   If BRC makes the BRC
Phase II Contribution, all of the B Shares owned by BRC shall be automatically
converted into an equal number of new A Shares.   2.4   Geron may (but is not
required to) contribute to the Company US$2,000,000 for the Phase II Work Plan
(the “Geron Phase II Contribution”). Within 30 days after BRC has either
(i) made the BRC Phase II Contribution or (ii) notified Geron within the 30 day
period described in paragraph 2.2 above of its decision not to



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



make the BRC Phase II Contribution , whichever is later, Geron shall notify BRC
and the Company in writing whether it will make the Geron Phase II Contribution.
Geron shall be deemed to have elected to make the Geron Phase II Contribution if
BRC and the Company have not received written notice from Geron within such
30 day period stating that Geron will not make this contribution. The Geron
Phase II Contribution, if made, will be made as payment towards its partly paid
B Share and will be payable in 2 equal payments every 45 days commencing 45 days
after the date of the last payment by BRC pursuant to paragraph 2.2 of this
Schedule 7.



2.5   If Geron makes the Geron Phase II Contribution, all of the B Shares owned
by Geron shall be automatically converted into an equal number of A Shares.  
2.6   Subject to the completion of the automatic conversion of B Shares pursuant
to paragraph 2.3 and/or paragraph 2.5 (if any, as the case may be), and as soon
as practicable which in any event shall be no later than ten (10) Business Days
after either (i) BRC completes, or notifies Geron of its election not to make,
the BRC Phase II Contribution, or BRC fails to complete the BRC Phase II
Contribution in accordance with the timetable set out in paragraph 2.2 after BRC
has elected or deemed to have elected to make the BRC Phase II Contribution, or
(ii) Geron completes, or notifies BRC of its election not to make, the Geron
Phase II Contribution, or Geron fails to complete the Geron Phase II
Contribution in accordance with the timetable set out in paragraph 2.4 after
Geron has elected or deemed to have elected to make the Geron Phase II
Contribution, or (iii) BRC has contributed an aggregate sum of US$* to the
Company in accordance with paragraph 2.1 above, whichever is later, all
outstanding B Shares shall be redeemed by the Company and each of BRC and Geron
shall cooperate with each other and the Company and do and execute all such
further acts, deeds, documents and things as may be necessary for the Company to
redeem all outstanding B Shares within such ten Business Day period. In the
event both BRC and Geron elect not to make their respective Phase II
Contributions, all of the B Shares owned by BRC and Geron shall be automatically
converted into an equal number of A Shares.   2.7   By way of illustration only
and subject at all times to the other provisions of this Agreement (inclusive of
the other provisions of this Schedule 7), immediately after the conversion
and/or redemption of all the B Shares:



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



2.7.1   if both BRC and Geron had either (i) made their respective contributions
in paragraphs 2.2 and 2.4 above or (ii) elect not to make their respective
contributions in paragraphs 2.2 and 2.4 above, each of BRC and Geron shall own
50% of the total issued Shares (being 12,000 A Shares out of a total of 24,000 A
Shares);   2.7.2   if BRC did not make its contribution under paragraph 2.2
above but Geron did make its contribution under paragraph 2.5 above, BRC shall
own 25% of the total issued Shares (being 4,000 A Shares out of a total of
16,000 A Shares) and shall be entitled to appoint and remove up to two Directors
and Geron shall own 75% of the total issued Shares (being 12,000 A Shares out of
a total of 16,000 A Shares) and shall be entitled to appoint and remove up to
four Directors; and   2.7.3   if Geron did not make its contribution under
paragraph 2.5 above but BRC did make its contribution under paragraph 2.2 above,
BRC shall own 60% of the total issued Shares (being 12,000 A Shares out of a
total of 20,000 A Shares) and shall be entitled to appoint and remove up to four
Directors and Geron shall own 40% of the total issued Shares (being 8,000 A
Shares out of a total of 20,000 A Shares) and shall be entitled to appoint and
remove up to two Directors.

 



--------------------------------------------------------------------------------



 



Schedule 8
BRC Licence Agreement

This Licence Agreement (the “Agreement”), effective 21st March, 2005, (the
“Effective Date”), is between Biotechnology Research Corporation Limited, a Hong
Kong corporation whose registered office is at The Hong Kong University of
Science and Technology, Clear Water Bay, Kowloon, Hong Kong (“BRC”), The Hong
Kong University of Science and Technology, a Hong Kong corporation having a
place of business at Clear Water Bay, Kowloon, Hong Kong (“HKUST”), and TA
Therapeutics Limited, a Hong Kong limited company whose registered office is at
The Hong Kong University of Science and Technology, Clear Water Bay, Kowloon,
Hong Kong (“Newco”).

RECITALS

WHEREAS, BRC and/or HKUST owns or controls certain natural materials, and
substances derived therefrom, as well as trade secrets and other Intellectual
Property related to such natural materials and substances or related to
telomerase activation;

WHEREAS, BRC and Geron Corporation (“Geron”) have formed Newco to develop
telomerase activation for human therapeutic applications, pursuant to a Joint
Venture Agreement dated March 1, 2005 (the “JV Agreement”);

WHEREAS, under the JV Agreement BRC agrees to enter into and procure HKUST to
enter into this Agreement to grant to Newco licences in respect of the BRC
Intellectual Property described above including, without limitation, the BRC
Background IP and the BRC Existing IP;

WHEREAS, the BRC Existing IP and the BRC Background IP include Intellectual
Property that may be owned or controlled by HKUST;

NOW, THEREFORE, BRC, HKUST and Newco agree as follows:

AGREEMENT

1. Definitions.

As used throughout this Agreement, the following terms shall have the meanings
set forth below. Capitalized terms not defined in this Agreement shall have the
meanings set forth in the JV Agreement.

1.1. “Derivative Compound” means any molecule or substance derived by or on
behalf of Newco from any Existing Compound, including, without limitation, any
modification, purification, analog, or synthetic reproduction of any Existing
Compound.

 



--------------------------------------------------------------------------------



 



1.2. “Existing Compound” shall have the meaning set forth in the JV Agreement.

1.3. “Field of Use” shall have the meaning set forth in the JV Agreement.

1.4. “BRC Background IP” shall have the meaning set forth in the JV Agreement.
BRC Background IP includes, without limitation, the HKUST Background IP.

1.5. “BRC Existing IP” shall have the meaning set forth in the JV Agreement. BRC
Existing IP includes, without limitation, the Existing IP set forth in Exhibit A
to this Agreement and the HKUST Existing IP.

1.6. “BRC Trade Secrets” means any and all information provided by BRC or HKUST
to Newco hereunder which, at the time of disclosure, qualifies as a trade secret
within the meaning of the Uniform Trade Secrets Act, including, without
limitation, information regarding the identity, source, structure and
composition of any Existing Compound.

1.7. “HKUST Background IP” means present or future Intellectual Property other
than the HKUST Existing IP, (i) which is owned by or licensed to HKUST or any of
the Affiliated Companies Controlled by HKUST, under which HKUST or such
Affiliated Company is legally permitted to grant licences or sublicences as the
case may be, and (ii) a licence under which is necessary for the development
and/or commercialisation of products in the Field of Use.

1.8. “HKUST Existing IP” means the Intellectual Property that exists on the
Effective Date to the extent it is directed to TA or TA Compounds and that is
owned by or licensed to HKUST or any of the Affiliated Companies Controlled by
HKUST, under which HKUST or such Affiliated Company is legally permitted to
grant licences or sublicences as the case may be. HKUST Existing IP includes,
without limitation, the Existing IP set forth in Exhibit B to this Agreement.

1.9. “Human Therapeutics” shall have the meaning set forth in the JV Agreement.

1.10. “Licensed Products” means any and all products within the Field of Use
that (a) contain or incorporate any Existing Compound or Derivative Compound,
(b) are created, developed, or result from the use of any Existing Compound or
Derivative Compound, or further purification thereof, or from the use of any BRC
Trade Secret, or (c) would, but for the rights granted hereunder, infringe one
or more Valid Claims of any BRC Existing IP or BRC Background IP.

1.11. “Territory” means the entire world.

Page 2

 



--------------------------------------------------------------------------------



 



1.12. “Valid Claim” means an unexpired claim in a pending patent application or
in a granted or issued patent which has not been revoked, abandoned, disclaimed
or withdrawn, or held unenforceable, unpatentable or invalid by a court of
competent jurisdiction, or unappealable or unappealed within the time allowed
for appeal; and which has not been rendered unenforceable.

2. Grant of Licence.

2.1. BRC Existing IP. BRC and HKUST hereby grant, and each of them procures that
the Affiliated Companies Controlled by it shall grant, to Newco, on the terms
and conditions of this Agreement, a fully paid-up exclusive licence in respect
of the BRC Existing IP, throughout the Territory and in the Field of Use, to
develop, make, have made, use, sell or have sold, commercialise or otherwise
exploit the Licensed Products. Newco shall have the right to grant sublicences
under the licence granted in this Section 2.1, provided that Newco shall remain
responsible for the compliance by the sublicencee with all applicable terms of
this Agreement.

2.2. BRC Background IP. BRC and HKUST hereby grant, and each of them procures
that the Affiliated Companies Controlled by it shall grant, to Newco, on the
terms and conditions of this Agreement, a fully paid-up non-exclusive licence in
respect of the BRC Background IP, throughout the Territory and in the Field of
Use, to develop, make, have made, use, sell or have sold, commercialise or
otherwise exploit the Licensed Products in the Field of Use. Newco shall have
the right to grant sublicences under the licence granted in this Section 2.2 but
only to sublicencees under the licence granted in Section 2.1 and for use only
in connection with such sublicencee’s exercise of the sublicence to develop,
make, have made, use, sell or have sold Licensed Products in the Field of Use,
provided that Newco shall remain responsible for the compliance by the
sublicencee with all applicable terms of this Agreement.

2.3. Associated Obligations. The licences granted under Sections 2.1 and 2.2,
and any sublicenses granted thereunder, are subject to the terms and conditions
of any licence agreements under which the licensor holds the BRC Existing IP or
BRC Background IP in question, to the extent such terms and conditions apply to
such licences or sublicences, including without limitation any applicable
royalty, reporting, and indemnification provisions. BRC and HKUST have provided
to Newco copies of the licence agreements applicable to the BRC Existing IP, and
upon Newco’s request will provide copies of any license agreements applicable to
any BRC Background IP that BRC or Newco identifies is being used by Newco.

3. Patent Prosecution and Defense. BRC (or HKUST with respect to BRC Background
IP owned by HKUST) shall have the sole right to control the preparation, filing,
prosecution and maintenance of the BRC Existing IP and the BRC Background IP and
other legal proceedings relating thereto, at BRC’s expense and in BRC’s sole
discretion, provided that BRC or HKUST, as the case may be, will consider in
good faith Newco’s interests in making any decision with respect to BRC Existing
IP that materially affects Newco’s interests.

Page 3

 



--------------------------------------------------------------------------------



 



4. Use of Name and Logo. If and to the extent that any Licensed Products
marketed by Newco and its permitted sublicencees have been developed using
Intellectual Property of BRC or HKUST, such products will indicate that they are
marketed under licence from BRC or HKUST (as the case may be). In such cases,
product packaging and marketing materials will be submitted to BRC or HKUST (as
the case may be) for review and approval (which approval will not be
unreasonably withheld or delayed) with respect to use of the name and logo of
BRC or HKUST (as the case may be), at least thirty (30) days prior to use or
dissemination by Newco. BRC or HKUST (as the case may be) shall be deemed to
have approved the use of the name and logo of BRC or HKUST (as the case may be)
in respect of the submitted product packaging and marketing materials, unless
Newco receives written notice from BRC or HKUST (as the case may be) within
14 days of Newco’s submission rejecting such use of the name and logo of BRC or
HKUST (as the case may be) by Newco. Any other use of the name “BRC,”
“Biotechnology Research Corporation”, “HKUST” or “Hong Kong University of
Science and Technology” or the logo of BRC or HKUST, or the name of any employee
of BRC or HKUST, will require the written agreement of BRC or HKUST (as the case
may be).

5. Compliance with Law; Government Approvals. In its development and marketing
of Licensed Products and its other activities under this Agreement, Newco shall
comply in all respects with all applicable laws and regulations. Newco shall
obtain all governmental approvals necessary for the research, development,
testing, production, distribution, sale, and use of Licensed Products in the
Field of Use.

6. Confidentiality.

6.1. Confidential Information. “Confidential Information” means all non-public
and/or proprietary information owned or possessed by the disclosing party and
specifically designated as such. Confidential Information includes, without
limitation, any methods, techniques and processes, and technical and scientific
data, unpublished findings, biological material, know-how, specifications,
patent applications, algorithms, programs, designs, drawings, and formulae, and
engineering, manufacturing, marketing, development, sales, research, operations,
financial and business plans and data disclosed by a party to the other party
hereunder. Confidential Information of BRC and/or HKUST (as the case may be)
includes, without limitation, BRC Trade Secrets. Each party shall ensure that
written confidential information is marked “confidential” or with a comparable
marking and that confidential information not disclosed in writing is reduced to
writing and marked as “confidential” or with a comparable marking within thirty
(30) days of disclosure, provided that information (other than scientific
know-how and scientific techniques) exchanged by the parties hereunder or
otherwise that relates to the business or operations of Newco shall be treated
as confidential whether or not so marked.

6.2. Confidentiality Obligations. In the course of this Agreement, any of the
parties may disclose Confidential Information to any other party. Except as
expressly set forth in this Agreement, during the Term of this Agreement or a
period of four (4) years from receipt thereof, whichever is longer, the
recipient of

Page 4

 



--------------------------------------------------------------------------------



 



the Confidential Information will use such information only for purposes of
performing its obligations and/or exercising its rights under this Agreement,
and will not disclose such information except to its employees and consultants
and, in the case of Newco, permitted sublicencees, for those purposes. Each of
the parties will ensure that its employees, consultants or permitted
sublicencees who receive access to the other party’s Confidential Information
are legally obligated to maintain the confidentiality of such Confidential
Information, and such party shall be responsible for the compliance of its
employees, consultants or permitted sublicencees. Each party represents to the
others that the terms of this Section 6 do not conflict with any of the
representing party’s obligations to any other person or entity. For the
avoidance of doubt, this Section 6 shall not affect or limit Newco’s right to
fully exercise or use the licences granted under this Agreement according to the
terms of such licenses.

6.3. Exceptions to Confidentiality. The restrictions on use and disclosure of
Confidential Information shall not apply to information to the extent any of the
following is true:



  (a)   the information is now, or hereafter becomes, through no act or failure
to act on the part of the recipient, generally known or available to the public;
    (b)   the information is known by the recipient or is already in the
possession of the recipient before it receives the information from the
disclosing party;     (c)   the information is furnished to the recipient by a
third party who did not acquire the information directly or indirectly from the
disclosing party under an obligation of confidentiality to the disclosing party
or otherwise under circumstances in which such third party did not have the
legal right to acquire and furnish to the recipient the information in question;
    (d)   the information is independently developed by the recipient without
use or knowledge of the Confidential Information;     (e)   the information is
required by law or by order of any court or governmental authority to be
disclosed by the recipient. In the event of such compulsory disclosure, however,
the recipient shall use reasonable efforts to give the disclosing party
sufficient advance written notice to enable it to seek a protective order or
other remedy to protect such Confidential Information. The recipient shall use
reasonable efforts to disclose only the minimum Confidential Information
required to be disclosed, whether or not a protective order or other remedy is
in place;

Page 5

 



--------------------------------------------------------------------------------



 



  (f)   the information is made available by the disclosing party to a third
party without similar restrictions; or     (g)   the information (i) does not
relate to the business or operations of Newco or is scientific know-how or
scientific techniques and (ii) is not disclosed in writing or reduced to writing
and marked as “confidential” or with a comparable marking within thirty
(30) days of disclosure.

7. Term and Termination.

7.1. Term. The term of this Agreement shall begin on the Effective Date and
expire when all Valid Claims under the BRC Existing IP and the BRC Background IP
have expired in every country and jurisdiction in the Territory. In any country
or jurisdiction which does not have any Valid Claims under the BRC Existing IP
or the BRC Background IP, Newco shall be entitled to fully exploit the BRC
Existing IP and the BRC Background IP in such country or jurisdiction without
any restriction or payment of royalties in any form arising under this
Agreement.

7.2. Termination. This Agreement may be terminated:



  (a)   by BRC upon sixty (60) days written notice to Newco for Newco’s material
breach of this Agreement, unless such breach is cured to BRC’s reasonable
satisfaction within said sixty (60) day period; or     (b)   by Newco upon sixty
(60) days written notice to BRC and HKUST for BRC’s or HKUST’s material breach
of this Agreement or BRC’s breach of the JV Agreement, unless such breach is
cured to Newco’s reasonable satisfaction within said sixty (60) day period; or  
  (c)   by either BRC or HKUST upon written notice to Newco if Newco files a
voluntary petition in bankruptcy (or similar proceedings) or an involuntary
petition (or similar proceedings) is filed against it and not dismissed within
sixty (60) days of filing; or     (d)   by Newco upon written notice to BRC and
HKUST if either of BRC or HKUST files a voluntary petition in bankruptcy (or
similar proceedings) or an involuntary petition (or similar proceedings) is
filed against either of them and not dismissed within sixty (60) days of filing.

In addition, this Agreement shall automatically and immediately terminate as
provided in Clause 13.1.1 of the JV Agreement if Newco is placed in winding up
pursuant to the provisions of Clause 11 or 12 of the JV Agreement or otherwise.

7.3. Effect of Termination.

Page 6

 



--------------------------------------------------------------------------------



 



7.3.1. Termination of this Agreement shall not release either party from any
obligation accrued prior to such termination.

7.3.2. Effective upon termination of this Agreement for any reason, the licence
rights granted to Newco under this Agreement and all sublicences under such
licence rights shall terminate.

7.3.3. Survival, Articles 1, 4, 5, 6 and 9 and Sections 7.3 and 10 hereof shall
survive expiration or termination of this Agreement for any reason.

8. Notices.

Any notice required to be given by a party to any other party may be made (i) by
hand delivery by Federal Express or comparable private courier service to the
other party’s address given herein or such other address as may from time to
time be notified for this purpose or (ii) by facsimile transmission to a
facsimile number notified in writing by the other party for this purpose. Any
properly addressed notice served by hand shall be deemed to have been served on
delivery and any notice served by facsimile transmission shall be deemed to have
been served when received, as shown by a confirmed transmission report.

9. Representations and Warranties; Indemnification.

9.1. BRC’s Representations and Warranties. Each of BRC and HKUST affirmatively
represents and warrants, to and for the benefit of Newco, that the following
statements are true and accurate in all respects in respect of itself as of the
Effective Date:

9.1.1. each of HKUST and BRC has all necessary rights, powers and authority to
enter into this Agreement, including without limitation the right to grant the
licences (or sublicences, as the case may be) contained herein;

9.1.2. each of HKUST’s and BRC’s performance under this Agreement, including
without limitation the grant of the licences contained herein, does not conflict
with or create a breach or a default of any law, order of a court, governmental
agency, contract, or other obligation with any third party;

9.1.3. to the best of HKUST’s and BRC’s knowledge and belief, neither the BRC
Existing IP nor the BRC Background IP is subject to any liens or similar
encumbrances and no party holds a valid security interest in any of the BRC
Existing IP or the BRC Background IP; and

9.1.4. there are no other licences or assignments granted by HKUST or BRC or any
Affiliated Company Controlled by BRC or Affiliated Company Controlled by HKUST
in effect in respect of the BRC Existing IP in the Field of Use.

Page 7

 



--------------------------------------------------------------------------------



 



9.2. BRC’s Disclaimers. Each of HKUST and BRC expressly disclaims and does not
represent, warrant or otherwise guarantee Newco that:

9.2.1. any Intellectual Property licensed hereunder will not be held invalid or
unenforceable or that they will be of any particular scope;

9.2.2. anything made, used, or disposed of under any license granted in this
Agreement is or will be free from infringement of patents, copyrights, and other
rights of third parties;

9.2.3. actions or suits against third parties for infringement of any
Intellectual Property licensed hereunder which may be filed by BRC or HKUST will
be brought or prosecuted; or

9.2.4. by implication, estoppel, or otherwise any licenses or rights under
patents or other rights of BRC or HKUST or third parties other than expressly
provided herein are granted to Newco. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH
OF HKUST AND BRC MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE
INTELLECTUAL PROPERTY LICENSED HEREUNDER, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THAT INTELLECTUAL
PROPERTY LICENSED HEREUNDER DOES NOT INFRINGE ANY PATENTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.

9.3. Newco’s Representations and Warranties. Newco affirmatively represents and
warrants to and for the benefit of BRC and HKUST that the following statements
are true and accurate in all respects as of the Effective Date:

9.3.1. Newco has all necessary rights, powers and authority to enter into this
Agreement.

9.3.2. Newco’s performance under this Agreement does not conflict with or create
a breach or a default of any law, order or a court or governmental agency,
contract, or other obligation with any third party.

9.4. BRC’s Indemnification. Each of BRC and HKUST severally shall indemnify and
hold harmless Newco and its directors, officers and employees (collectively the
“Newco Indemnified Parties”) harmless against any and all liability, loss,
damage, claim or expense, including reasonable attorney’s fees and costs
(collectively the “Indemnified Losses”) arising out of or in connection with any
breach by it of any of the representations and warranties made by it in this
Section 9.

9.5. Newco’s Indemnification. Newco agrees that it shall indemnify and hold
harmless BRC and HKUST and their respective directors, officers and employees
(collectively the “BRC Indemnified Parties”) harmless against any and all

Page 8

 



--------------------------------------------------------------------------------



 



Indemnified Losses arising out of or in connection with any breach by Newco of
any representations or warranties made by Newco in this Section 9 and any and
all Indemnified Losses resulting from any use by Newco or Newco’s employees or
sublicencees or customers of the Licensed Products, Existing Compounds and
Derivative Compounds; provided, however, that Newco’s obligation to indemnify
shall not apply to the extent that the Indemnified Losses result from (i) the
gross negligence or willful misconduct of a BRC Indemnified Party, or
(ii) breach by BRC or HKUST of any term of this Agreement. Subject to the other
provisions of this Section 9.5, Newco’s indemnification obligation includes, but
is not limited to, indemnification for any product liability claims against the
Licensed Products.

9.6. Indemnity Procedures. Promptly after becoming aware of a claim, the
indemnified party shall provide written notice to the indemnifying party. Delay
in providing such notice shall relieve the indemnifying party of its obligations
only if the indemnifying party’s ability to defend against such claim is thereby
materially impaired. The indemnifying party shall have the right to assume and
control the defense of the claim at its own expense. The indemnified party shall
have the right to participate in, but not to control, such defense at its own
expense. If the indemnifying party does not assume the defense of the claim, the
indemnified party may defend the claim at the indemnifying party’s expense. The
indemnified party shall not settle or compromise the claim without the prior
written consent of the indemnifying party, and the indemnifying party shall not
settle or compromise the claim in any manner which would have an adverse effect
on the indemnified party without the consent of the indemnified party. No
consent required hereunder shall be unreasonably withheld or delayed. The
indemnified party shall reasonably cooperate with the indemnifying party and
shall make available to the indemnifying party all pertinent information
available to the indemnified party, all at its own expense.

9.7. Insurance. Newco shall, at its sole cost and expense, insure its activities
under this Agreement, and obtain and keep in force liability insurance in such
amounts as may be customary in the industry. Such insurance coverage shall not
in any way limit the liability of Newco. From and after the time Newco first
uses a Licensed Product to treat a human being (whether in a research or a
commercial setting), the BRC Indemnified Parties shall be endorsed as additional
named insureds under the coverage referred to above. Upon request by BRC or
HKUST not more than once annually, Newco shall furnish BRC and HKUST with
certificates of insurance showing compliance with all requirements. Newco shall
be responsible for ensuring that its permitted sublicencees obtain and maintain
in force insurance in amounts equivalent to those required of Newco hereunder.

10. Newco Inventions. Nothing in this Agreement shall give BRC or HKUST any
ownership or licence rights or any obligations with respect to new inventions
made by or on behalf of Newco, including without limitation inventions that
represent improvements to the BRC Existing IP and/or the BRC Background IP. Each
of HKUST and BRC acknowledges and agrees that, as provided in the JV Agreement
and subject to the rights

Page 9

 



--------------------------------------------------------------------------------



 



of third parties, Newco will own all Collaboration Inventions (as that term is
defined in the JV Agreement) generated by or on behalf of Newco, its employees,
secondees and contractors and sub-contractors in the course of carrying out
Newco’s business, including without limitation Collaboration Inventions that
represent improvements to the BRC Existing IP and/or the BRC Background IP.

11. Miscellaneous.

11.1. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of Hong Kong without regard to its rules regarding
conflict of laws.

11.2. Consistency with JV Agreement. The provisions of this Agreement are
intended to be consistent with the provisions of the JV Agreement. In the event
of any conflict or inconsistency between this Agreement and the JV Agreement,
the provisions of the JV Agreement shall prevail and each party shall take all
such further steps as may be necessary or requisite to ensure that the
provisions of the JV Agreement shall prevail.

11.3. Severability; Waiver. In the event that any provision(s) of this Agreement
is determined to be invalid or unenforceable, the remainder of the Agreement
shall remain in full force and effect. The failure of a party to enforce any
provision shall not be a waiver of the right to thereafter enforce that
provision or any other provision or right.

11.4. Assignment. This Agreement shall not be assigned by any party without the
prior written consent of the other parties, except as part of a sale or
transfer, by way of merger or otherwise, of all or substantially all of the
business assets of such party (or, if such party is organized in divisions or
other distinct business units, all of the business assets of a division or unit
engaged in activities in the Field of Use), and provided further that the
assignee agrees to be bound in writing by all the terms of this Agreement in
place of the assignor, and the assignor agrees to remain responsible for the
obligations of the assignee pursuant to the terms set forth herein.

11.5. Binding Upon Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of successors in interest and assigns of BRC, HKUST and
Newco subject to the limitations on assignment.

11.6. Counterparts. This Agreement may be fully executed in two (2) original
counterparts, each of which shall be deemed an original.

11.7. Entire Agreement. This Agreement and the JV Agreement constitute the
entire agreement between the parties, both oral and written, with respect to the
subject matter hereof. No amendment hereto shall be effective unless made in
writing and executed by duly authorized representatives of BRC, HKUST and Newco.

Page 10

 



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF, BRC, HKUST and Newco have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
written above.

              BIOTECHNOLOGY RESEARCH
CORPORATION LIMITED TA THERAPEUTICS LIMITED
 
           
By:
  /s/ Roland Chin   By:   /s/ Chu Ching-wu

           

  Roland Chin       Chu Ching-wu

  Director       Director
 
            THE HONG KONG UNIVERSITY OF SCIENCE AND TECHNOLOGY      
 
           
By:
  /s/. T. Eastham        

           

Page 11

 



--------------------------------------------------------------------------------



 



Exhibit A

BRC Existing IP

NIL

Page 12

 



--------------------------------------------------------------------------------



 



Exhibit B

HKUST Existing IP

NIL

Page 13

 



--------------------------------------------------------------------------------



 



Schedule 9

BRC Services Agreement

This Services Agreement (the “Agreement”), effective 21st March, 2005, (the
“Effective Date”), is between Biotechnology Research Corporation Limited, a Hong
Kong corporation whose registered office is at The Hong Kong University of
Science and Technology, Clear Water Bay, Kowloon, Hong Kong (“BRC”) and TA
Therapeutics Limited, a Hong Kong limited company whose registered office is at
The Hong Kong University of Science and Technology, Clear Water Bay, Kowloon,
Hong Kong (“Newco”).

RECITALS

WHEREAS, BRC and Geron Corporation (“Geron”) have formed Newco to develop
telomerase activation for human therapeutic applications, pursuant to a Joint
Venture Agreement dated March 1, 2005 (the “JV Agreement”);

WHEREAS, under the JV Agreement BRC agrees to enter into this Agreement to
perform certain services for Newco;

NOW, THEREFORE, BRC and Newco agree as follows:

AGREEMENT

1. Definitions.

Capitalized terms not defined in this Agreement shall have the meanings set
forth in the JV Agreement.

2. Services.

2.1. Business Services. From time to time Newco and BRC may agree on certain
business, administrative, management or professional services (“Business
Services”) that BRC will perform or cause to be performed for Newco in
accordance with the Operations Plan. The scope, period of performance, expected
cost, and other terms and conditions for such Business Services, as agreed upon
by Newco and BRC, will be set forth in a Business Services Addendum to this
Agreement, signed by both parties. The parties contemplate that a separate
Business Services Addendum will typically be executed for each distinct category
of Business Services.

2.2. Scientific Services. From time to time Newco and BRC may agree on certain
scientific research and development work (“Scientific Services”) that BRC will
perform or cause to be performed for Newco in accordance with the Operations
Plan. The scope, period of performance, expected cost, and other terms and
conditions for such Scientific Services, as agreed upon by Newco and BRC, will
be set forth in a Scientific Services Addendum to this Agreement, signed by both

1



--------------------------------------------------------------------------------



 



parties. The parties contemplate that a separate Scientific Services Addendum
will typically be executed for each distinct research and development project.

2.3. Performance of Services. BRC will perform all Business Services and
Scientific Services (collectively, “Services”) in accordance with this Agreement
and each applicable Business Services Addendum or Scientific Services Addendum
(each an “Addendum” and collectively “Addenda”). BRC warrants that the Services
shall be provided with reasonable skill and care and the same degree of care and
diligence that BRC uses for similar activities on its own behalf and shall
conform to standards generally observed in the biotechnology industry for
similar services and shall be provided with reasonable skill and care. BRC will
use commercially reasonable efforts to provide the Services in a timely manner.

2.4. Personnel. BRC will use qualified and experienced personnel with the
necessary skills and expertise to perform all Services to be performed under
this Agreement.

2.5. Third Party Contractors. BRC may engage qualified third-party contractors,
consultants or service providers (including but not limited to HKUST and
Affiliated Companies Controlled by HKUST) to perform, or assist BRC in
performing, the Services, but only if and to the extent specifically authorized
by the applicable Addendum. BRC will remain responsible for the due performance
of the Services.

3. Payment for Services.

3.1. Direct Cost Reimbursement. In consideration for the Services, Newco will
pay BRC the Direct Cost (as defined in Section 3.2 below) of the Services
provided, up to the monetary limit specified in the applicable Addendum. BRC
shall not exceed, and Newco shall have no obligation to pay any amounts in
excess of any monetary limit stated in the applicable Addendum unless approved
in writing in advance by Newco.

3.2. Definition of Direct Costs. The “Direct Cost” of Services shall mean the
sum of the following:

     (a) Salaries and wages of BRC’s employees employed in the performance of
the Services. Labor charges will be based on time sheets approved by the
respective employee’s supervisor or such other method as is appropriate for the
type of service provided and customarily used by BRC;

     (b) BRC’s actual cost of employee benefits for such employees (calculated
on a pro rata basis by reference to the actual time they are employed in the
performance of the Services);

2



--------------------------------------------------------------------------------



 



     (c) BRC’s actual cost for third-party contractors, consultants and service
providers authorized pursuant to Section 2.5;

     (d) BRC’s actual cost for supplies purchased for use in the performance of
the Services;

     (e) A percentage of BRC’s actual cost for common supplies, calculated based
on the allocation method used by BRC for such supplies for government grants;

     (f) BRC’s actual cost for equipment purchased which is substantially
dedicated for use in performance of the Services and specifically authorized in
the applicable Addendum, and for maintenance of such equipment;

     (g) BRC’s reasonable travel and related expenses incurred in connection
with the performance of the Services by employees whose salaries and wages are
chargeable under subsection (a) above who have been reimbursed under BRC’s usual
practice and in accordance with BRC’s travel policy, provided that the travel
has been approved in advance by Newco in the applicable Addendum or otherwise in
writing;

     (e) Other reasonable out-of-pocket expenses incurred by BRC that are
necessary for the proper performance of the Services and which have been
approved in advance by Newco in the applicable Addendum or otherwise in writing.

3.3. Billing and Payment. BRC shall submit a monthly invoice to Newco for each
calendar month on or before the fifteenth (15th) Business Day of the following
calendar month. Each such invoice shall state separately for each Addendum the
Direct Cost of Services provided in such month under such Addendum. Newco will
pay BRC the amount due under each invoice within thirty (30) calendar days after
receipt of the invoice.

4. Limitations on Services.

4.1. No Representation or Warranty. The parties acknowledge that BRC is not in
the business of providing the Services as set forth in this Agreement, and is
entering into this Agreement as an accommodation to Newco in connection with the
JV Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN AN ADDENDUM,
BRC does not make any express or implied representations, warranties or
guarantees relating to the Services to be provided hereunder or the quality or
results of such services. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
AN ADDENDUM, ALL SERVICES PROVIDED HEREUNDER ARE PROVIDED TO NEWCO ON AN “AS IS”
BASIS WITHOUT WARRANTY OF ANY KIND. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN AN

3



--------------------------------------------------------------------------------



 



ADDENDUM, BRC HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

4.2. Alternatives. If BRC reasonably believes it is unable to provide any of the
Services because of a failure to obtain necessary consents, licences,
sublicences or approvals or because of illegality or another cause beyond BRC’s
control, the parties shall cooperate to determine the best alternative approach.
Until such alternative approach is found or the problem is otherwise resolved to
the satisfaction of the parties, BRC shall use commercially reasonable efforts
to continue providing the Services. To the extent an agreed-upon alternative
approach requires payment above and beyond that which is included in BRC’s
charge for the Services in question, Newco shall be responsible for any such
payment only if Newco agrees in advance in writing, provided that if Newco does
not agree to be responsible for such payment, BRC will not be required to pursue
such alternative approach.

5. Term and Termination.

5.1. Term. The term of this Agreement shall begin on the Effective Date and
expire on the eighth (8th) anniversary of the Effective Date, unless earlier
terminated as provided below.

5.2. Termination of Agreement. This Agreement and all Addenda shall be
terminated automatically, as provided in Clause 13.1.1 of the JV Agreement, if
Newco is placed in winding up pursuant to the provisions of Clause 11 or Clause
12 of the JV Agreement or otherwise. In addition, this Agreement may be
terminated as follows:

5.2.1. By Newco, upon ten (10) days written notice, if BRC is in material breach
of its obligations under this Agreement or any Addendum and such breach, if
capable of remedy, has not been remedied to the reasonable satisfaction of Newco
at the expiry of 60 days following receipt by BRC of a notice in writing from
Newco notifying BRC of such breach and reasonably indicating the steps required
to be taken to remedy the failure;

5.2.2. By Newco, upon ten (10) days written notice, if BRC ceases to be a
Shareholder of Newco;

5.2.3. By BRC, upon ten (10) days written notice, if Newco is in material breach
of its obligations under this Agreement or any Addendum and such breach, if
capable of remedy, has not been remedied to the reasonable satisfaction of BRC
at the expiry of 60 days following receipt by Newco of a notice in writing from
BRC notifying Newco of such breach and Default Notice reasonably indicating the
steps required to be taken to remedy the failure;

4



--------------------------------------------------------------------------------



 



5.2.4. By BRC, upon sixty (60) days written notice, if BRC ceases to be a
Shareholder of Newco.

5.3. Termination of Addendum. Any Addendum may be terminated as follows, unless
such Addendum provides otherwise:

5.3.1. By Newco, upon thirty (30) days written notice, with or without cause.

5.3.2. By Newco, upon ten (10) days written notice, if BRC is in material breach
of its obligations under such Addendum and such breach, if capable of remedy,
has not been remedied to the reasonable satisfaction of Newco at the expiry of
60 days following receipt by BRC of a notice in writing from Newco notifying BRC
of such breach and reasonably indicating the steps required to be taken to
remedy the failure;

5.3.3. By BRC, upon ten (10) days written notice, if Newco is in material breach
of its obligations under such Addendum and such breach, if capable of remedy,
has not been remedied to the reasonable satisfaction of BRC at the expiry of
60 days following receipt by Newco of a notice in writing from BRC notifying
Newco of such breach and reasonably indicating the steps required to be taken to
remedy the failure.

5.3.4. By BRC, upon sixty (60) days’ written notice, if BRC ceases to have
available the personnel or resources required to perform the Services under such
Addendum, provided that this section 5.3.4 will not apply with respect to
personnel or resources designated by BRC as being dedicated to the performance
of the Services.

5.4. Upon any termination of an Addendum, BRC shall immediately cease
performance of services in respect of such Addendum and Newco shall be liable
only for Direct Costs in respect of such Services up to the effective date of
termination, and Direct Costs to be incurred after the effective date of
termination to the extent that BRC is legally obligated to incur them and is
unable to cancel the obligation despite reasonable efforts.

5



--------------------------------------------------------------------------------



 



6. Indemnification and Limitation of Liability.

6.1. Indemnification. BRC shall indemnify, defend, and hold harmless Newco and
its officers, directors, employees and agents (each person or entity, an
“Indemnified Person”), from any liability, loss, claim, expense, proceeding,
action and/or damage incurred by the Indemnified Person by reason of any act
performed or omitted to be performed by BRC, its officers, directors, employees
and/or agents in connection with the Services, including reasonable attorneys’
fees and costs and any amounts expended in the settlement of any such claims of
liability, loss, or damage and which arises out of or in relation to or by
reason of:



  (a)   the negligence, recklessness or intentional misconduct of BRC, its
officers, directors, employees and/or agents in the provisions of the Services;
or     (b)   any act or omission of BRC, its officers, directors, employees
and/or agents outside the prescribed or authorized scope of the Services as
defined by the applicable Addendum.

6.2. Limitation of Liability. IN NO EVENT WILL BRC BE LIABLE TO NEWCO FOR
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS.

7. Intellectual Property.

7.1. Subject to the rights of Third Parties in Intellectual Property, Newco
shall own all Collaboration Inventions generated by BRC and/or its employees in
the course of carrying out the Services.

7.2. In the case of Collaboration Inventions made by employees or agents of BRC
(alone or in collaboration with others), BRC shall assign to Newco all its
right, title and interest in such Collaboration Inventions.

7.3. BRC shall ensure that its employees and agents shall, where necessary,
agree to assign to Newco (or assign to BRC for assignment to Newco under
Section 7.2) their interest in any Collaboration Inventions generated by them in
the course of carrying out the Services.

7.4. BRC shall use all reasonable endeavours to procure its employees and agents
to fully disclose and record all Collaboration Inventions to enable Newco to
fully collect, protect, exploit and commercialise the Collaboration Inventions.

7.5. BRC shall procure that, where necessary, written and irrevocable waivers of
any such moral or other non-transferable rights in respect of the Collaboration
Inventions have been given by its employees and agents in favour of Newco.

6



--------------------------------------------------------------------------------



 



7.6. BRC shall do all things reasonably necessary, co-operate in good faith and
provide such assistance as may be necessary and do all things as may be required
to disclose, protect, maintain, enforce and/or transfer or assign the
Collaboration Inventions, and shall procure that its employees and agents shall
co-operate in the provision of such assistance including preparing and signing
all forms, applications, documents, agreements and deeds to give effect to and
complete the transactions, assignments, and licences contemplated by this
Section 7.

7.7. The provisions of this Section 7 shall survive any termination of this
Agreement.

8. Confidentiality.

8.1. Confidential Information. “Confidential Information” means all non-public
and/or proprietary information owned or possessed by the disclosing party and
specifically designated as such. Confidential Information includes, without
limitation, any methods, techniques and processes, and technical and scientific
data, unpublished findings, biological material, know-how, specifications,
patent applications, algorithms, programs, designs, drawings, and formulae, and
engineering, manufacturing, marketing, development, sales, research, operations,
financial and business plans and data disclosed by a party to the other party
hereunder. Each party shall ensure that written confidential information is
marked “confidential” or with a comparable marking and that confidential
information not disclosed in writing is reduced to writing and marked as
“confidential” or with a comparable marking within thirty (30) days of
disclosure, provided that information (other than scientific know-how and
scientific techniques) exchanged by the parties hereunder or otherwise that
relates to the business or operations of Newco shall be treated as confidential
whether or not so marked.

8.2 Confidentiality Obligations. In the course of this Agreement, either or both
of the parties may disclose Confidential Information to the other. Except as
expressly set forth in this Agreement, during the term of this Agreement or a
period of four (4) years from receipt thereof, whichever is longer, the
recipient of the Confidential Information will use such information only for
purposes of performing its obligations and/or exercising its rights under this
Agreement, and will not disclose such information except to its employees and
consultants. Each of the parties will ensure that its employees or consultants
who receive access to the other party’s Confidential Information are legally
obligated to maintain the confidentiality of such Confidential Information, and
such party shall be responsible for the compliance of its employees or
consultants. Each party represents to the other that the terms of this Section 8
do not conflict with any of the representing party’s obligations to any other
person or entity.

7



--------------------------------------------------------------------------------



 



8.3 Exceptions to Confidentiality. The restrictions on use and disclosure of
Confidential Information shall not apply to information to the extent any of the
following is true:



  (a)   the information is now, or hereafter becomes, through no act or failure
to act on the part of the recipient, generally known or available to the public;



  (b)   the information is known by the recipient or is already in the
possession of the recipient before it receives the information from the
disclosing party;     (c)   the information is furnished to the recipient by a
third party who did not acquire the information directly or indirectly from the
disclosing party under an obligation of confidentiality to the disclosing party
or otherwise under circumstances in which such third party did not have the
legal right to acquire and furnish to the recipient the information in question;



  (d)   the information is independently developed by the recipient without use
or knowledge of the Confidential Information;     (e)   the information is
required by law or by order of any court or governmental authority to be
disclosed by the recipient. In the event of such compulsory disclosure, however,
the recipient shall use reasonable efforts to give the disclosing party
sufficient advance written notice to enable it to seek a protective order or
other remedy to protect such Confidential Information. The recipient shall use
reasonable efforts to disclose only the minimum Confidential Information
required to be disclosed, whether or not a protective order or other remedy is
in place;     (f)   the information is made available by the disclosing party to
a third party without similar restrictions; or     (g)   the information
(i) does not relate to the business or operations of Newco or is scientific
know-how or scientific techniques and (ii) is not disclosed in writing or
reduced to writing and marked as “confidential” or with other comparable marking
within thirty (30) days of disclosure.

9. Publication. Except as otherwise specified in the applicable Addendum,
publication of results, records, or other information arising out of or relating
to Services will be permitted only with the prior written consent of Newco’s
Joint Operating Committee. Newco may withhold that consent if Newco believes
that such publication or disclosure may compromise or adversely impact Newco’s
product development efforts, competitive position, or business. If BRC wishes to
make such a publication or disclosure, it will

8



--------------------------------------------------------------------------------



 



submit a draft manuscript or disclosure for review by Newco at least forty-five
(45) days prior to the date of submission for publication or public disclosure.
Newco will, within forty-five (45) days after all members of Newco’s Joint
Operating Committee have received the draft, communicate to BRC in writing its
decision to:

(i) consent to the publication or disclosure as submitted without changes; or

(ii) consent to the publication or disclosure provided that specified
information is deleted, or that publication or disclosure is delayed for a
period, not to exceed sixty (60) days, sufficient to permit Newco to file any
desire patent applications, or both; or

(iii) withhold consent to the publication or disclosure.

Any publication arising out of or relating to this Agreement shall recognise
intellectual contributions by co-authorship and/or acknowledgement, in
accordance with applicable academic norms.

10. Miscellaneous.

10.1. Independent Contractor. BRC and Newco agree that, in performing its
obligations under this Agreement, BRC shall be an independent contractor, and
that neither BRC nor any of its employees or agents shall be deemed for any
purpose to be an employee or agent of Newco and BRC shall not hold itself out as
such. Nothing in this Agreement shall be deemed to give BRC any right or power
to bind Newco to any obligation.

10.2. Governing Law; Dispute Resolution. The validity, construction and
enforceability of this Agreement shall be governed by and construed in
accordance with the laws of Hong Kong without regard to choice of law
provisions. Any dispute arising out of this Agreement shall be resolved as
provided in Clause 34.2 of the JV Agreement.

10.3 Notice. Any notice required to be given by either party to the other party
may be made (i) by hand delivery by Federal Express or comparable private
courier service to the other party’s address given herein or such other address
as may from time to time be notified for this purpose or (ii) by facsimile
transmission to a facsimile number notified in writing by the other party for
this purpose. Any properly addressed notice served by hand shall be deemed to
have been served on delivery and any notice served by facsimile transmission
shall be deemed to have been served when received, as shown by a confirmed
transmission report.

10.4 Severability. If any provision in this Agreement shall be found or be held
to be invalid or unenforceable then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if

9



--------------------------------------------------------------------------------



 



no feasible interpretation would save such provision, it shall be severed from
the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by either party. In such event, the parties shall use best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly effects the parties’ intent in entering into this
Agreement.

10.5 No Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on a party unless the same shall have been set forth in a
written document, specifically referring to this Agreement and duly signed by
the waiving party. The failure of a party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the ability of a party to enforce each and every such provision
thereafter.

10.6 Assignment. This Agreement may not be assigned without the written consent
of both of the parties to this Agreement. Any assignment not in conformance with
this Section 10.6 shall be null, void and of no legal effect. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties and their
respective permitted successors and assigns.

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
and each counterpart shall constitute an original instrument, but all such
separate counterparts shall constitute only one and the same instrument.

10.8 Force Majeure. Neither party shall be liable for any delay in performing
any of its obligations under this Agreement to the extent that such delay is
directly caused by any occurrence which is beyond the reasonable control of the
party so delaying, including, without limitation, delays arising out of acts of
God, acts or orders of any government agency or instrumentality thereof, acts of
public enemy, riots, embargoes, strikes, casualties or accidents, deliveries of
materials, transportation or shortage of cars, trucks, fuel, power, labor or
materials, interruption of or delay in transportation, unavailability of,
interruption of or delay in telecommunications, or any other causes,
circumstances or contingencies within or without the United States of America
which are beyond the reasonable control of such party and such party shall be
entitled (subject to giving the other party full particulars of the
circumstances in question and to using its best endeavours to resume full
performance without avoidable delay) to a reasonable extension of time for the
performance of such obligations. Notwithstanding the occurrence of any force
majeure event, this Agreement shall continue in full force for the remainder of
its term and any renewals thereof.

10.9 Variation. No variation or amendment to this Agreement shall be effective
unless in writing signed by authorized representatives of each of the parties.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the day and year first above written.

              TA THERAPEUTICS LIMITED   BIOTECHNOLOGY RESEARCH        
CORPORATION LIMITED
 
           
By:
/s/ Chu Ching-wu By: /s/ Roland Chin              

     Chu Ching-wu           Roland Chin

     Director           Director

11



--------------------------------------------------------------------------------



 



Schedule 10
Geron Licence Agreement

This Licence Agreement (the “Agreement”), effective 21st March, 2005, (the
“Effective Date”), is between Geron Corporation, a Delaware corporation having a
place of business at 230 Constitution Drive, Menlo Park, California 94025
(“Geron”) and TA Therapeutics Limited, a Hong Kong limited company whose
registered office is at The Hong Kong University of Science and Technology,
Clear Water Bay, Kowloon, Hong Kong (“Newco”).

RECITALS

WHEREAS, Geron owns or controls certain natural materials, and substances
derived therefrom, demonstrating telomerase activation properties in skin and
other cells, as well as trade secrets and other Intellectual Property related to
such natural materials and substances or related to telomerase activation;

WHEREAS, Geron and Biotechnology Research Corporation Limited (“BRC”) have
formed Newco to develop telomerase activation for human therapeutic
applications, pursuant to a Joint Venture Agreement dated March 1, 2005 (the “JV
Agreement”);

WHEREAS, under the JV Agreement Geron agrees to enter into this Agreement to
grant to Newco licences in respect of the Geron Intellectual Property described
above including, without limitation, the Geron Background IP and the Geron
Existing IP;

NOW, THEREFORE, Geron and Newco agree as follows:

AGREEMENT

1. Definitions.

As used throughout this Agreement, the following terms shall have the meanings
set forth below. Capitalized terms not defined in this Agreement shall have the
meanings set forth in the JV Agreement.

1.1. “Derivative Compound” means any molecule or substance derived by or on
behalf of Newco from any Existing Compound, including, without limitation, any
modification, purification, analog, or synthetic reproduction of any Existing
Compound.

1.2. “Existing Compound” shall have the meaning set forth in the JV Agreement.

1.3. “Field of Use” shall have the meaning set forth in the JV Agreement.

1.4. “Geron Background IP” shall have the meaning set forth in the JV Agreement.

 



--------------------------------------------------------------------------------



 



1.5. “Geron Existing IP” shall have the meaning set forth in the JV Agreement.
Geron Existing IP includes, without limitation, the Existing IP set forth in
Exhibit A to this Agreement.

1.6. “Geron Trade Secrets” means any and all information provided by Geron to
Newco hereunder which, at the time of disclosure, qualifies as a trade secret
within the meaning of the Uniform Trade Secrets Act, including, without
limitation, information regarding the identity, source, structure and
composition of any Existing Compound.

1.7. “Human Therapeutics” shall have the meaning set forth in the JV Agreement.

1.8. “Licensed Products” means any and all products within the Field of Use that
(a) contain or incorporate any Existing Compound or Derivative Compound, (b) are
created, developed, or result from the use of any Existing Compound or
Derivative Compound, or further purification thereof, or from the use of any
Geron Trade Secret or (c) would, but for the rights granted hereunder, infringe
one or more Valid Claims of any Geron Existing IP or Geron Background IP.

1.9. “Territory” means the entire world.

1.10. “Valid Claim” means an unexpired claim in a pending patent application or
in a granted or issued patent which has not been revoked, abandoned, disclaimed
or withdrawn, or held unenforceable, unpatentable or invalid by a court of
competent jurisdiction, or unappealable or unappealed within the time allowed
for appeal; and which has not been rendered unenforceable.

2. Grant of Licence.



  2.1.   Geron Existing IP. Geron hereby grants, and procures that the
Affiliated Companies Controlled by Geron shall grant, to Newco, on the terms and
conditions of this Agreement, a fully paid-up exclusive licence in respect of
the Geron Existing IP, throughout the Territory and in the Field of Use, to
develop, make, have made, use, sell or have sold, commercialise or otherwise
exploit the Licensed Products. Newco shall have the right to grant sublicences
under the licence granted in this Section 2.1, provided that Newco shall remain
responsible for the compliance by the sublicencee with all applicable terms of
this Agreement.     2.2.   Geron Background IP. Geron hereby grants, and
procures that the Affiliated Companies Controlled by Geron shall grant, to
Newco, on the terms and conditions of this Agreement, a fully paid-up
non-exclusive licence in respect of the Geron Background IP, throughout the
Territory and in the Field of Use, for use only in connection with Newco’s
exercise of the licence granted under Section 2.1 to develop, make, have made,
use, sell or have sold, commercialise or otherwise exploit the Licensed Products
in the Field of Use. Newco shall have the right to grant sublicences under the
licence granted in this Section 2.2 but only to sublicencees under the licence
granted in Section 2.1 and for use only in connection with such sublicencee’s
exercise of the sublicence to develop, make,

Page 2



--------------------------------------------------------------------------------



 



      have made, use, sell or have sold Licensed Products in the Field of Use,
provided that Newco shall remain responsible for the compliance by the
sublicencee with all applicable terms of this Agreement.     2.3   Associated
Obligations. The licenses granted under Sections 2.1 and 2.2, and any
sublicenses granted thereunder, are subject to the terms and conditions of any
licence agreements under which the licensor holds the Geron Existing IP or Geron
Background IP in question, to the extent such terms and conditions apply to such
licences or sublicences, including without limitation any applicable royalty,
reporting, and indemnification provisions. Geron has provided to Newco copies of
the licence agreements applicable to the Geron Existing IP, and upon Newco’s
request will provide copies of any license agreements applicable to any Geron
Background IP that Geron or Newco identifies is being used by Newco.

3. Patent Prosecution and Defense. Geron shall have the sole right to control
the preparation, filing, prosecution and maintenance of the Geron Existing IP
and the Geron Background IP and other legal proceedings relating thereto, at
Geron’s expense and in Geron’s sole discretion, provided that Geron will
consider in good faith Newco’s interests in making any decision with respect to
Geron Existing IP that materially affects Newco’s interests.

4. Use of Name and Logo. If and to the extent that any Licensed Products
marketed by Newco and its permitted sublicencees have been developed using
Intellectual Property of Geron, such products will indicate that they are
marketed under licence from Geron. In such cases, product packaging and
marketing materials will be submitted to Geron for review and approval (which
approval will not be unreasonably withheld or delayed) with respect to use of
the Geron name and logo, at least thirty (30) days prior to use or dissemination
by Newco. Geron shall be deemed to have approved the use of the Geron name and
logo in respect of the submitted product packaging and marketing materials,
unless Newco receives written notice from Geron within 14 days of Newco’s
submission rejecting such use of the Geron name and logo by Newco. Any other use
of the name “Geron” or the Geron logo, or the name of any Geron employee, will
require Geron’s written agreement.

5. Compliance with Law; Government Approvals. In its development and marketing
of Licensed Products and its other activities under this Agreement, Newco shall
comply in all respects with all applicable laws and regulations. Newco shall
obtain all governmental approvals necessary for the research, development,
testing, production, distribution, sale, and use of Licensed Products in the
Field of Use.

6. Confidentiality.

6.1. Confidential Information. “Confidential Information” means all non-public
and/or proprietary information owned or possessed by the disclosing party and
specifically designated as such. Confidential Information includes, without
limitation, any methods, techniques and processes, and technical and scientific

Page 3



--------------------------------------------------------------------------------



 



data, unpublished findings, biological material, know-how, specifications,
patent applications, algorithms, programs, designs, drawings, and formulae, and
engineering, manufacturing, marketing, development, sales, research, operations,
financial and business plans and data disclosed by a party to the other party
hereunder. Confidential Information of Geron includes, without limitation, Geron
Trade Secrets. Each party shall ensure that written confidential information is
marked “confidential” or with a comparable marking and that confidential
information not disclosed in writing is reduced to writing and marked as
“confidential” or with a comparable marking within thirty (30) days of
disclosure, provided that information (other than scientific know-how and
scientific techniques) exchanged by the parties hereunder or otherwise that
relates to the business or operations of Newco shall be treated as confidential
whether or not so marked.

6.2. Confidentiality Obligations. In the course of this Agreement, either or
both of the parties may disclose Confidential Information to the other. Except
as expressly set forth in this Agreement, during the Term of this Agreement or a
period of four (4) years from receipt thereof, whichever is longer, the
recipient of the Confidential Information will use such information only for
purposes of performing its obligations and/or exercising its rights under this
Agreement, and will not disclose such information except to its employees and
consultants and, in the case of Newco, permitted sublicencees, for those
purposes. Each of the parties will ensure that its employees, consultants or
permitted sublicencees who receive access to the other party’s Confidential
Information are legally obligated to maintain the confidentiality of such
Confidential Information, and such party shall be responsible for the compliance
of its employees, consultants or permitted sublicencees. Each party represents
to the other that the terms of this Section 6 do not conflict with any of the
representing party’s obligations to any other person or entity. For the
avoidance of doubt, this Section 6 shall not affect or limit Newco’s right to
fully exercise or use the licences granted under this Agreement according to the
terms of such licenses.

6.3. Exceptions to Confidentiality. The restrictions on use and disclosure of
Confidential Information shall not apply to information to the extent any of the
following is true:



  (a)   the information is now, or hereafter becomes, through no act or failure
to act on the part of the recipient, generally known or available to the public;
    (b)   the information is known by the recipient or is already in the
possession of the recipient before it receives the information from the
disclosing party;     (c)   the information is furnished to the recipient by a
third party who did not acquire the information directly or indirectly from the
disclosing party under an obligation of confidentiality to the

Page 4



--------------------------------------------------------------------------------



 



      disclosing party or otherwise under circumstances in which such third
party did not have the legal right to acquire and furnish to the recipient the
information in question;     (d)   the information is independently developed by
the recipient without use or knowledge of the Confidential Information;    
(e)   the information is required by law or by order of any court or
governmental authority to be disclosed by the recipient. In the event of such
compulsory disclosure, however, the recipient shall use reasonable efforts to
give the disclosing party sufficient advance written notice to enable it to seek
a protective order or other remedy to protect such Confidential Information. The
recipient shall use reasonable efforts to disclose only the minimum Confidential
Information required to be disclosed, whether or not a protective order or other
remedy is in place;     (f)   the information is made available by the
disclosing party to a third party without similar restrictions; or     (g)   the
information (i) does not relate to the business or operations of Newco or is
scientific know-how or scientific techniques and (ii) is not disclosed in
writing or reduced to writing and marked as “confidential” or with a comparable
marking within thirty (30) days of disclosure.

7. Term and Termination.

7.1. Term. The term of this Agreement shall begin on the Effective Date and
expire when all Valid Claims under the Geron Existing IP and the Geron
Background IP have expired in every country and jurisdiction in the Territory.
In any country or jurisdiction which does not have any Valid Claims under the
Geron Existing IP or the Geron Background IP, Newco shall be entitled to fully
exploit the Geron Existing IP and the Geron Background IP in such country or
jurisdiction without any restriction or payment of royalties in any form arising
under this Agreement.

7.2. Termination. This Agreement may be terminated:



  (a)   by Geron upon sixty (60) days written notice to Newco for Newco’s
material breach of this Agreement, unless such breach is cured to Geron’s
reasonable satisfaction within said sixty (60) day period; or     (b)   by Newco
upon sixty (60) days written notice to Geron for Geron’s material breach of this
Agreement or Geron’s breach of the JV Agreement, unless such breach is cured to
Newco’s reasonable satisfaction within said sixty (60) day period; or

Page 5



--------------------------------------------------------------------------------



 



  (c)   by either party upon written notice to the other party if the other
party files a voluntary petition in bankruptcy (or similar proceedings) or an
involuntary petition (or similar proceedings) is filed against it and not
dismissed within sixty (60) days of filing.

In addition, this Agreement shall automatically and immediately terminate as
provided in Clause 13.1.1 of the JV Agreement if Newco is placed in winding up
pursuant to the provisions of Clause 11 or 12 of the JV Agreement or otherwise.

7.3. Effect of Termination.

7.3.1. Termination of this Agreement shall not release either party from any
obligation accrued prior to such termination.

7.3.2. Effective upon termination of this Agreement for any reason, the licence
rights granted to Newco under this Agreement and all sublicences under such
licence rights shall terminate.

7.3.3. Survival. Articles 1, 4, 5, 6 and 9 and Sections 7.3 and 10 hereof shall
survive expiration or termination of this Agreement for any reason.

8. Notices.

Any notice required to be given by a party to the other party may be made (i) by
hand delivery by Federal Express or comparable private courier service to the
other party’s address given herein or such other address as may from time to
time be notified for this purpose or (ii) by facsimile transmission to a
facsimile number notified in writing by the other party for this purpose. Any
properly addressed notice served by hand shall be deemed to have been served on
delivery and any notice served by facsimile transmission shall be deemed to have
been served when received, as shown by a confirmed transmission report.

9. Representations and Warranties; Indemnification.

9.1. Geron’s Representations and Warranties. Geron affirmatively represents and
warrants, to and for the benefit of Newco, that the following statements are
true and accurate in all respects as of the Effective Date:

9.1.1. Geron has all necessary rights, powers and authority to enter into this
Agreement, including without limitation the right to grant the licences or
sublicences (as the case may be) contained herein;

9.1.2. Geron’s performance under this Agreement, including without limitation
the grant of the licences contained herein, does not conflict with or create a
breach or a default of any law, order of a court, governmental agency, contract,
or other obligation with any third party;

Page 6



--------------------------------------------------------------------------------



 



9.1.3. to the best of Geron’s knowledge and belief, neither the Geron Existing
IP nor the Geron Background IP is subject to any liens or similar encumbrances
and no party holds a valid security interest in any of the Geron Existing IP or
the Geron Background IP; and

9.1.4. there are no other licences or assignments granted by Geron or any
Affiliated Company Controlled by Geron in effect in respect of the Geron
Existing IP in the Field of Use..

9.2. Geron’s Disclaimers. Geron expressly disclaims and does not represent,
warrant or otherwise guarantee Newco that:

9.2.1. any Intellectual Property licensed hereunder will not be held invalid or
unenforceable or that they will be of any particular scope;

9.2.2. anything made, used, or disposed of under any license granted in this
Agreement is or will be free from infringement of patents, copyrights, and other
rights of third parties;

9.2.3. actions or suits against third parties for infringement of any
Intellectual Property licensed hereunder which may be filed by Geron will be
brought or prosecuted; or

9.2.4. by implication, estoppel, or otherwise any licenses or rights under
patents or other rights of Geron or third parties other than expressly provided
herein are granted to Newco. EXCEPT AS EXPRESSLY SET FORTH HEREIN, GERON MAKES
NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE INTELLECTUAL PROPERTY
LICENSED HEREUNDER, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR THAT INTELLECTUAL PROPERTY LICENSED HEREUNDER DOES NOT
INFRINGE ANY PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

9.3. Newco’s Representations and Warranties. Newco affirmatively represents and
warrants to and for the benefit of Geron that the following statements are true
and accurate in all respects as of the Effective Date:

9.3.1. Newco has all necessary rights, powers and authority to enter into this
Agreement.

9.3.2. Newco’s performance under this Agreement does not conflict with or create
a breach or a default of any law, order or a court or governmental agency,
contract, or other obligation with any third party.

9.4. Geron’s Indemnification. Geron shall indemnify and hold harmless Newco and
its directors, officers and employees (collectively the “Newco Indemnified
Parties”) harmless against any and all liability, loss, damage, claim or
expense,

Page 7



--------------------------------------------------------------------------------



 



including reasonable attorney’s fees and costs (collectively the “Indemnified
Losses”) arising out of or in connection with any breach by Geron of any
representations and warranties made by Geron in this Section 9.

9.5. Newco’s Indemnification. Newco agrees that it shall indemnify and hold
harmless Geron and its directors, officers and employees (collectively the
“Geron Indemnified Parties”) harmless against any and all Indemnified Losses
arising out of or in connection with any breach by Newco of any representations
or warranties made by Newco in this Section 9 and any and all Indemnified Losses
resulting from any use by Newco or Newco’s employees or sublicencees or
customers of the Licensed Products, Existing Compounds and Derivative Compounds;
provided, however, that Newco’s obligation to indemnify shall not apply to the
extent that the Indemnified Losses result from, (i) the gross negligence or
willful misconduct of a Geron Indemnified Party, or (ii) breach by Geron of any
term of this Agreement. Subject to the other provisions of this Section 9.5,
Newco’s indemnification obligation includes, but is not limited to,
indemnification for any product liability claims against the Licensed Products.

9.6. Indemnity Procedures. Promptly after becoming aware of a claim, the
indemnified party shall provide written notice to the indemnifying party. Delay
in providing such notice shall relieve the indemnifying party of its obligations
only if the indemnifying party’s ability to defend against such claim is thereby
materially impaired. The indemnifying party shall have the right to assume and
control the defense of the claim at its own expense. The indemnified party shall
have the right to participate in, but not to control, such defense at its own
expense. If the indemnifying party does not assume the defense of the claim, the
indemnified party may defend the claim at the indemnifying party’s expense. The
indemnified party shall not settle or compromise the claim without the prior
written consent of the indemnifying party, and the indemnifying party shall not
settle or compromise the claim in any manner which would have an adverse effect
on the indemnified party without the consent of the indemnified party. No
consent required hereunder shall be unreasonably withheld or delayed. The
indemnified party shall reasonably cooperate with the indemnifying party and
shall make available to the indemnifying party all pertinent information
available to the indemnified party, all at its own expense.

9.7. Insurance. Newco shall, at its sole cost and expense, insure its activities
under this Agreement, and obtain and keep in force liability insurance in such
amounts as may be customary in the industry. Such insurance coverage shall not
in any way limit the liability of Newco. From and after the time Newco first
uses a Licensed Product to treat a human being (whether in a research or a
commercial setting), the Geron Indemnified Parties shall be endorsed as
additional named insureds under the coverage referred to above. Upon request by
Geron not more than once annually, Newco shall furnish Geron with certificates
of insurance showing compliance with all requirements. Newco shall be
responsible for ensuring that its permitted sublicencees obtain and maintain in
force insurance in amounts equivalent to those required of Newco hereunder.

Page 8



--------------------------------------------------------------------------------



 



10. Newco Inventions.

Nothing in this Agreement shall give Geron any ownership or licence rights or
any obligations with respect to new inventions made by or on behalf of Newco,
including without limitation inventions that represent improvements to the Geron
Existing IP and/or the Geron Background IP. Geron acknowledges and agrees that,
as provided in the JV Agreement and subject to the rights of third parties,
Newco will own all Collaboration Inventions (as that term is defined in the JV
Agreement) generated by or on behalf of Newco, its employees, secondees and
contractors and sub-contractors in the course of carrying out Newco’s business,
including without limitation Collaboration Inventions that represent
improvements to the Geron Existing IP and/or the Geron Background IP.

11. Miscellaneous.

11.1. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of Hong Kong without regard to its rules regarding
conflict of laws.

11.2. Consistency with JV Agreement. The provisions of this Agreement are
intended to be consistent with the provisions of the JV Agreement. In the event
of any conflict or inconsistency between this Agreement and the JV Agreement,
the provisions of the JV Agreement shall prevail and each party shall take all
such further steps as may be necessary or requisite to ensure that the
provisions of the JV Agreement shall prevail.

11.3. Severability; Waiver. In the event that any provision(s) of this Agreement
is determined to be invalid or unenforceable, the remainder of the Agreement
shall remain in full force and effect. The failure of a party to enforce any
provision shall not be a waiver of the right to thereafter enforce that
provision or any other provision or right.

11.4. Assignment. This Agreement shall not be assigned by either party without
the prior written consent of the other party, except as part of a sale or
transfer, by way of merger or otherwise, of all or substantially all of the
business assets of such party (or, if such party is organized in divisions or
other distinct business units, all of the business assets of a division or unit
engaged in activities in the Field of Use), and provided further that the
assignee agrees to be bound in writing by all the terms of this Agreement in
place of the assignor and the assignor agrees to remain responsible for the
obligations of the assignee pursuant to the terms set forth herein.

11.5. Binding Upon Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of successors in interest and assigns of Geron and
Newco subject to the limitations on assignment.

11.6. Counterparts. This Agreement may be fully executed in two (2) original
counterparts, each of which shall be deemed an original.

Page 9



--------------------------------------------------------------------------------



 



11.7. Entire Agreement. This Agreement and the JV Agreement constitute the
entire agreement between the parties, both oral and written, with respect to the
subject matter hereof. No amendment hereto shall be effective unless made in
writing and executed by duly authorized representatives of Geron and Newco.

IN WITNESS THEREOF, Geron and Newco have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first written
above.

              GERON CORPORATION   TA THERAPEUTICS LIMITED
 
           
By:
  /s/ David L. Greenwood   By:   /s/ Chu Ching-wu              

  David L. Greenwood       Chu Ching-wu

  Executive Vice President and       Director

  Chief Financial Officer        

Page 10



--------------------------------------------------------------------------------



 



Exhibit A

Geron Existing IP

PCT Applications (U.S. and Overseas)

                Title     Number    
Compositions and Methods for Increasing Telomerase Activity
    PCT/US04/20277    
Compositions and Methods for Skin Conditioning
    PCT/US04/20338    
Formulations Containing Astragalus Extracts and Uses Thereof
    PCT/US04/20363    

U.S. Patents

                    Title     Number    
Method for Screening for Agents Which Increase Telomerase Activity in a Cell
      5,830,644      
Methods for Measuring Telomere Length
      5,741,677      
Methods for Measuring Telomere Length
      5,834,193      
Methods for Screening for Agents which Modulate Telomere Length
      5,686,245      
Methods of Screening for Compounds that Derepress or Increase Telomerase
Activity
      6,007,989      
Telomerase Activity Assays
      5,629,154      
Telomerase Activity Assays
      5,804,380      
Telomerase Activity Assays
      5,837,453      
Telomerase Activity Assays
      5,863,726      
Telomerase Activity Assays
      5,891,639      
Therapy and Diagnosis of Conditions Related to Telomere Length and/or Telomerase
Activity
      5,707,795      

Overseas Patents and Applications

                      Jurisdiction     Title     Number    
Australia
    Human Telomerase Catalytic Subunit: Diagnosis     65518/01    

Page 11

 



--------------------------------------------------------------------------------



 



                              Jurisdiction     Title     Number                
     

    and Therapeutic Methods                                
Brazil
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods     PI9712254-8                      
Canada
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods       2,267,664                        
China
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods       97180256.4                        
Hong Kong
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods       01107160.8                        
Korea
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods       1019997002838                      
 
Norway
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods       19991588                        
Singapore
    Human Telomerase Catalytic Subunit:              
 
    Diagnosis and Therapeutic Methods       94355                        
Australia
    Methods for Measuring Telomere Length       697882                        
Canada
    Methods for Measuring Telomere Length       2,196,898                      
 
Hong Kong
    Methods for Measuring Telomere Length       98112560.8                      
 
Japan
    Methods for Measuring Telomere Length       9-502170                        
Mexico
    Methods for Measuring Telomere Length       201219                        
Australia
    Telomerase Activity Assays       682082                        
Australia
    Telomerase Activity Assays       723767                        
Austria
    Telomerase Activity Assays       0728207                        
Belgium
    Telomerase Activity Assays       0728207                        
Canada
    Telomerase Activity Assays       2,173,872                        
Denmark
    Telomerase Activity Assays       0728207                        
Europe
    Telomerase Activity Assays       0728207                        
France
    Telomerase Activity Assays       0728207                        
Germany
    Telomerase Activity Assays       69424797.9                      

Page 12



--------------------------------------------------------------------------------



 



                              Jurisdiction     Title     Number                
     
Greece
    Telomerase Activity Assays       3034249                        
Hong Kong
    Telomerase Activity Assays       1011384                        
Ireland
    Telomerase Activity Assays       0728207                        
Italy
    Telomerase Activity Assays       0728207                        
Japan
    Telomerase Activity Assays       2875394                        
Luxembourg
    Telomerase Activity Assays       0728207                        
Monaco
    Telomerase Activity Assays       0728207                        
Netherlands
    Telomerase Activity Assays       0610260                        
Portugal
    Telomerase Activity Assays       0728207                        
Spain
    Telomerase Activity Assays       2147602                        
Sweden
    Telomerase Activity Assays       0728207                        
Switzerland
    Telomerase Activity Assays       0728207                        
United Kingdom
    Telomerase Activity Assays       0728207                      

Page 13

 



--------------------------------------------------------------------------------



 



Schedule 10-A
Amendment to Geron Licence Agreement
(Pursuant to Clause 12)

This Amendment to Licence Agreement (the “Agreement”), effective ___, 2005 (the
“Effective Date”), is between Geron Corporation, a Delaware corporation having a
place of business at 230 Constitution Drive, Menlo Park, California 94025
(“Geron”) and TA Therapeutics Limited, a Hong Kong limited company whose
registered office is at The Hong Kong University of Science and Technology,
Clear Water Bay, Kowloon, Hong Kong (“Newco”).

RECITALS

WHEREAS, Geron and Biotechnology Research Corporation Limited formed Newco to
develop telomerase activation for human therapeutic applications, pursuant to a
Joint Venture Agreement dated March 1, 2005 (the “JV Agreement”);

WHEREAS, pursuant to the JV Agreement Geron and Newco entered into a Licence
Agreement dated as of March 21, 2005 (the “Licence Agreement”);

WHEREAS, pursuant to Clause 12.3.1 of the JV Agreement, Geron and Newco now wish
to amend the Licence Agreement;

NOW, THEREFORE, Geron and Newco agree as follows:

1. The definition of “Territory” in Section 1.9 of the Licence Agreement is
amended to read as follows:



  1.9   “Territory” means means the People’s Republic of China, Hong Kong,
Macau, India, Indonesia, Cambodia, Korea, Laos, Malaysia, Burma, the
Philippines, Singapore, Taiwan, Thailand and Vietnam.

2. Section 1 of the Licence Agreement is amended to add the following new
definitions as Sections 1.11, 1.12 and 1.13:



  1.11   “Net Sales Revenues” means any and all gross revenues, other than Net
Sublicence Revenues, received by Newco on account of the sale or transfer of
Licensed Products by Newco, less amounts actually paid or payable by Newco with
respect to: (a) any applicable sales and value added taxes and any
government-imposed duties (excluding income taxes or franchise taxes), (b) trade
or cash discounts and rebates, and (c) shipping, insurance and freight costs (to
the extent reflected in the relevant invoice).     1.12   “Net Sublicence
Revenues” means any and all gross revenues, other than Net Sales Revenues,
received by Newco for or on account of the grant of a sublicence of any of the
rights granted under the Licence Agreement, less:

Page 1



--------------------------------------------------------------------------------



 



      any applicable sales and value added taxes and any government-imposed
duties (excluding income taxes). Net Sublicence Revenues include, without
limitation, upfront fees or equity, milestone payments, annual licence fees,
success fees, share of profits, and royalty payments, but exclude payment by a
third party of Newco’s expenses for research employees and laboratory supplies
and equipment directly related to research and development of Licensed Products.
    1.13   “Newco Revenues” means Net Sales Revenues and Net Sublicence
Revenues.

3. Section 7.2 of the Licence Agreement is deleted in its entirety and replaced
by the following new Section 7.2:

7.2 Termination. This Agreement may be terminated:



  (a)   by Geron upon sixty (60) days written notice to Newco for Newco’s breach
of this Agreement, unless such breach is cured to Geron’s reasonable
satisfaction within said sixty (60) day period, or     (b)   by Newco upon sixty
(60) days written notice to Geron for Geron’s breach of this Agreement, unless
such breach is cured to Newco’s reasonable satisfaction within said sixty
(60) day period, or     (c)   by either party upon written notice to the other
party if the other party files a voluntary petition in bankruptcy or an
involuntary petition is filed against it and not dismissed within sixty
(60) days of filing.

4. A new Section 12 is added at the end of the Licence Agreement, reading as
follows:



  12.   Diligence, Reports and Publications.        12.1 Diligence. Within
thirty (30) days of the effective date of this Amendment to the Licence
Agreement, Newco will deliver to Geron a development plan (the “Development
Plan”) that will include Newco’s research and development and commercialization
work plans for the development and commercialization of Licensed Products and a
description of proposed Licensed Products. Newco may make reasonable amendments
to the Development Plan from time to time to reflect the results of its
development work, provided that the amended Development Plan continues to
include all the elements described in the previous sentence and that Newco
provides Geron promptly with a copy of any amended Development Plan. Newco will
diligently pursue the development and commercialization of Licensed Products in
the Field of Use as set forth in and in accordance with the timeline in the
then-current Development Plan. Newco’s noncompliance in a material respect with
the

Page 2



--------------------------------------------------------------------------------



 



      Development Plan shall be deemed a material breach of the Licence
Agreement, provided that failure to achieve an objective by a deadline for
reasons beyond Newco’s control and in spite of Newco’s diligent efforts shall
not be deemed a material breach. For purposes of this provision, if Newco’s
noncompliance with the Development Plan consists of a failure to take an action
or achieve an objective by a deadline, Newco may cure such noncompliance by
taking such action or achieving such objective within the 60-day notice period.
       12.2 Development Reports. On each anniversary of the effective date of
this Amendment to the Licence Agreement, Newco will provide Geron with an annual
progress report summarizing its activities under the Development Plan, its
progress in bringing Licensed Products to market and accomplishing the
Development Plan, and any departures or anticipated departures from the
Development Plan.

5. A new Section 13 is added at the end of the Licence Agreement, to read as
follows:

     13. Royalties and Revenue Sharing.



     13.1 Newco shall pay to Geron a royalty equal to * percent (*%) of Newco
Revenues generated after the date of this Agreement. If Newco receives Newco
Revenues in the form of non-cash consideration (other than equity securities of
a third party) for any Licensed Product sold or otherwise transferred to an
independent third party hereunder, Newco will pay Geron the royalty computed in
accordance with the previous sentence, based upon the fair market value of such
non-cash consideration on the date of its receipt by Newco. If Newco receives
Newco Revenues in the form of equity securities of a third party, Newco will
transfer to Geron * percent (*%) of the number of shares of such equity
securities. Notwithstanding the foregoing, Geron shall not be entitled to any
royalties on either (a) Net Sales Revenues for any Licensed Products that are
made, used, and sold in a country or jurisdiction in which (i) there has never
been any Valid Claims under the Geron Existing IP and any applicable Geron
Background IP, or (ii) in which all Valid Claims under the Geron Existing IP and
any applicable Geron Background IP have expired, or (b) Net Sublicence Revenues
in respect of any such country or jurisdiction.         Newco shall pay to Geron
the royalties specified in Section 13.1 on a quarterly basis within 60 days
after the end of each calendar quarter. With each payment Newco shall provide
Geron with a written report that includes, for each calendar quarter, on a
product-by-product and country-by-country basis: (i) the identity and quantity
of Licensed Products sold by



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 3



--------------------------------------------------------------------------------



 



      Newco or its sublicensees; (ii) the identity of the countries in which
such sales have been made; (iii) the gross and Net Sales Revenues from such
sales; and (iv) the gross and Net Sublicence Revenues received by Newco, on a
sublicence-by-sublicence basis. After the first such report of sales with
respect to any country, the reports shall include that country whether or not
Newco or its sublicensees have engaged in any sales in that country during said
quarter. Newco shall provide a copy of its audited financial statements for each
relevant financial year to Geron as soon as practicable after they are prepared
together with a written statement from a director or officer of Newco certifying
the amount of the royalties payable to Geron in respect of such financial year.
Any discrepancy as to the amount of royalties payable as shown by the audited
financial statements for the relevant financial year shall be promptly
corrected, within five (5) Business Days after such audited financial statements
are made available to Newco, by payment or refund by either Geron or BRC (as
appropriate) of the difference in the amount of royalties payable, together with
the accrued interest. All payments of royalties by Newco to Geron hereunder
shall be made in US$, without any set-off, deduction or withholding of any kind.
If Newco is overdue with any payment of royalties to Geron hereunder, then Newco
shall be liable to pay interest on the overdue amount at an annual rate of 3%
above the prevailing prime lending rate of The Hongkong and Shanghai Banking
Corporation Limited, which interest shall accrue on a daily basis from the due
date for payment until Geron has received payment of all outstanding sums in
full.        13.2 Payments Generally. All payments shall be made in U.S. dollars
by wire transfer to the account designated by Geron to Newco in writing from
time to time and shall be considered received on the date such funds actually
are received in the account. Newco shall be solely responsible for any and all
payments due from its sublicensees.        13.3 Non-U.S. Sales – Conversion and
Withholding.        (a) Royalties shall be calculated in the currency in which
they are received by Newco, and converted into U.S. dollars and paid in U.S.
dollars on the basis of the average of the closing spot selling exchange rates
on the last Business Day of the calendar quarter as reported by the Wall Street
Journal. If the Wall Street Journal ceases to publish currency exchange rates,
the parties shall agree to an alternate reference.        (b) If Newco or any
other person is required by any law or regulation to make any deduction or
withholding (on account of tax or otherwise) from any payment, Newco shall, or
(as the case may be) shall procure that its sublicensee or such other person
shall, together with such payment, pay such additional amount as will ensure
that Geron receives (free and clear of any tax or other deductions or
withholdings) the full amount which it would have received if no such deduction
or withholding had been

Page 4



--------------------------------------------------------------------------------



 



     required. Newco shall forward to Geron with its royalty report copies of
official receipts or other evidence showing that the full amount of any such
deduction or withholding has been paid over to the relevant taxation or other
authority.        13.4 Records and Audit. Newco shall keep proper and adequate
records and accounts of Net Sales Revenues and Net Sublicence Revenues in
sufficient detail to enable the amounts payable to Geron under this Section 13
to be reasonably determined. Newco shall require its sublicensees to keep such
records as required by this Section 13.4 and shall be solely responsible to
Geron for such sublicensees’ compliance with this Section 13.4. Upon reasonable
notice to Newco, Geron shall have the right to have an independent certified
public accountant, selected by Geron and reasonably acceptable to Newco, and
under an appropriate obligation of confidentiality, audit Newco’s and Newco’s
sublicensees’ records pertaining to Licensed Products during normal business
hours to verify the amounts payable pursuant to this Agreement; provided,
however, that such audit: (i) shall not take place more frequently than once a
year; and (ii) shall not cover such records for more than the preceding five
(5) years. Such audit shall be at Geron’s expense unless Newco has paid Geron
less than ninety percent (90%) of the amount determined to be due for any full
calendar year, in which case Newco shall reimburse Geron for all expenses
related to such audit. Any discrepancy between the amount of royalties payable
as shown by the results of such audit and the amount of royalties actually paid
shall be promptly corrected, within ten (10) Business Days after the results of
such audit are made available to Newco, by payment or refund, by either Geron or
Newco (as appropriate) of the difference in the amount of royalties payable,
together with accrued interest. Newco shall (and shall require its sublicensees
to) preserve and maintain all such records and accounts required for audit for a
period of at least five (5) years after the quarter to which such records and
accounts apply.

6. In all other respects, the Licence Agreement remains unchanged and in full
force and effect.

IN WITNESS THEREOF, Geron and Newco have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first written
above.

                      GERON CORPORATION   TA THERAPEUTICS LIMITED
 
                   
By:
      By:            

                   

Page 5



--------------------------------------------------------------------------------



 



Schedule 11
Geron Services Agreement

This Services Agreement (the “Agreement”), effective 21st March, 2005, (the
“Effective Date”), is between Geron Corporation, a Delaware corporation having a
place of business at 230 Constitution Drive, Menlo Park, California 94025
(“Geron”) and TA Therapeutics Limited, a Hong Kong limited company whose
registered office is at The Hong Kong University of Science and Technology,
Clear Water Bay, Kowloon, Hong Kong (“Newco”).

RECITALS

WHEREAS, Geron and Biotechnology Research Corporation Limited (“BRC”) have
formed Newco to develop telomerase activation for human therapeutic
applications, pursuant to a Joint Venture Agreement dated March 1, 2005 (the “JV
Agreement”);

WHEREAS, under the JV Agreement Geron agrees to enter into this Agreement to
perform certain services for Newco;

NOW, THEREFORE, Geron and Newco agree as follows:

AGREEMENT

1. Definitions.

Capitalized terms not defined in this Agreement shall have the meanings set
forth in the JV Agreement.

2. Services.

2.1. Business Services. From time to time Newco and Geron may agree on certain
business, administrative, management or professional services (“Business
Services”) that Geron will perform or cause to be performed for Newco in
accordance with the Operations Plan. The scope, period of performance, expected
cost, and other terms and conditions for such Business Services, as agreed upon
by Newco and Geron, will be set forth in a Business Services Addendum to this
Agreement, signed by both parties. The parties contemplate that a separate
Business Services Addendum will typically be executed for each distinct category
of Business Services.

2.2. Scientific Services. From time to time Newco and Geron may agree on certain
scientific research and development work (“Scientific Services”) that Geron will
perform or cause to be performed for Newco in accordance with the Operations
Plan. The scope, period of performance, expected cost, and other terms and
conditions for such Scientific Services, as agreed upon by Newco and

1



--------------------------------------------------------------------------------



 



Geron, will be set forth in a Scientific Services Addendum to this Agreement,
signed by both parties. The parties contemplate that a separate Scientific
Services Addendum will typically be executed for each distinct research and
development project.

2.3. Performance of Services. Geron will perform all Business Services and
Scientific Services (collectively, “Services”) in accordance with this Agreement
and each applicable Business Services Addendum or Scientific Services Addendum
(each an “Addendum” and collectively “Addenda”). Geron warrants that the
Services shall be provided with reasonable skill and care and the same degree of
care and diligence that Geron uses for similar activities on its own behalf and
shall conform to standards generally observed in the biotechnology industry for
similar services and Geron will use commercially reasonable efforts to provide
the Services in a timely manner.

2.4. Personnel. Geron will use qualified and experienced personnel with the
necessary skills and expertise to perform all Services to be performed under
this Agreement.

2.5. Third Party Contractors. Geron may engage qualified third-party
contractors, consultants or service providers to perform, or assist Geron in
performing, the Services, but only if and to the extent specifically authorized
by the applicable Addendum. Geron will remain responsible for the due
performance of the Services.

3. Payment for Services.

3.1. Direct Cost Reimbursement. In consideration for the Services, Newco will
pay Geron the Direct Cost (as defined in Section 3.2 below) of the Services
provided, up to the monetary limit specified in the applicable Addendum. Geron
shall not exceed, and Newco shall have no obligation to pay any amounts in
excess of any monetary limit stated in the applicable Addendum unless approved
in writing in advance by Newco.

3.2. Definition of Direct Costs. The “Direct Cost” of Services shall mean the
sum of the following:

     (a) Salaries and wages of Geron’s employees employed in the performance of
the Services. Labor charges will be based on time sheets approved by the
respective employee’s supervisor or such other method as is appropriate for the
type of service provided and customarily used by Geron;

     (b) Geron’s actual cost of employee benefits for such employees (calculated
on a pro rata basis by reference to the actual time they are employed in the
performance of the Services);

2



--------------------------------------------------------------------------------



 



     (c) Geron’s actual cost for third-party contractors, consultants and
service providers authorized pursuant to Section 2.5;

     (d) Geron’s actual cost for supplies purchased for use in the performance
of the Services;

     (e) A percentage of Geron’s actual cost for common supplies, calculated
based on the allocation method used by Geron for such supplies for government
grants;

     (f) Geron’s actual cost for equipment purchased which is substantially
dedicated for use in performance of the Services and specifically authorized in
the applicable Addendum, and for maintenance of such equipment;

     (g) Geron’s reasonable travel and related expenses incurred in connection
with the performance of the Services by employees whose salaries and wages are
chargeable under sub-section (a) above who have been reimbursed under Geron’s
usual practice and in accordance with Geron’s travel policy, provided that the
travel has been approved in advance by Newco in the applicable Addendum or
otherwise in writing;

     (h) Other reasonable out-of-pocket expenses incurred by Geron that are
necessary for the proper performance of the Services and which have been
approved in advance by Newco in the applicable Addendum or otherwise in writing.

3.3. Billing and Payment. Geron shall submit a monthly invoice to Newco for each
calendar month on or before the fifteenth (15th) Business Day of the following
calendar month. Each such invoice shall state separately for each Addendum the
Direct Cost of Services provided in such month under such Addendum. Newco will
pay Geron the amount due under each invoice within thirty (30) calendar days
after receipt of the invoice.

4. Limitations on Services.

4.1. No Representation or Warranty. The parties acknowledge that Geron is not in
the business of providing the Services as set forth in this Agreement, and is
entering into this Agreement as an accommodation to Newco in connection with the
JV Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN AN ADDENDUM,
Geron does not make any express or implied representations, warranties or
guarantees relating to the Services to be provided hereunder or the quality or
results of such services. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
AN ADDENDUM, ALL SERVICES PROVIDED HEREUNDER ARE PROVIDED TO NEWCO ON AN “AS IS”
BASIS WITHOUT WARRANTY OF ANY KIND. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN AN

3



--------------------------------------------------------------------------------



 



ADDENDUM, GERON HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

4.2. Alternatives. If Geron reasonably believes it is unable to provide any of
the Services because of a failure to obtain necessary consents, licences,
sublicences or approvals or because of illegality or another cause beyond
Geron’s control, the parties shall cooperate to determine the best alternative
approach. Until such alternative approach is found or the problem is otherwise
resolved to the satisfaction of the parties, Geron shall use commercially
reasonable efforts to continue providing the Services. To the extent an
agreed-upon alternative approach requires payment above and beyond that which is
included in Geron’s charge for the Services in question, Newco shall be
responsible for any such payment only if Newco agrees in advance in writing,
provided that if Newco does not agree to be responsible for such payment, Geron
will not be required to pursue such alternative approach.

5. Term and Termination.

5.1. Term. The term of this Agreement shall begin on the Effective Date and
expire on the eighth (8th) anniversary of the Effective Date, unless earlier
terminated as provided below.

5.2. Termination of Agreement. This Agreement and all Addenda shall be
terminated automatically, as provided in Clause 13.1.1 of the JV Agreement, if
Newco is placed in winding up pursuant to the provisions of Clause 11 or Clause
12 of the JV Agreement or otherwise. In addition, this Agreement may be
terminated as follows:

5.2.1. By Newco, upon ten (10) days written notice, if Geron is in material
breach of its obligations under this Agreement or any Addendum and such breach,
if capable of remedy, has not been remedied to the reasonable satisfaction of
Newco at the expiry of 60 days following receipt by Geron of a notice in writing
from Newco notifying Geron of such breach and reasonably indicating the steps
required to be taken to remedy the failure;

5.2.2. By Newco, upon ten (10) days written notice, if Geron ceases to be a
Shareholder of Newco;

5.2.3. By Geron, upon ten (10) days written notice, if Newco is in material
breach of its obligations under this Agreement or any Addendum and such breach,
if capable of remedy, has not been remedied to the reasonable satisfaction of
Geron at the expiry of 60 days following receipt by Newco of a notice in writing
from Geron notifying Newco of such

4



--------------------------------------------------------------------------------



 



breach and Default Notice reasonably indicating the steps required to be taken
to remedy the failure;

5.2.4. By Geron, upon sixty (60) days written notice, if Geron ceases to be a
Shareholder of Newco.

5.3. Termination of Addendum. Any Addendum may be terminated as follows, unless
such Addendum provides otherwise:

5.3.1. By Newco, upon thirty (30) days written notice, with or without cause.

5.3.2. By Newco, upon ten (10) days written notice, if Geron is in material
breach of its obligations under such Addendum and such breach, if capable of
remedy, has not been remedied to the reasonable satisfaction of Newco at the
expiry of 60 days following receipt by Geron of a notice in writing from Newco
notifying Geron of such breach and reasonably indicating the steps required to
be taken to remedy the failure;

5.3.3. By Geron, upon ten (10) days written notice, if Newco is in material
breach of its obligations under such Addendum and such breach, if capable of
remedy, has not been remedied to the reasonable satisfaction of Geron at the
expiry of 60 days following receipt by Newco of a notice in writing from Geron
notifying Newco of such breach and reasonably indicating the steps required to
be taken to remedy the failure.

5.3.4. By Geron, upon sixty (60) days’ written notice, if Geron ceases to have
available the personnel or resources required to perform the Services under such
Addendum, provided that this section 5.3.4 will not apply with respect to
personnel or resources designated by Geron as being dedicated to the performance
of the Services .

5.4. Upon any termination of an Addendum, Geron shall immediately cease
performance of services in respect of such Addendum and Newco shall be liable
only for Direct Costs in respect of such Services up to the effective date of
termination, and Direct Costs to be incurred after the effective date of
termination to the extent that Geron is legally obligated to incur them and is
unable to cancel the obligation despite reasonable efforts.

6. Indemnification and Limitation of Liability.

6.1. Indemnification. Geron shall indemnify, defend, and hold harmless Newco and
its officers, directors, employees and agents (each person or entity, an
“Indemnified Person”), from any liability, loss, claim, expense, proceeding,
action and/or damage incurred by the Indemnified Person by reason of any act
performed or omitted to be performed by Geron, its officers, directors,
employees and/or agents in connection with the Services, including reasonable
attorneys’

5



--------------------------------------------------------------------------------



 



fees and costs and any amounts expended in the settlement of any such claims of
liability, loss, or damage and which arises out of or in relation to or by
reason of:



  (a)   the negligence, recklessness or intentional misconduct of Geron, its
officers, directors, employees and/or agents in the provisions of the Services;
or     (b)   any act or omission of Geron, its officers, directors, employees
and/or agents outside the prescribed or authorized scope of the Services as
defined by the applicable Addendum.

6.2. Limitation of Liability. IN NO EVENT WILL GERON BE LIABLE TO NEWCO FOR
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS.

7. Intellectual Property.

7.1. Subject to the rights of Third Parties in Intellectual Property, Newco
shall own all Collaboration Inventions generated by Geron and/or its employees
in the course of carrying out the Services.

7.2. In the case of Collaboration Inventions made by employees or agents of
Geron (alone or in collaboration with others), Geron shall assign to Newco all
its right, title and interest in such Collaboration Inventions.

7.3. Geron shall ensure that its employees and agents shall, where necessary,
agree to assign to Newco (or assign to Geron for assignment to Newco under
Section 7.2) their interest in any Collaboration Inventions generated by them in
the course of carrying out the Services.

7.4. Geron shall use all reasonable endeavours to procure its employees and
agents to fully disclose and record all Collaboration Inventions to enable Newco
to fully collect, protect, exploit and commercialise the Collaboration
Inventions.

7.5. Geron shall procure that, where necessary, written and irrevocable waivers
of any such moral or other non-transferable rights in respect of the
Collaboration Inventions have been given by its employees and agents in favour
of Newco.

7.6. Geron shall do all things reasonably necessary, co-operate in good faith
and provide such assistance as may be necessary and do all things as may be
required to disclose, protect, maintain, enforce and/or transfer or assign the
Collaboration Inventions, and shall procure that its employees and agents shall
co-operate in the provision of such assistance including preparing and signing
all forms, applications, documents, agreements and deeds to give effect to and
complete the transactions, assignments, and licences contemplated by this
Section 7.

6



--------------------------------------------------------------------------------



 



7.7. The provisions of this Section 7 shall survive any termination of this
Agreement.

8. Confidentiality.

8.1. Confidential Information. “Confidential Information” means all non-public
and/or proprietary information owned or possessed by the disclosing party and
specifically designated as such. Confidential Information includes, without
limitation, any methods, techniques and processes, and technical and scientific
data, unpublished findings, biological material, know-how, specifications,
patent applications, algorithms, programs, designs, drawings, and formulae, and
engineering, manufacturing, marketing, development, sales, research, operations,
financial and business plans and data disclosed by a party to the other party
hereunder. Each party shall ensure that written confidential information is
marked “confidential” or with a comparable marking and that confidential
information not disclosed in writing is reduced to writing and marked as
“confidential” or with a comparable marking within thirty (30) days of
disclosure provided that information (other than scientific know-how and
scientific techniques) exchanged by the parties hereunder or otherwise that
relates to the business or operations of Newco shall be treated as confidential
whether or not so marked.

8.2. Confidentiality Obligations. In the course of this Agreement, either or
both of the parties may disclose Confidential Information to the other. Except
as expressly set forth in this Agreement, during the term of this Agreement or a
period of four (4) years from receipt thereof, whichever is longer, the
recipient of the Confidential Information will use such information only for
purposes of performing its obligations and/or exercising its rights under this
Agreement, and will not disclose such information except to its employees and
consultants. Each of the parties will ensure that its employees or consultants
who receive access to the other party’s Confidential Information are legally
obligated to maintain the confidentiality of such Confidential Information, and
such party shall be responsible for the compliance of its employees or
consultants. Each party represents to the other that the terms of this Section 8
do not conflict with any of the representing party’s obligations to any other
person or entity.

8.3. Exceptions to Confidentiality. The restrictions on use and disclosure of
Confidential Information shall not apply to information to the extent any of the
following is true:



  (a)   the information is now, or hereafter becomes, through no act or failure
to act on the part of the recipient, generally known or available to the public;
    (b)   the information is known by the recipient or is already in the
possession of the recipient before it receives the information from the
disclosing party;

7



--------------------------------------------------------------------------------



 



  (c)   the information is furnished to the recipient by a third party who did
not acquire the information directly or indirectly from the disclosing party or
under an obligation of confidentiality to the disclosing party or otherwise
under circumstances in which such third party did not have the legal right to
acquire and furnish to the recipient the information in question;     (d)   the
information is independently developed by the recipient without use or knowledge
of the Confidential Information;     (e)   the information is required by law or
by order of any court or governmental authority to be disclosed by the
recipient. In the event of such compulsory disclosure, however, the recipient
shall use reasonable efforts to give the disclosing party sufficient advance
written notice to enable it to seek a protective order or other remedy to
protect such Confidential Information. The recipient shall use reasonable
efforts to disclose only the minimum Confidential Information required to be
disclosed, whether or not a protective order or other remedy is in place;    
(f)   the information is made available by the disclosing party to a third party
without similar restrictions; or     (g)   the information (i) does not relate
to the business or operations of Newco or is scientific know-how or scientific
techniques and (ii) is not disclosed in writing or reduced to writing and marked
as “confidential” or with other comparable marking within thirty (30) days of
disclosure.

9. Publication. Except as otherwise specified in the applicable Addendum,
publication of results, records, or other information arising out of or relating
to Services will be permitted only with the prior written consent of Newco’s
Joint Operating Committee. Newco may withhold that consent if Newco believes
that such publication or disclosure may compromise or adversely impact Newco’s
product development efforts, competitive position, or business. If Geron wishes
to make such a publication or disclosure, it will submit a draft manuscript or
disclosure for review by Newco at least forty-five (45) days prior to the date
of submission for publication or public disclosure. Newco will, within
forty-five (45) days after all members of Newco’s Joint Operating Committee have
received the draft, communicate to Geron in writing its decision to:

(i) consent to the publication or disclosure as submitted without changes; or

(ii) consent to the publication or disclosure provided that specified
information is deleted, or that publication or disclosure is delayed for a
period, not to exceed sixty (60) days, sufficient to permit Newco to file any
desire patent applications, or both; or

8



--------------------------------------------------------------------------------



 



(iii) withhold consent to the publication or disclosure.

Any publication arising out of or relating to this Agreement shall recognise
intellectual contributions by co-authorship and/or acknowledgement, in
accordance with applicable academic norms.

10. Miscellaneous.

10.1 Independent Contractor. Geron and Newco agree that, in performing its
obligations under this Agreement, Geron shall be an independent contractor, and
that neither Geron nor any of its employees or agents shall be deemed for any
purpose to be an employee or agent of Newco and Geron shall not hold itself out
as such. Nothing in this Agreement shall be deemed to give Geron any right or
power to bind Newco to any obligation.

10.2 Governing Law; Dispute Resolution. The validity, construction and
enforceability of this Agreement shall be governed by and construed in
accordance with the laws of Hong Kong without regard to choice of law
provisions. Any dispute arising out of this Agreement shall be resolved as
provided in Clause 34.2 of the JV Agreement.

10.3 Notice. Any notice required to be given by either party to the other party
may be made (i) by hand delivery by Federal Express or comparable private
courier service to the other party’s address given herein or such other address
as may from time to time be notified for this purpose or (ii) by facsimile
transmission to a facsimile number notified in writing by the other party for
this purpose. Any properly addressed notice served by hand shall be deemed to
have been served on delivery and any notice served by facsimile transmission
shall be deemed to have been served when received, as shown by a confirmed
transmission report.

10.4 Severability. If any provision in this Agreement shall be found or be held
to be invalid or unenforceable then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by either party. In such event, the parties shall use best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly effects the parties’ intent in entering into this
Agreement.

10.5 No Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on a party unless the same shall have been set forth in a
written document, specifically referring to this Agreement and duly signed by
the waiving party. The failure of a party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other party of

9



--------------------------------------------------------------------------------



 



any of the provisions of this Agreement, shall in no way be construed to be a
present or future waiver of such provisions, nor in any way affect the ability
of a party to enforce each and every such provision thereafter.

10.6 Assignment. This Agreement may not be assigned without the written consent
of both of the parties to this Agreement. Any assignment not in conformance with
this Section 10.6 shall be null, void and of no legal effect. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties and their
respective permitted successors and assigns.

10.7. Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart shall constitute an original instrument, but
all such separate counterparts shall constitute only one and the same
instrument.

10.8. Force Majeure. Neither party shall be liable for any delay in performing
any of its obligations under this Agreement to the extent that such delay is
directly caused by any occurrence which is beyond the reasonable control of the
party so delaying, including, without limitation, delays arising out of acts of
God, acts or orders of any government agency or instrumentality thereof, acts of
public enemy, riots, embargoes, strikes, casualties or accidents, deliveries of
materials, transportation or shortage of cars, trucks, fuel, power, labor or
materials, interruption of or delay in transportation, unavailability of,
interruption of or delay in telecommunications, or any other causes,
circumstances or contingencies within or without the United States of America
which are beyond the reasonable control of such party and such party shall be
entitled (subject to giving the other party full particulars of the
circumstances in question and to using its best endeavours to resume full
performance without avoidable delay) to a reasonable extension of time for the
performance of such obligations. Notwithstanding the occurrence of any force
majeure event, this Agreement shall continue in full force for the remainder of
its term and any renewals thereof.

10.9. Variation. No variation or amendment to this Agreement shall be effective
unless in writing signed by authorized representatives of each of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the day and year first above written.

                      TA THERAPEUTICS LIMITED   GERON CORPORATION
 
                   
By:
  /s/ Chu Ching-Wu   By:   /s/ David L. Greenwood        

                   

  Chu Ching-wu       David L. Greenwood        

  Director       Executive Vice President and        

          Chief Financial Officer        

10



--------------------------------------------------------------------------------



 



Schedule 12
Existing Compounds

GRN140665

GRN139951

 



--------------------------------------------------------------------------------



 



Schedule 13
Phase I Work Plan

Objectives



A.   *
  B.   *

A.     Strategy for Drug Development



  1.   *
    2.   *
    3.   *
    4.   *
    5.   *

B.     Strategy for Discovery Research



  1.   *
    2.   *
    3.   *



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



A. Drug Development Workplan



*       o   *



      Ø *         Ø *         Ø *         Ø *         Ø *



*   *   o   *



      Ø *         Ø *         Ø *

o *



      Ø *         Ø *         Ø *         Ø *         Ø *         Ø *



o   *



      Ø *         Ø *



o   *



      Ø *         Ø *



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



o   *



      Ø *         Ø *         Ø *



o   *



      Ø *         Ø *

o *

B. Discovery Research Workplan



*       1.   *



  a.   *     b.   *     c.   *



2.   *



  a.   *



3.   *



  a.   *

     i. *


     ii. *



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Job Descriptions for TA JV

                                      Phase I FTEs (#)     Responsibilities    
Requirements                      
*
    •      *     *    
 
    •      *                             *                      
*
    •      *     •      *    
 
    •      *     •      *                      
*
    •      *     •      *    
 
          •      *                      
*
    •      *     •      *                       *                      
*
    •      *     •      *    
 
    •      *     •      *    
 
    •      *     •      *                      
*
    •      *     •      *    
 
    •      *     •      *    
 
          •      *                      
*
    •      *     •      *    
 
    •      *     •      *    
 
    •      *     •      *                      
*
    •      *                                                     *              
       
*
    •      *     •      *    
 
    •      *     •      *                       *                      
*
    •      *     •      *    
 
    •      *     •      *    
 
    •      *     •      *    
 
    •      *          
 
    •      *          
 
    •      *                            
*
    •      *     •      *    
 
    •      *                          



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



                                      Discovery Research Phase                
I&II FTEs (#)     Responsibilities     Requirements                       *    
                 
*
    •       *     •      *    
 
    •       *     •      *    
 
                                 
*
    •       *     •      *    
 
    •       *     •      *                      
*
    •       *     •      *    
 
          •      *                                               *              
       
*
    •       *     •      *    
 
    •       *     •      *    
 
                                 
*
    •       *     •      *                      
*
    •       *     •      *    
 
               
 
                                 
*
    •       *     •      *                    



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Schedule 14
Phase II Work Plan

Drug Development Workplan:

     
*
   
 
   
o     *
   

  Ø     *

  Ø     *
 
   
o     *
   

  Ø     *

  Ø     *

  Ø     *

  Ø     *
 
   
o     *
   

  Ø     *

  Ø     *

  Ø     *

  Ø     *
 
   
o     *
   
 
   
o     *
   



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



                                      Phase II FTEs (#)     Responsibilities    
Requirements                       *                      
*
    *     *                                               *                    
 
*
    •       *     *    
 
    •       *          
 
    •       *          
 
    •       *                            
*
                                  *                      
*
    •       *     *    
 
    •       *          
 
    •       *          
 
    •       *                            
*
                                 
*
                               



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Agreement has been executed by the Parties and is
intended to be and is hereby delivered on the date appearing at the head hereof.

                 
SIGNED by
    )          
for and on behalf of
    )          
BIOTECHNOLOGY
    )     /s/ Roland Chin    
RESEARCH CORPORATION
    )          
LIMITED
    )          
in the presence of:
    )          
  /s/ Connie SO Yan-yan
               
 
               
SIGNED by David Greenwood
    )          
for and on behalf of
    )          
GERON CORPORATION
    )          
in the presence of:
    )          

                  /s/ David L. Greenwood       David Greenwood      Executive
Vice President and
Chief Financial Officer     

          /s/ James Griffiths          
Witness
        Name: James B. Griffiths, Solicitor     Address: 1105 – 1009 Jardine
House    

  1 Connaught Place    

  Hong Kong.     Occupation:    

 